 

Exhibit 10.1

 

Execution Version

 

 

Fifth Amended And Restated
Credit Agreement

 

Dated as of
July 16, 2019

 

Among

 

Grizzly Natural Gas, LLC,
As Borrower,

 

Grizzly Energy, LLC,
As Parent,

 

Citibank, N.A.,
As Administrative Agent And An Issuing Bank,

 

Citibank, N.A.,

 

as Collateral Agent,

 

The Lenders Party Hereto From Time To Time

 

And

 

Citigroup Global Markets Inc.,
As Lead Arranger and Sole Bookrunner

 

 

 

 

 

TABLE OF CONTENTS

 

    Page ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS 1     Section 1.01. Terms
Defined Above 1 Section 1.02. Certain Defined Terms 1 Section 1.03. Types of
Loans and Borrowings 33 Section 1.04. Terms Generally; Rules of Construction 33
Section 1.05. Headings 33 Section 1.06. Accounting Terms and Determinations;
GAAP 33 Section 1.07. Changes in GAAP 34 Section 1.08. Calculations: Rounding 34
Section 1.09. Determination of Time of Day 34 Section 1.10. Amounts of Letters
of Credit 34 Section 1.11. Divisions 34       ARTICLE II THE CREDITS 34    
Section 2.01. Term Loans and Revolving Credit Commitments 34 Section 2.02. Loans
and Borrowings 35 Section 2.03. Requests for Borrowings 36 Section 2.04.
Interest Elections 37 Section 2.05. Funding of Borrowings 38 Section 2.06.
Termination and Reduction of Revolving Credit Commitments and Aggregate Maximum
Revolving Credit Amounts 39 Section 2.07. Borrowing Base 40 Section 2.08.
Letters of Credit 42 Section 2.09. Defaulting Lenders 48 Section 2.10. Zero
Exposure Effective Date 51       ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST;
PREPAYMENTS; FEES 51     Section 3.01. Repayment of Loans 51 Section 3.02.
Interest 51 Section 3.03. Alternate Rate of Interest 52 Section 3.04.
Prepayments 53 Section 3.05. Fees 57       ARTICLE IV PAYMENTS; PRO RATA
TREATMENT; SHARING OF SET-OFFS 58     Section 4.01. Payments Generally; Pro Rata
Treatment; Sharing of Set-offs 58 Section 4.02. Presumption of Payment by the
Borrower 59

 

i

 

 

Section 4.03. Certain Deductions by the Administrative Agent 59 Section 4.04.
Disposition of Proceeds 59       ARTICLE V INCREASED COSTS; BREAK FUNDING
PAYMENTS; TAXES; ILLEGALITY 60     Section 5.01. Increased Costs 60 Section
5.02. Break Funding Payments 61 Section 5.03. Taxes 61 Section 5.04. Mitigation
Obligations; Replacement of Lenders 65 Section 5.05. Illegality 66       ARTICLE
VI CONDITIONS PRECEDENT 67     Section 6.01. Effective Date 67 Section 6.02.
Each Credit Event 70       ARTICLE VII REPRESENTATIONS AND WARRANTIES 71    
Section 7.01. Organization; Powers 71 Section 7.02. Authority; Enforceability 71
Section 7.03. Approvals; No Conflicts 71 Section 7.04. Financial Condition; No
Material Adverse Change 72 Section 7.05. Litigation 72 Section 7.06.
Environmental Matters 73 Section 7.07. Compliance with the Laws and Agreements;
No Defaults 74 Section 7.08. Investment Company Act 74 Section 7.09. Taxes 74
Section 7.10. ERISA 74 Section 7.11. Disclosure; No Material Misstatements 75
Section 7.12. Insurance 75 Section 7.13. Restriction on Liens 76 Section 7.14.
Subsidiaries 76 Section 7.15. Location of Business and Offices 76 Section 7.16.
Properties; Titles, Etc. 76 Section 7.17. Maintenance of Properties 77 Section
7.18. Gas Imbalances, Prepayments 78 Section 7.19. Marketing of Production 78
Section 7.20. Swap Agreements 78 Section 7.21. Use of Loans and Letters of
Credit 78 Section 7.22. Solvency 78 Section 7.23. Anti-Corruption Laws and
Sanctions 79

 

ii

 

 

Section 7.24. Security Instruments 79 Section 7.25. [Reserved]. 79 Section 7.26.
EEA Financial Institution 79       ARTICLE VIII AFFIRMATIVE COVENANTS 80    
Section 8.01. Financial Statements; Other Information 80 Section 8.02. Notices
of Material Events 83 Section 8.03. Existence; Conduct of Business 84 Section
8.04. Payment of Obligations 84 Section 8.05. Performance of Obligations under
Loan Documents 84 Section 8.06. Operation and Maintenance of Properties 84
Section 8.07. Insurance 86 Section 8.08. Books and Records; Inspection Rights 86
Section 8.09. Compliance with Laws 86 Section 8.10. Environmental Matters 86
Section 8.11. Further Assurances 87 Section 8.12. Reserve Reports 88 Section
8.13. Title Information 89 Section 8.14. Additional Collateral and Additional
Guarantors 90 Section 8.15. ERISA Compliance 92 Section 8.16. [Reserved] 92
Section 8.17. Deposit Accounts; Commodities Accounts and Securities Accounts 92
Section 8.18. Commodity Exchange Act Keepwell Provisions 93 Section 8.19.
[Reserved] 93 Section 8.20. Post-Effective Date Covenants 93       ARTICLE IX
NEGATIVE COVENANTS 93     Section 9.01. Financial Covenants 93 Section 9.02.
Debt 94 Section 9.03. Liens 95 Section 9.04. Redemption of Term Loans 96 Section
9.05. Redemption of Term Loan B Debt; Amendment of Term Loan B Documents 96
Section 9.06. Dividends and Distributions 97 Section 9.07. Investments, Loans
and Advances 97 Section 9.08. Nature of Business; No International Operations 99
Section 9.09. Limitation on Leases 99

 

iii

 

 

Section 9.10. Proceeds of Loans 99 Section 9.11. ERISA Compliance 100 Section
9.12. Sale or Discount of Receivables 100 Section 9.13. Mergers, Divisions, Etc.
100 Section 9.14. Dispositions; Liquidation of Swap Agreements 100 Section 9.15.
Environmental Matters 102 Section 9.16. Transactions with Affiliates 102 Section
9.17. Subsidiaries 103 Section 9.18. Negative Pledge Agreements; Dividend
Restrictions 103 Section 9.19. Gas Imbalances, Take-or-Pay or Other Prepayments
103 Section 9.20. Swap Agreements 103 Section 9.21. Marketing Activities 104
Section 9.22. Holding Company 104 Section 9.23. Changes in Fiscal Year and
Amendments to Organizational Documents 104 Section 9.24. Non-Qualified ECP
Guarantors 105       ARTICLE X EVENTS OF DEFAULT; REMEDIES 105     Section
10.01. Events of Default 105 Section 10.02. Remedies 107       ARTICLE XI THE
AGENTS 109     Section 11.01. Appointment; Powers 109 Section 11.02. Rights as a
Lender 109 Section 11.03. Exculpatory Provisions 110 Section 11.04. Reliance by
Administrative Agent and the Collateral Agent 110 Section 11.05. Delegation of
Duties 111 Section 11.06. Resignation of Administrative Agent and/or Issuing
Bank 111 Section 11.07. Non-Reliance on Administrative Agent, Collateral Agent
and Other Lenders 112 Section 11.08. No Other Duties, etc. 112 Section 11.09.
Administrative Agent May File Proofs of Claim 112 Section 11.10. Collateral and
Guaranty Matters 113 Section 11.11. Secured Swap Agreements and Secured Treasury
Management Agreements 114 Section 11.12. Action by Administrative Agent and
Collateral Agent 114       ARTICLE XII MISCELLANEOUS 115     Section 12.01.
Notices 115

 

iv

 

 

Section 12.02. Waivers; Amendments 117 Section 12.03. Expenses, Indemnity;
Damage Waiver 119 Section 12.04. Successors and Assigns Generally 122 Section
12.05. Survival; Revival; Reinstatement 125 Section 12.06. Counterparts;
Integration; Effectiveness; Electronic Signatures 126 Section 12.07.
Severability 126 Section 12.08. Right of Setoff 126 Section 12.09. [RESERVED]
127 Section 12.10. Governing Law 127 Section 12.11. Submission to Jurisdiction
127 Section 12.12. Waiver of Venue 127 Section 12.13. Service of Process 128
Section 12.14. WAIVER OF JURY TRIAL 128 Section 12.15. Headings 128 Section
12.16. Confidentiality 128 Section 12.17. Interest Rate Limitation 129 Section
12.18. EXCULPATION PROVISIONS 130 Section 12.19. Collateral Matters; Swap
Agreements 130 Section 12.20. No Third Party Beneficiaries 130 Section 12.21.
USA Patriot Act Notice 130 Section 12.22. Amendment and Restatement; Prepetition
Credit Agreement 131 Section 12.23. [Reserved.] 131 Section 12.24. Time of the
Essence 131 Section 12.25. No Advisory or Fiduciary Responsibility 131 Section
12.26. [Reserved 132 Section 12.27. Concerning the Collateral Agency Agreement
132 Section 12.28. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 132 Section 12.29. Acknowledgment Regarding Any Supported QFCs 132
Section 12.30. Certain ERISA Matters 133

 

v

 

 

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I Applicable Revolving Credit Percentage / Applicable Term Loan Percentage
Annex II Subsidiary Guarantors on the Effective Date     Exhibit A Form of
Assignment and Assumption Exhibit B-1 Form of Revolving Credit Note Exhibit B-2
Form of Term Loan Note Exhibit C Form of Borrowing Request Exhibit D Form of
Interest Election Request Exhibit E Effective Date Security Instruments Exhibit
F Form of Compliance Certificate Exhibit G Form of Reserve Report Certificate
Exhibit H [Reserved] Exhibit I-1 Form of U.S. Tax Compliance Certificate (For
Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit I-2 Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit I-3 Form
of U.S. Tax Compliance Certificate (For Non-U.S. Participants That Are
Partnerships For U.S. Federal Income Tax Purposes) Exhibit I-4 Form of U.S. Tax
Compliance Certificate (For Non-U.S. Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes)     Schedule 7.05 Litigation Schedule 7.06
Environmental Matters Schedule 7.12(a) Insurance Policies Schedule 7.12(b)
Property Descriptions Schedule 7.14 Subsidiaries Schedule 7.18 Gas Imbalances;
Prepayments Schedule 7.19 Marketing of Production Schedule 7.20 Swap Agreements
Schedule 9.02(b) Existing Debt Schedule 9.03 Liens Schedule 9.07 Investments,
Loans & Advances

 

vi

 



 

THIS FIFTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 16, 2019, is
among GRIZZLY NATURAL GAS, LLC, a Kentucky limited liability company (the
“Borrower”), GRIZZLY ENERGY, LLC, a Delaware limited liability company (the
“Parent”), each of the Lenders from time to time party hereto, CITIBANK, N.A.
(in its individual capacity, “Citibank”), as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”) and as collateral agent for the Secured Parties (in such
capacity, together with its successors in such capacity, the “Collateral
Agent”).

 

RECITALS

 

On April 1, 2019 (the “Petition Date”), the Parent, the Borrower, and certain of
the Parent’s indirect subsidiaries (such subsidiaries, collectively with the
Parent and the Borrower, the “Debtors”) filed voluntary petitions with the
United States Bankruptcy Court for the Southern District of Texas, Houston
Division (the “Bankruptcy Court”) for relief under Chapter 11 of Title 11 of the
United States Code and commenced their chapter 11 proceedings (the “Chapter 11
Cases”).

 

The Debtors shall emerge from bankruptcy on the date hereof upon the
effectiveness of the Debtors’ Amended Joint Plan of Reorganization Under Chapter
11 of the Bankruptcy Code (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Plan of Reorganization”), which Plan of Reorganization was confirmed by the
Bankruptcy Court on July 9, 2019. In connection with the emergence from
bankruptcy, the Parent converted from a corporation into a limited liability
company and changed its name from Vanguard Natural Resources, Inc., to Grizzly
Energy, LLC, and the Borrower changed its name from Vanguard Natural Gas, LLC,
to Grizzly Natural Gas, LLC.

 

WHEREAS, Citibank, in its capacity as administrative agent for the lenders
thereunder (the “Prepetition Administrative Agent”) and as the issuing bank in
respect of letters of credit issued thereunder, and other financial institutions
named and defined therein as lenders, including Citibank in its capacity as a
lender (the “Prepetition Lenders” and each a “Prepetition Lender”) entered into
that certain Fourth Amended and Restated Credit Agreement dated as of August 1,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time through the Petition Date, the “Prepetition Credit
Agreement”). Pursuant to the terms of the Plan of Reorganization, the
Prepetition Administrative Agent and the Prepetition Lenders agreed, in
settlement of their prepetition claims in accordance with the Plan of
Reorganization and on the terms and conditions set forth herein and therein, to
enter into a new first-out, first lien senior secured reserve-based revolving
credit facility by amending and restating the Prepetition Credit Agreement. A
portion of such prepetition claims arising under the Prepetition Credit
Agreement will be deemed to be Revolving Loans and Term Loans.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01.         Terms Defined Above. As used in this Agreement, each term
defined above has the meaning indicated above.

 

Section 1.02.         Certain Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:

 



1

 

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Account Control Agreement” means a control agreement, in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent,
which grants the Collateral Agent “control” as defined in the Uniform Commercial
Code in effect in the applicable jurisdiction over any Deposit Account,
Securities Account or Commodities Account maintained by any Loan Party, in each
case, among the Collateral Agent, the applicable Loan Party and the applicable
financial institution that maintains such Deposit Account, Securities Account or
Commodities Account.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Adjusted Swap Exposure” means with respect to any Secured Swap Provider as of
any date of determination and without duplication, the sum of (a) the Swap
Termination Value with respect to all Secured Swap Agreements with such Secured
Swap Provider as of such date plus (b) the outstanding amount of any payments
then due and payable to such Secured Swap Provider under, and in accordance with
the terms of the applicable Secured Swap Agreement, to the extent not included
in the calculation of Swap Termination Value; provided that, in any event, if
any Secured Swap Agreement is outstanding with a Secured Swap Provider or an
Affiliate of a Secured Swap Provider pursuant to which Swap Obligations are then
owing or may become owing to such Secured Swap Provider or Affiliate of a
Secured Swap Provider, the Adjusted Swap Exposure of such Secured Swap Provider
shall be deemed to be not less than $1,000,000.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied from time to time by the Administrative Agent.

 

“Affected Loans” has the meaning assigned such term in Section 5.05.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Arranger, each syndication and documentation agent and other agents
subsequently named; and “Agent” shall mean any of them, as the context requires.

 

“Aggregate Maximum Revolving Credit Amounts” as of any date of determination,
shall equal the sum of all of the Lenders’ Maximum Revolving Credit Amounts, as
the same may be reduced, increased or terminated pursuant to Section 2.06 or
Section 2.07. As of the Effective Date, the Aggregate Maximum Revolving Credit
Amounts of all of the Revolving Credit Lenders is $65,000,000.

 

“Agreement” means this Fifth Amended and Restated Credit Agreement, as the same
may from time to time be amended, restated, amended and restated, supplemented
or otherwise modified from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period beginning on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.0%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate (rounded upwards, if necessary, to the next 1/100 of 1%) at which
dollar deposits in an amount comparable to the applicable Borrowing with a one
month maturity are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, on such day (or the immediately preceding
Business Day if such day is not a day on which banks are open for dealings in
dollar deposits in the London interbank market). Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.

 



2

 

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction from time to time concerning or relating to bribery or corruption,
including the FCPA.

 

“Applicable Margin” means (a) with respect to the Term Loans (i) 3.00% for an
ABR Loan or (ii) 4.00% for a Eurodollar Loan and (b) for any day, with respect
to any ABR Loan or Eurodollar Loan that is a Revolving Loan, the rate per annum
set forth in the Borrowing Base Utilization Grid below based upon the Borrowing
Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid Borrowing Base
Utilization Percentage  <25%   >25% <50%   >50% <75%   >75% <90%   >90% 
Eurodollar Loans and Letter of Credit Fee Rate   3.000%   3.250%   3.500% 
 3.750%   4.000% ABR Loans   2.000%   2.250%   2.500%   2.750%   3.000%

 

Each change in the Applicable Margin for Revolving Loans shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change; provided that
if at any time the Borrower fails to deliver a Reserve Report pursuant to
Section 8.12(a), then the “Applicable Margin” means, with respect to Revolving
Loans, the rate per annum set forth in the Borrowing Base Utilization Grid when
the Borrowing Base Utilization Percentage is at its highest level until such
Reserve Report is delivered.

 

“Applicable Percentage” means, with respect to any Lender, at any time, the
fraction expressed as a percentage obtained by dividing (a) the sum of such
Lender’s outstanding Term Loan plus such Lender’s Revolving Credit Commitment,
if any, by (b) the sum of the total outstanding Term Loans plus the total
Revolving Credit Commitments; provided that for purposes of this definition, if
the Revolving Credit Commitments are terminated pursuant to this Agreement, then
each Lender’s Revolving Credit Commitment and the total Revolving Credit
Commitments shall be the amounts thereof immediately prior to giving effect to
any such termination of such Revolving Credit Commitments.

 

“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Credit Lender, the percentage of the Aggregate Maximum Revolving Credit Amounts
represented by such Revolving Credit Lender’s Maximum Revolving Credit Amount as
such percentage as of the Effective Date is set forth on Annex I.

 

“Applicable Term Loan Percentage” means, with respect to any Term Lender, the
percentage of the total Term Loans of all of the Term Lenders represented by
such Term Lender’s Term Loans as such percentage as of the Effective Date is set
forth on Annex I.

 



3

 

 

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person if such Person has (or the credit support provider of such
Person has) a long term senior unsecured debt rating is A-/A3 by S&P or Moody’s
(or their equivalent) or higher and that is acceptable to the Majority Lenders
(or, from and after the Zero Exposure Effective Date, the Majority Swap
Providers).

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Approved Petroleum Engineers” means Miller and Lents and any other independent
petroleum engineers acceptable to the Administrative Agent.

 

“Arranger” means Citigroup Global Markets Inc., in its capacities as the sole
lead arranger and sole bookrunner hereunder.

 

“ASC 815” means the Accounting Standards Codification No. 815 (Derivatives and
Hedging), as issued by the Financial Accounting Standards Board.

 

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

 

“Available Funds” means, at the time of determination, the amount by which
(a) the lesser of (i) the amount of the Borrowing Base as then in effect at such
time and (ii) the amount of the total Revolving Credit Commitments at such time,
exceeds (b) the total Revolving Credit Exposure for all Lenders at such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of any EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 



4

 

 

“BHC Act Affiliate” has the meaning assigned such term in Section 12.29.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect and (b) Term Loans made on the same date
and, in the case of Eurodollar Loans, as to which a single Interest Period is in
effect.

 

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c).

 

“Borrowing Base Deficiency” means, at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect.

 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Revolving Credit Lenders on such day, and the
denominator of which is the Borrowing Base in effect on such day.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York or Houston, Texas are
authorized or required by law to remain closed; and if such day relates to a
Borrowing or continuation of, a payment or prepayment of principal of or
interest on, or a conversion of or into, or the Interest Period for, a
Eurodollar Loan or a notice by the Borrower with respect to any such Borrowing
or continuation, payment, prepayment, conversion or Interest Period, any day
which is also a day on which banks are open for dealings in dollar deposits in
the London interbank market.

 

“Capital Expenditures” means, in respect of any Person, for any period, the
aggregate (determined without duplication) of all exploration and development
expenditures and costs that are capital in nature and any other expenditures
that are capitalized on the balance sheet of such Person in accordance with
GAAP.

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder; provided that operating leases that are
reclassified or recharacterized as capital leases due to a change in GAAP after
January 1, 2015, shall not constitute Capital Leases for any purpose under this
Agreement but shall instead be treated as they would have been in accordance
with GAAP as in effect on January 1, 2015.

 

“Cash Equivalents” means Investments of the type described in clauses (c), (d),
(e) and (f) of Section 9.07.

 



5

 

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $5,000,000.

 

“CERCLA” has the meaning set forth in the definition of “Environmental Laws”.

 

“Change in Control” means (a) except as permitted by this Agreement, the Parent
ceases to own 100% of the Equity Interests of the Borrower or the Borrower or
any Guarantor ceases to own 100% of the Equity Interests of any of their
respective subsidiaries, (b) for any reason whatsoever, any “person” or “group”
(within the meaning of the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder as in effect on the date hereof),
shall beneficially own a percentage of the then outstanding Equity Interests of
the Parent that is more than 40% of the voting power of the total outstanding
Equity Interests of the Parent, (c) at any time when the Parent has any class of
securities that is listed on a national securities exchange or national
securities association, the occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Parent by Persons who were
neither (i) nominated, appointed or approved for consideration by shareholders
for election by the board of directors of the Parent or (ii) appointed by
directors so nominated, appointed or approved, or (d) a Change in Control or
Change of Control (as defined in any documentation governing any Material Debt
including, without limitation, the Term Loan B Facility and any Refinancing Debt
thereof) shall have occurred.

 

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule or regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender or the Issuing Bank (or, for purposes
of Section 5.01(b), by any lending office of such Lender or by such Lender’s or
the Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided, however, for the
purposes of this Agreement, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, guidelines or directives in connection
therewith or promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities or otherwise, in each case,
pursuant to Basel III, are deemed to have gone into effect and to have been
adopted after the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, and any successor statute.

 

“Collateral” means all of the Collateral (as defined in any Security Instrument)
and Mortgaged Property referred to in the Security Instruments, and all of the
other Property and other Equity Interests of the Loan Parties and other Persons
that is, or is intended, under the terms of the Security Instruments to be
subject to Liens in favor of the Collateral Agent (or its designee) for the
benefit of the Secured Parties.

 

“Collateral Agency Agreement” means the Collateral Agency Agreement, dated as of
the Effective Date, among the Parent, the Borrower, the subsidiaries of the
Borrower from time to time party thereto, the Collateral Agent, the
Administrative Agent, the Term Loan B Agent and the parties and agents party
thereto from time to time, as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance herewith.

 

“Collateral Agent” means Citibank, N.A., in its capacity as collateral agent
under any of the Loan Documents, one or more of its affiliated designees or any
successor collateral agent.

 



6

 

 

“Commitment Fee Rate” shall mean 0.500%.

 

“Commodities Account” shall have the meaning set forth in Article 9 of the UCC.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

 

“Communications” has the meaning assigned to such term in Section 12.01(d).

 

“Confirmation Order” has the meaning assigned to such term in Section 6.01(p).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Current Assets” means at any date, without duplication, the sum of
all amounts that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Parent, the Borrower and the other Subsidiaries at such date, plus
the Available Funds (to the extent the Borrower can comply with the terms and
provisions of, or conditions to, any Borrowing of such Available Funds on such
date), but excluding (a) all non-cash assets under ASC 815 and ASC 410 and (b)
the aggregate amount of any deposits (in each case, whether in cash or
otherwise) posted by the Parent, the Borrower or the other Subsidiaries to
secure Swap Obligations owing by such Persons or to cover market exposures.

 

“Consolidated Current Liabilities” means, at any date, without duplication, the
sum of all amounts that would, in conformity with GAAP, be set forth opposite
the caption “total current liabilities” (or any like caption) on a consolidated
balance sheet of the Parent, the Borrower and the other Subsidiaries on such
date, but excluding, without duplication, (a) the liabilities related to the
return of any deposits (in each case, whether cash or otherwise) posted to the
Parent, the Borrower or the other Subsidiaries to secure any counterparty’s Swap
Obligations owing to the Parent, the Borrower or the other Subsidiaries or to
cover such counterparty’s market exposure, (b) the current portion of any funded
Debt, (c) all Obligations (including Letters of Credit Outstanding) under this
Agreement, (d) the current portion of interest, (e) any other liabilities that
are not Debt and will not be settled in cash, and (f) non-cash obligations under
ASC 815 and ASC 410.

 

“Consolidated First-Out Debt” means, at any date of determination, the sum of
the Revolving Loans and the Term Loans.

 

“Consolidated First-Out Leverage Ratio” means, as of any date of determination,
for the Parent, the Borrower and the other Subsidiaries on a consolidated basis,
the ratio of (a) Consolidated First-Out Debt as of such date to (b) EBITDAX for
the immediately preceding four consecutive fiscal quarter period ending on such
date of determination.

 

“Consolidated Net Income” means with respect to the Parent, the Borrower and the
other Subsidiaries, for any period, the aggregate of the net income (or loss) of
the Parent, the Borrower and the other Subsidiaries after allowances for taxes
for such period determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which the Parent, the Borrower or the other Subsidiaries has an interest (which
interest does not cause the net income of such other Person to be consolidated
with the net income of the Parent, the Borrower and the other Subsidiaries in
accordance with GAAP), except to the extent of the amount of dividends or
distributions actually paid in cash during such period by such other Person to
the Parent, the Borrower or any other Subsidiary, as the case may be; (b) the
net income (or loss) of any Person acquired in a pooling of interests
transaction for any period prior to the date of such transaction; (c) any
extraordinary non-cash gains or losses during such period and (d) any gains or
losses attributable to writeups or writedowns of assets, including ceiling test
writedowns.

 



7

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Covered Entity” has the meaning assigned such term in Section 12.29.

 

“Covered Party” has the meaning assigned such term in Section 12.29.

 

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or in which such Person otherwise assures a creditor against loss of the
Debt (howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others and, to the
extent entered into as a means of providing credit support for the obligations
of others and not primarily to enable such Person to acquire any such Property,
all obligations or undertakings of such Person to purchase the Debt or Property
of others; (i) obligations to deliver commodities, goods or services, including,
without limitation, Hydrocarbons, in consideration of one or more advance
payments, other than gas balancing arrangements in the ordinary course of
business; (j) obligations to pay for goods or services even if such goods or
services are not actually received or utilized by such Person; (k) any Debt of a
partnership for which such Person is liable either by agreement, by operation of
law or by a Governmental Requirement but only to the extent of such liability;
(l) Disqualified Capital Stock; and (m) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment; provided that Debt shall not
include (i) trade and other ordinary course payables and accrued expenses
arising in the ordinary course of business that are not past the date of invoice
by more than ninety (90) days or that are being contested in good faith and for
which adequate reserves have been maintained in accordance with GAAP, (ii)
deferred or prepaid revenue and (iii) the face amount of letters of credit to
the extent such letters of credit are cash collateralized and drafts undrawn.
The Debt of any Person shall include all obligations of such Person of the
character described above to the extent such Person remains legally liable in
respect thereof notwithstanding that any such obligation is not included as a
liability of such Person under GAAP.

 



8

 

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Right” has the meaning assigned such term in Section 12.29.

 

“Defaulting Lender” means any Revolving Credit Lender that (a) has failed,
within two (2) Business Days of the date required to be funded or paid, to
(i) fund any portion of any Revolving Loans, (ii) fund any portion of its
participations in Letters of Credit or (iii) pay over to any Loan Party any
other amount required to be paid by such Revolving Credit Lender hereunder;
(b) has notified the Administrative Agent, the Borrower or any other Loan Party
in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under this
Agreement unless the reason such Lender is not complying with such obligations
is due to a good faith dispute with regard to such obligations; (c) has failed,
within three (3) Business Days after request by the Administrative Agent or a
Loan Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Revolving Credit Lender that it will comply with its
obligations to fund prospective Revolving Loans and participations in then
outstanding Letters of Credit under this Agreement; provided that such Revolving
Credit Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon such Loan Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent; or (d) has (or whose bank
holding company has) been placed into receivership, conservatorship, bankruptcy
or become the subject of a Bail-In Action; provided that a Revolving Credit
Lender shall not become a Defaulting Lender solely as a result of the
acquisition or maintenance of an ownership interest in such Revolving Credit
Lender or Person controlling such Revolving Credit Lender or the exercise of
control over a Revolving Credit Lender or Person controlling such Revolving
Credit Lender by a Governmental Authority so long as such ownership interest
does not result in or provide such Revolving Credit Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Revolving Credit
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Revolving Credit Lender;
provided, further, that the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator with respect to a Lender (or its bank
holding company) under the Dutch Financial Supervision Act 2007 (as amended from
time to time and including any successor legislation) shall not be deemed to
result in an event described in (d) hereof.

 

“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.

 

“DIP Credit Agreement” means that certain Debtor-In-Possession Credit Agreement
dated as of April 3, 2019, among the Borrower, Citibank, as administrative
agent, and the lenders party thereto.

 

“Disposition,” “Dispose” or “Disposed” means any sale, lease, transfer,
assignment, farm-out, conveyance, release, abandonment, or other disposition of
any Property (including any working interest, overriding royalty interest,
production payments, net profits interest, royalty interest, or mineral fee
interest), including any Casualty Event.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, or requires the payment of any cash dividend or any other
scheduled payment constituting a return of capital, in the case of each of the
foregoing, on or prior to the date that is one hundred eighty (180) days after
the earlier of (a) the Maturity Date and (b) the date on which there are no
Loans, LC Exposure or other obligations hereunder outstanding and all of the
Revolving Credit Commitments are terminated.

 



9

 

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

 

“EBITDAX” means, for any trailing twelve-month period (except as otherwise
expressly provided) ending on the last day of any fiscal quarter, Consolidated
Net Income for such period, excluding any non-cash revenue or expense associated
with mark-to-market gains or losses in respect of Swap Agreements resulting from
ASC 815, less any gain or plus any loss from a Liquidation of any Swap
Agreement, less any gain or plus any loss from any asset sales, less income or
plus loss from discontinued operations and extraordinary items, plus without
duplication and to the extent deducted from revenues in determining Consolidated
Net Income, the sum of (a) the aggregate amount of consolidated Interest Expense
for such period, (b) the aggregate amount of income tax expense for such period,
(c) all amounts attributable to depletion, depreciation and amortization for
such period, (d) all other non-cash charges, (e) exploration expenses for such
period (to the extent the Borrower adopts the successful efforts method of
accounting), (f) third party fees, costs and expenses paid for attorneys,
accountants, lenders and other restructuring and strategic advisors in
connection with the Plan of Reorganization incurred on or before September 30,
2019 and fees, costs and expenses incurred with regard to negotiation, execution
and delivery of this Agreement and the other Loan Documents, including any
amendments thereto and (g) all severance costs, expenses and/or one-time
compensation costs as a result of emergence from the Chapter 11 Cases; all
determined on a consolidated basis with respect to Parent, the Borrower and the
other Subsidiaries in accordance with GAAP, using the results of the
twelve-month period ending with that reporting period (except as otherwise
herein provided). For the purposes of calculating EBITDAX (including any
component thereof) for any period of four (4) consecutive fiscal quarters (each,
a “Reference Period”) pursuant to any determination of the financial ratios
contained in Section 9.01(a), if at any time during such Reference Period the
Parent, the Borrower or any other Subsidiary shall have made any Material
Disposition or Material Acquisition, EBITDAX for such Reference Period shall be
calculated after giving pro forma effect thereto (and shall take into account
the transaction costs incurred in connection therewith in an aggregate amount
not to exceed 5% of the total consideration of any transaction or series of
related transactions) as if such Material Disposition or Material Acquisition
had occurred on the first day of such Reference Period. As used in this
definition, “Material Acquisition” means any acquisition of Property or series
of related acquisitions of Property that involves the payment of consideration
by the Parent or any of its Subsidiaries in excess of (1) $5,000,000 in the
aggregate during a fiscal quarter or (2) $5,000,000 for any single acquisition
or series of related acquisitions of Property; and “Material Disposition” means
any Disposition of Property or series of related dispositions of Property that
yields gross proceeds to the Parent or any of its Subsidiaries in excess of
(1) $5,000,000 in the aggregate during a fiscal quarter or (2) $5,000,000 for
any single Disposition or series of related Dispositions of Property.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or clause (b) of this
definition and is subject to consolidated supervision with its parent.

 



10

 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, Norway and the United Kingdom.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which (a) all of the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02) and (b)
the initial funding or deemed funding of the Loans occurs.

 

“Election Notice” has the meaning assigned to such term in Section 3.04(c)(ii).

 

“Engineering Reports” has the meaning assigned to such term in
Section 2.07(c)(i).

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health or safety (with respect to Hazardous Materials), protection of
the environment, the preservation or reclamation of natural resources, or the
management, Release or threatened Release of any Hazardous Materials, in effect
in any and all jurisdictions in which the Borrower or any Subsidiary is
conducting, or at any time has conducted, business, or where any Property of the
Borrower or any Subsidiary is located, including, the Oil Pollution Act of 1990,
as amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976 (“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection Governmental Requirements.

 

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with a Loan Party would be deemed to be a “single employer”
within the meaning of Section 4001(b)(1) of ERISA or Section 414 (b) or (c) of
the Code or, solely for purposes of Section 412 of the Code, under Section 414
(m) or (o) of the Code.

 



11

 

 

“ERISA Event” means (a) a “ reportable event” described in Section 4043(c) of
ERISA and the regulations issued thereunder with respect to a Pension Plan,
other than any such event with respect to which the reporting requirement is
waived, (b) the withdrawal of a Loan Party or any ERISA Affiliate from a Pension
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Pension Plan or the PBGC’s treatment of a Pension Plan amendment as a
termination under Section 4041 of ERISA, (d) the institution of proceedings to
terminate a Pension Plan by the PBGC, (e) receipt by a Loan Party or any ERISA
Affiliate of a notice of withdrawal liability imposed on it pursuant to
Section 4202 of ERISA, (f) any other event or condition which results under
Section 4042 of ERISA in the termination of, or the appointment of a trustee to
administer, any Pension Plan, (g) a determination that any Pension Plan is in
“at risk” status (within the meaning of Section 430 of the Code or Section 303
of ERISA), or (h) the receipt by a Loan Party or any ERISA Affiliate of any
notice concerning a determination that a Multiemployer Plan is “insolvent”
(within the meaning of Section 4245 of ERISA), or in endangered or critical
status (within the meaning of Section 432 of the Code or Section 305 of ERISA).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 10.01.

 

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been
established and maintained in accordance with GAAP; (b) Liens in connection with
workers’ compensation, unemployment insurance or other social security, old age
pension or public liability obligations which are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been established and maintained in accordance with GAAP;
(c) statutory landlord’s liens, operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens, in each case, arising by operation of law in the ordinary
course of business or incident to the exploration, development, operation and
maintenance of Oil and Gas Properties each of which is in respect of obligations
that are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (d) contractual Liens which arise in the ordinary course
of business under operating agreements, joint venture agreements, oil and gas
partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been established and maintained in accordance
with GAAP, provided that any such Lien referred to in this clause does not
materially impair the use of the Property covered by such Lien for the purposes
for which such Property is held by the Borrower or any Subsidiary or materially
impair the value of such Property subject thereto; (e) Liens arising solely by
virtue of any statutory or common law provision relating to banker’s liens,
rights of set-off or similar rights and remedies and burdening only deposit
accounts or other funds maintained with a creditor depository institution,
provided that no such deposit account is a dedicated cash collateral account or
is subject to restrictions against access by the depositor in excess of those
set forth by regulations promulgated by the Board and no such deposit account is
intended by the Borrower or any of its Subsidiaries to provide collateral to the
depository institution; (f) easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any Property of the
Borrower or any Subsidiary for the purpose of roads, pipelines, transmission
lines, transportation lines, distribution lines for the removal of gas, oil,
coal or other minerals or timber, and other like purposes, or for the joint or
common use of real estate, rights of way, facilities and equipment, in each
case, to the extent that such easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations do not secure any monetary
obligations and that in the aggregate do not materially impair the use of such
Property for the purposes of which such Property is held by the Borrower or any
Subsidiary or materially impair the value of such Property subject thereto;
(g) minor defects and irregularities in title to any Property which do not
secure any monetary obligations and which in the aggregate do not materially
impair use of such Property for the purposes for which such Property is held by
the Borrower and/or any of its subsidiaries or materially impair the value of
such Property subject thereto and which do not alter the working interest or net
working interest of any Oil and Gas Properties affected thereby or would cause
any portion of the net revenue of any Oil and Gas Properties affected thereby to
be placed in suspense; (h) Liens on cash or securities pledged to secure
performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business; (i) judgment and attachment Liens
not giving rise to an Event of Default, provided that any appropriate legal
proceedings which may have been duly initiated for the review of such judgment
shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced; and (j) Liens arising from Uniform Commercial Code
financing statement filings made solely as a precautionary measure regarding
operating leases entered into by the Borrower and/or any of its subsidiaries in
the ordinary course of business covering only the Property under lease; provided
that (i) Liens described in clause (a) through clause (e) shall remain “Excepted
Liens” only for so long as no action to enforce such Lien has been commenced and
no intention to subordinate the first priority Lien granted in favor of the
Collateral Agent for the benefit of the Secured Parties is to be hereby implied
or expressed by the permitted existence of such Excepted Liens and (ii) the term
“Excepted Liens” shall not include any Lien securing Debt for borrowed money
other than the Obligations.

 



12

 

 

“Excess Cash” means, as of any date of determination, all cash and Cash
Equivalents of the Loan Parties minus Excluded Funds as of such day to the
extent that the aggregate amount of such cash and Cash Equivalents exceeds the
Excess Cash Threshold.

 

“Excess Cash Threshold” means $25,000,000; provided, that if the Borrowing Base
shall be less than $10,000,000, the Excess Cash Threshold shall be equal to
$35,000,000; provided further that in the case of each of the preceding
thresholds, such threshold amount shall be increased on a dollar-for-dollar
basis for all Net Proceeds received by the Loan Parties in connection with a
Triggering Disposition up to, but not to exceed, an aggregate amount of
$40,000,000.

 

“Excluded Accounts” has the meaning assigned to such term in the Security
Agreement.

 

“Excluded Funds” means, as of any date of determination, the sum of (a) good
faith estimate of checks issued, wires initiated or ACH transfers initiated, in
any case, to non-Affiliate third parties or to Affiliates on account of
transactions not prohibited under this Agreement, (b) [reserved], (c) cash and
Cash Equivalents held in any Excluded Accounts, (d) royalty obligations and
working interest obligations owing to unaffiliated third parties, (e) production
payments, vendor payments, and severance and ad valorem taxes of the Loan
Parties due and owing within five Business Days to unaffiliated third parties
and for which the Loan Parties will issue checks or initiate wires or ACH
transfers within such five Business Day period and (f) funds to be used within
two Business Days of such date of determination to make prepayments of Loans
required as a result of a Triggering Disposition pursuant to Section 2.07(e).

 



13

 

 

“Excluded Subsidiaries” means (a) each Foreign Subsidiary, (b) any Domestic
Subsidiary if guaranteeing the Obligations would reasonably be expected to
result in material adverse tax consequences as reasonably determined in good
faith by the Borrower, (c) any Subsidiary that is prohibited or restricted by
applicable law, rule or regulation or by any contractual obligation existing on
the Effective Date (or, if later, the date it becomes a Subsidiary) from
guaranteeing the Obligations or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a guarantee
unless such consent, approval, license or authorization has been received and
for only so long as such restriction is outstanding, (d) any other Subsidiary
with respect to which, in the reasonable judgment of the Administrative Agent,
the cost, burden, difficulty or other consequences of providing a guarantee
outweighs the value to the Secured Parties afforded thereby, and (e) any
Domestic Subsidiary with no material assets other than capital stock of a
Foreign Subsidiary that is controlled foreign corporation within the meaning of
Section 957 of the Code (a “CFC”) (any such Domestic Subsidiary described in
this clause (e), a “FSHCO”).

 

“Excluded Swap Obligation” means, with respect to the Borrower or any Guarantor,
(a) as it relates to all or a portion of any guarantee of the Borrower or such
Guarantor, any Swap Obligation if, and to the extent that, such Swap Obligation
(or any guarantee in respect thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of the Borrower’s or such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the guarantee of the
Borrower or such Guarantor becomes effective with respect to such Swap
Obligation or (b) as it relates to all or a portion of the grant by the Borrower
or such Guarantor of a security interest, any Swap Obligation if, and to the
extent that, such Swap Obligation (or such security interest in respect thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of the Borrower’s or such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of the Borrower or such Guarantor
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise Taxes imposed on (or measured
by) its net income (however denominated), in each case, (i) by the United States
of America or such other jurisdiction (or political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, or (ii) that are Other Connection Taxes, (b) any branch profits
Taxes imposed by the United States of America or any similar Tax imposed by any
other jurisdiction (or political subdivision thereof) in which the Borrower or
any Guarantor is located, (c) in the case of a Lender any U.S. Federal
withholding Tax that is imposed on amounts payable to such Lender with respect
to an applicable interest in a Loan or Revolving Credit Commitment pursuant to a
law in effect at the time such Lender becomes a party to this Agreement (other
than pursuant to an assignment request by the Borrower under Section 5.04(b))
(or designates a new lending office), except to the extent such Lender (or its
assignor, if any) was entitled at the time of designation of a new lending
office (or assignment) to receive additional amounts with respect to such
withholding Tax pursuant to Section 5.03, (d) any Taxes attributable to a
recipient’s failure to comply with Section 5.03(f) and (e) any U.S. federal
withholding Taxes imposed under FATCA.

 



14

 

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements and
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of the foregoing.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“Federal Funds Effective Rate” means, for any day, the greater of (a) 0% and
(b) the weighted average (rounded upwards, if necessary, to the next 1/100 of
1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate as set forth in this clause (b) is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Final” means, as applicable, an order or judgment of the Bankruptcy Court, or
other court of competent jurisdiction with respect to the relevant subject
matter that has not been reversed, stayed, modified, or amended, and as to which
the time to appeal or seek certiorari has expired and no appeal or petition for
certiorari has been timely taken, or as to which any appeal that has been taken
or any petition for certiorari that has been or may be filed has been resolved
by the highest court to which the order or judgment could be appealed or from
which certiorari could be sought or the new trial, reargument, or rehearing
shall have been denied, resulted in no modification of such order, or has
otherwise been dismissed with prejudice.

 

“Final Discharge Date” means the date of the occurrence of the last to occur of
the following events: (i) the expiration or termination of the Revolving Credit
Commitments and Aggregate Maximum Revolving Credit Amounts, (ii) payment in
full, in cash, of the outstanding principal of, and accrued and unpaid interest
on, all Loans, (iii) payment in full, in cash, of fees and other Obligations
(other than contingent indemnity obligations for which no claim has been made
and Obligations described in the following clauses (iv) through (vii)), (iv) the
expiration or termination or collateralization (in a manner reasonably
acceptable to the applicable Issuing Bank) of all outstanding Letters of Credit,
(v) the reimbursement by the Borrower of all LC Disbursements, (vi) either (A)
the expiration or termination of all Secured Swap Agreements and the payment of
all amounts thereunder to the Secured Swap Providers and written notice from the
Borrower to the Administrative Agent and Collateral Agent that the Final
Discharge Date has occurred, or (B) the collateralization or other arrangements
having been made satisfactory to the applicable Secured Swap Providers in their
respective reasonable discretion and written notice from the Borrower to the
Administrative Agent and Collateral Agent that the Final Discharge Date has
occurred, and (vii) the expiration or termination or collateralization (in a
manner reasonably acceptable to the applicable Treasury Management Bank) of all
Secured Treasury Management Agreements.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

 



15

 

 

“Financial Statements” means the financial statement or statements of the Parent
and its consolidated Subsidiaries referred to in Section 7.04(a).

 

“First Scheduled Borrowing Base Date” means April 1, 2020.

 

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, and (d) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Bank, such Defaulting Lender’s LC Exposure other than LC
Exposure as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Credit Lenders or cash-collateralized in
accordance with the terms hereof.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) over the Parent, the Borrower, any Subsidiary, any of their Properties,
any Agent, the Issuing Bank or any Lender.

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, including,
without limitation, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

“Guarantor” means the Parent and (a) on the Effective Date, each Subsidiary
listed on Annex II and (b) thereafter, each Subsidiary that is a party to the
Guaranty Agreement, in each case, until such time as the respective Subsidiary
is released from its obligations under the Guaranty Agreement in accordance with
the terms and provisions thereof and hereof (subject to any reinstatement
thereof).

 

“Guaranty Agreement” means the Second Amended and Restated Unconditional
Guaranty dated as of the Effective Date, executed by the Parent and by certain
Subsidiaries (other than the Borrower) from time to time for the benefit of the
Secured Parties.

 

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

 



16

 

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Obligations under
laws applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases
(excluding coal and timber), or other liquid or gaseous hydrocarbon leases,
mineral fee interests, overriding royalty and royalty interests, net profit
interests and production payment interests, including any reserved or residual
interests of whatever nature. Unless other indicated herein, each reference to
the term “Hydrocarbon Interests” shall mean Hydrocarbon Interests of the
Borrower and its subsidiaries.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom. Unless otherwise indicated herein, each
reference to the term “Hydrocarbons” shall mean Hydrocarbons of the Borrower and
its subsidiaries.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 12.03(b).

 

“Information” shall have the meaning assigned to such term in Section 12.16.

 

“Initial Reserve Report” means a Reserve Report in form and substance reasonably
satisfactory to the Administrative Agent and dated as of December 31, 2018 or
such other date as may be acceptable to the Administrative Agent.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Parent, the Borrower
and the other Subsidiaries for such period, including to the extent included in
interest expense under GAAP: (a) amortization of debt discount, (b) capitalized
interest and (c) the portion of any payments or accruals under Capital Leases
allocable to interest expense, minus (i) the portion of any payments or accruals
under Synthetic Leases allocable to interest expense, (ii) any imputed interest
pursuant to asset retirement obligations whether or not the same constitutes
interest expense under GAAP; and (iii) the non-cash amortized portion of
deferred financing costs.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 



17

 

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interim Redetermination” has the meaning assigned to such term in
Section 2.07(b).

 

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit; or (d) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, any Debt or other obligations of
any other Person and (without duplication) any amount committed to be advanced,
lent or extended to such Person.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means Citibank, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.08(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“LC Commitment” at any time $5,000,000.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 



18

 

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Credit Lender at any
time shall be its Applicable Revolving Credit Percentage of the total LC
Exposure at such time (as such LC Exposure may be increased from time to time
pursuant to Section 2.09(a)(iv) if a Defaulting Lender then exists).

 

“Lenders” means the Persons listed on Annex I and any Person that becomes a
party hereto pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. The term “Lenders” shall include both Term Lenders and Revolving
Credit Lenders.

 

“Letter of Credit” means any letter of credit issued by the Issuing Bank
pursuant to this Agreement.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate (rounded upwards, if necessary, to the
next 1/100 of 1%) at which dollar deposits of an amount comparable to such
Eurodollar Borrowing and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period. Notwithstanding anything in this definition to the contrary,
the “LIBO Rate” shall be deemed not to be less than (a) with respect to any
Revolving Loans, zero percent (0.0%) at any time and (b) with respect to any
Term Loans, one percent (1.0%) at any time.

 

“LIBOR Successor Rate” has the meaning assigned such term in Section 3.03(c).

 

“LIBOR Successor Rate Conforming Changes” has the meaning assigned such term in
Section 3.03(c).

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a deed of trust, mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes or (b) production payments and the like payable
out of Oil and Gas Properties. The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations. For the purposes of this Agreement, the Borrower and its
subsidiaries shall be deemed to be the owner of any Property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.

 



19

 

 

“Liquidate” or “Liquidation” means, with respect to any Swap Agreement, (a) the
sale, assignment, novation, unwind, close-out, monetization or termination
(whether upon the maturity thereof or otherwise) of all or any part of such Swap
Agreement (including, without limitation, any transaction thereunder) or (b) the
creation of an offsetting position against all or any part of such Swap
Agreement.

 

“Liquidity” means the sum of (a) the Revolving Credit Commitments for all
Revolving Credit Lenders minus the Revolving Credit Exposure for all Revolving
Credit Lenders plus (b) all Unrestricted Cash of the Loan Parties.

 

“Loan” and “Loans” means, as of any date of determination, the Revolving Loans
and the Term Loans.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments, Proposed
Borrowing Base Notices, New Borrowing Base Notices, compliance certificates,
subordination agreements, intercreditor agreements, landlord lien waivers,
bailee agreements, or other document, instrument or agreement now or hereafter
executed and delivered by any Loan Party (or any Person on behalf of any Loan
Party) that is also executed by, is for the benefit of, is addressed to or runs
in favor of the Administrative Agent or the Collateral Agent (or its respective
designee), the Issuing Bank and/or any Lender in connection with the Loans
borrowed or Letters of Credit issued hereunder (other than Secured Swap
Agreements and Treasury Management Agreements).

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Majority Lenders” means, at any time while no Loans or LC Exposure are
outstanding, Lenders having more than fifty percent (50.0%) of the sum of the
Aggregate Maximum Revolving Credit Amounts; and at any time while any Loans or
LC Exposure are outstanding, Lenders holding more than fifty percent (50.0%) of
the outstanding aggregate principal amount of the Loans and participation
interests in Letters of Credit (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(c)); provided that the Maximum
Revolving Credit Amount with respect to, the outstanding principal amount of the
Loans of, and the participation interests in Letters of Credit held by, each
Defaulting Lender (if any) shall be excluded from the determination of Majority
Lenders to the extent set forth in Section 2.09.

 

“Majority Revolving Lenders” means, at any time while no Revolving Loans or LC
Exposure are outstanding, Revolving Credit Lenders having more than fifty
percent (50.0%) of the Aggregate Maximum Revolving Credit Amounts; and at any
time while any Revolving Loans or LC Exposure are outstanding, Revolving Credit
Lenders holding more than fifty percent (50.0%) of the outstanding aggregate
principal amount of the Revolving Loans and participation interests in Letters
of Credit (without regard to any sale by a Revolving Credit Lender of a
participation in any Revolving Loan under Section 12.04(c)); provided, that the
Maximum Revolving Credit Amount with respect to, the outstanding principal
amount of the Revolving Loans of, and the participation interests in Letters of
Credit held by, each Defaulting Revolving Lender (if any) shall be excluded from
the determination of Majority Revolving Lenders to the extent set forth in
Section 2.09.

 

“Majority Swap Providers” means, on any date of determination, the Secured Swap
Providers having more than 50% of the aggregate Adjusted Swap Exposure.

 



20

 

 

“Material Acquisition” has the meaning assigned to such term in the definition
of “EBITDAX.”

 

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or financial condition
of the Loan Parties, taken as a whole, (b) the ability of the Loan Parties,
taken as a whole, to perform any of their respective obligations under any Loan
Document, (c) the validity or enforceability of any Loan Document, or (d) the
rights and remedies of or benefits available to the Administrative Agent, any
other Agent, the Issuing Bank or any Lender under any Loan Document.

 

“Material Debt” means Debt of any one or more of the Parent, the Borrower and
the other Subsidiaries (other than the Loans and Letters of Credit), or
obligations in respect of one or more Swap Agreements in an aggregate principal
amount exceeding $5,000,000. For purposes of determining Material Debt, the
“principal amount” of the obligations of the Parent, the Borrower or any other
Subsidiary in respect of any Swap Agreement at any time shall be the Swap
Termination Value of such Swap Agreement.

 

“Material Disposition” has the meaning assigned to such term in the definition
of “EBITDAX.”

 

“Material Gas Imbalance” means, with respect to all gas balancing agreements to
which the Borrower or any of its subsidiaries is a party or by which any mineral
interest owned by the Borrower or any of its subsidiaries is bound, a net gas
imbalance to the Borrower or any of its subsidiaries, individually or taken as a
whole in excess of $5,000,000. Gas imbalances will be determined based on
written agreements, if any, specifying the method of calculation thereof, or,
alternatively, if no such agreements are in existence, gas imbalances will be
calculated by multiplying (x) the volume of gas imbalance as of the date of
calculation (expressed in thousand cubic feet) by (y) the heating value in btu’s
per thousand cubic feet, times the Henry Hub average daily spot price for the
month immediately preceding the date of calculation.

 

“Maturity Date” means July 16, 2022.

 

“Midstream Assets” means any Property (including, without limitation, contracts,
rights of way, easements, surface leases, surface use agreements, permits,
pipelines, flow lines, meters, facilities, tank batteries and electrical
generation sources) comprising the business of (a) processing, gathering,
storing, transporting, treating and/or marketing of Hydrocarbons or
(b) processing, gathering, storing, transporting, treating, injecting, recycling
and/or disposal of fresh or produced water; provided that the foregoing shall
exclude any of the Borrower’s and its subsidiaries’ Property located in the
State of Alabama, to the extent that, and for so long as, the grant or
perfection of a security interest therein would result in materially adverse tax
consequences, solely to the extent such tax consequences have a disproportionate
burden or cost to the benefit accruing to the Secured Parties as a result of any
such grant or perfection.

 

“Maximum Revolving Credit Amount” means, as to each Revolving Credit Lender, the
amount set forth opposite such Revolving Credit Lender’s name on Annex I under
the caption “Maximum Revolving Credit Amounts”, as the same may be (a) reduced
or terminated from time to time in connection with a reduction or termination of
the Aggregate Maximum Revolving Credit Amounts pursuant to the terms hereof
including, without limitation, Section 2.06(b) or (b) modified from time to time
pursuant to any assignment permitted by Section 12.04(b).

 



21

 

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgage” means each mortgage, deed of hypothecation, debenture, pledge, deed
of trust or agreement executed and delivered by any Loan Party in favor of the
Collateral Agent (or its designee) for the benefit of the Secured Parties
pursuant to the requirements of this Agreement, which shall be in form and
substance satisfactory to the Administrative Agent and the Collateral Agent and
under which a Lien is granted, or purported to be granted, on the real property
and fixtures described therein.

 

“Mortgaged Property” means any Property owned by the Borrower or any of its
subsidiaries that are Guarantors that is subject to any Lien granted, or
purported to be granted, by any of the Borrower or any of its subsidiaries that
are Guarantors pursuant to the terms of any Mortgage.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Proceeds” means the aggregate cash proceeds (including cash proceeds
subsequently received (as and when received) in respect of noncash consideration
initially received) received by any Loan Party as consideration in respect of,
or in connection with, (x) any Disposition or Casualty Event or (y) the
Liquidation, close-out or other similar action in respect of any transaction
arising under any Swap Agreement, net of (i) direct expenses related to such
Disposition, Casualty Event or Liquidation (including reasonable and customary
broker’s fees or commissions paid to unaffiliated third parties, legal fees,
investment banking fees, accountants’ fees, underwriting discounts, transfer and
similar taxes and the Borrower’s good faith estimate of income taxes paid or
payable by a Loan Party in connection with such Disposition, Casualty Event or
Liquidation (after taking into account any available tax credits or deductions
and any tax sharing arrangements)), (ii) Debt (other than the Obligations and
Debt permitted by Section 9.02(h)) that is secured by a Lien upon any of the
assets being sold or that are the subject of such Casualty Event, as the case
may be, and which must be repaid as a result of such sale or such Casualty
Event, (iii) amounts provided as a reserve, in accordance with GAAP, against any
liabilities under any indemnification obligations or purchase price adjustment
associated with such Disposition, Casualty Event or Liquidation (provided that,
to the extent and at the time any such amounts are released from such reserve,
such amounts shall constitute Net Proceeds), which shall, in each case, be
reasonably acceptable to the Administrative Agent and (iv) any amounts paid with
respect to the unwinding, novation or termination of any Swap Agreement in
connection with such Disposition as required by Section 9.14(i)(vi), including
payment of any “close-out” amounts required in connection therewith.

 

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).

 

“Non-Defaulting Lender” means, at any time, any Revolving Credit Lender that is
not a Defaulting Lender at such time.

 

“Notes” means the Term Loan Notes and the Revolving Credit Notes, or any of
them, as the context requires.

 

“Notifying Swap Provider” shall mean any Secured Swap Provider that instructs
the Administrative Agent or the Collateral Agent to commence remedies with
respect to the Borrower or any of its subsidiary Guarantors pursuant to a Swap
Notice of Triggering Event.

 

“NYMEX” means the New York Mercantile Exchange.

 



22

 

 

“Obligations” means any and all amounts owing or to be owing by the Parent, the
Borrower, any other Subsidiary, any Guarantor or other Loan Party (including
without limitation, all debts, liabilities, obligations, covenants and duties of
each such Person, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising), and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate of any Loan Party of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding: (a) to the Administrative Agent, the Collateral Agent, the
Issuing Bank, any Lender or any other Secured Party under any Loan Document;
(b) to any Secured Swap Provider under any Secured Swap Agreement (which shall
be deemed to be the Swap Termination Value as of the date the amount of
Obligations is being determined), including any Secured Swap Agreement in
existence prior to the date hereof, but excluding any additional transactions or
confirmations entered into (i) after such Secured Swap Provider ceases to be a
Lender or an Affiliate of a Lender or (ii) after assignment by a Secured Swap
Provider to another Person that is not a Lender or an Affiliate of a Lender,
(c) to any Treasury Management Bank under any Secured Treasury Management
Agreement, and (d) all renewals, extensions and/or rearrangements of any of the
above; provided that, notwithstanding anything to the contrary herein or in any
Loan Document, “Obligations” shall not include, with respect to any Loan Party,
any Excluded Swap Obligations of such Loan Party.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests; and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing. Unless otherwise expressly
provided herein, all references in this Agreement to “Oil and Gas Properties”
refer to Oil and Gas Properties owned by any of the Borrower and its
subsidiaries, as the context requires.

 

“Organizational Documents” mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 



23

 

 

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing, excise, property or other similar Taxes, charges
or levies arising from any payment made hereunder or from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement and any other Loan Document except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.04(b)).

 

“Parent” has the meaning set forth in the recitals hereto.

 

“Participant” has the meaning set forth in Section 12.04(c).

 

“Participant Register” has the meaning set forth in Section 12.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“PDP” means those Proved Reserves which are expected to be recovered from
completion intervals which are open and producing at the time of the estimate.

 

“PDP Reserves” means “proved developed producing oil and gas reserves” as such
term is defined by the SPE in its standards and guidelines.

 

“Pension Plan” means other than a Multiemployer Plan, any employee pension
benefit plan, as defined in Section 3(2) of ERISA that is subject to Title IV of
ERISA, Section 302 of ERISA or Section 412 of the Code and which is sponsored,
maintained or contributed to by a Loan Party or an ERISA Affiliate or with
respect to which a Loan Party has liability.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan Support Agreement” means that certain Plan Support Agreement effective as
of May 8, 2019, among Parent and the Consenting Stakeholders thereunder and as
defined therein.

 

“Platform” has the meaning assigned such term in Section 12.01(d).

 

“Prepetition Administrative Agent” shall have the meaning assigned to such term
in the recitals hereto.

 

“Prepetition Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

 



24

 

 

“Prepetition Loan Documents” means the “Loan Documents” (as defined in the
Prepetition Credit Agreement) as in effect prior to the date hereof.

 

“Prepetition Mortgages” means each of those certain mortgages and deeds of
trust, fixture filings, assignments of as-extracted collateral, security
agreements and financing statements executed and delivered by a Loan Party
(other than the Parent) or a subsidiary of the Borrower, as the “grantor” or
“mortgagor,” for the benefit of the Prepetition Administrative Agent, as
amended, amended and restated, supplemented and modified prior to the date
hereof, and recorded in the office designated for the filing of a record of a
mortgage, deed of trust or financing statement in the applicable jurisdictions.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective. Such rate is set
by the Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that many of the Administrative Agent’s commercial or other loans are
priced in relation to such rate, that it is not necessarily the lowest or best
rate actually charged to any customer and that the Administrative Agent may make
various commercial or other loans at rates of interest having no relationship to
such rate.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

 

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

 

“Proved Oil and Gas Properties” means Hydrocarbon Interests to which Proved
Reserves are attributed.

 

“Proved Reserves” or “Proved” means collectively, “proved oil and gas reserves,”
“proved developed producing oil and gas reserves,” “proved developed
non-producing oil and gas reserves” (consisting of proved developed shut-in oil
and gas reserves and proved developed behind pipe oil and gas reserves), and
“proved undeveloped oil and gas reserves,” as such terms are defined by the SPE
in its standards and guidelines.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“PV-9” means, with respect to the Proved Oil and Gas Properties of the Borrower
and its subsidiary Guarantors, the net present value, discounted at 9% per
annum, of the future net revenues expected to accrue to the Borrower’s and its
subsidiary Guarantors’ collective interests in such Proved Reserves during the
remaining expected economic lives of such reserves, calculated in accordance
with the most recent bank price deck of the Administrative Agent.

 

“QFC” has the meaning assigned such term in Section 12.29.

 

“QFC Credit Support” has the meaning assigned such term in Section 12.29.

 



25

 

 

“Qualified ECP Guarantor” means, in respect of any Swap Agreement, each Loan
Party that (a) has total assets exceeding $10,000,000 at the time any guaranty
of obligations under such Swap Agreement or grant of the relevant security
interest becomes effective or (b) otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“RCRA” has the meaning set forth in the definition of “Environmental Laws”.

 

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.

 

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

 

“Reference Period” has the meaning assigned to such term in the definition of
“EBITDAX.”

 

“Register” has the meaning assigned such term in Section 12.04(b)(v).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives (including attorneys,
accountants and experts) of such Person and such Person’s Affiliates.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

 

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

 

“Required Lenders” means, (a) at any time while no Loans or LC Exposure are
outstanding, Revolving Credit Lenders having greater than sixty-six and
two-thirds percent (66 2⁄3%) of the Aggregate Maximum Revolving Credit Amounts;
and (b) at any time while any Loans or LC Exposure are outstanding, Lenders
holding greater than sixty-six and two-thirds percent (66 2⁄3%) of the sum of
(i) the outstanding aggregate principal amount of the Loans and participation
interests in Letters of Credit (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(c)) and (ii) the unused Revolving
Credit Commitments; provided that the Maximum Revolving Credit Amounts, the
Revolving Credit Commitments and the principal amount of the Loans and
participation interests in Letters of Credit of the Defaulting Lenders (if any)
shall be excluded from the determination of Required Lenders.

 

“Required Revolving Credit Lenders” means, (a) at any time while no Revolving
Loans or LC Exposure is outstanding, Revolving Credit Lenders having at least
sixty-six and two-thirds percent (66 2⁄3%) of the Aggregate Maximum Revolving
Credit Amounts; and (b) at any time while any Revolving Loans or LC Exposure is
outstanding, Revolving Credit Lenders holding at least sixty-six and two-thirds
percent (66 2⁄3%) of the outstanding aggregate principal amount of the Revolving
Loans and participation interests in Letters of Credit (without regard to any
sale by a Revolving Credit Lender of a participation in any Revolving Loan under
Section 12.04(c)); provided that the Maximum Revolving Credit Amounts, the
Revolving Credit Commitments and the principal amount of the Revolving Loans and
participation interests in Letters of Credit of the Defaulting Lenders (if any)
shall be excluded from the determination of the Required Revolving Credit
Lenders.

 



26

 

 

“Reserve Report” means each report, in form and substance satisfactory to the
Administrative Agent, setting forth, as of the dates set forth in
Section 8.12(a) (or such other date acceptable to the Administrative Agent), the
Proved Reserves attributable to the Oil and Gas Properties of the Borrower and
its subsidiary Guarantors that are Qualified ECP Guarantors, together with a
projection of the rate of production and future net income, taxes, operating
expenses and Capital Expenditures with respect thereto as of such date, based
upon the economic and pricing assumptions consistent with the Administrative
Agent’s lending requirements at the time.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, President, any Financial Officer or any Vice President
of such Person. Unless otherwise specified, all references to a Responsible
Officer herein shall mean a Responsible Officer of the Borrower.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other Property) with respect to any Equity Interests in, or
issued by, the Parent, the Borrower or any of the other Subsidiaries, or any
payment (whether in cash, securities or other Property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests in the
Parent, the Borrower or any of the other Subsidiaries or any option, warrant or
other right to acquire any such Equity Interests in, or issued by, the Parent,
the Borrower or any of the other Subsidiaries and (b) any payment of management
fees, advisory fees or similar fees by the Parent or the Borrower or any of the
other Subsidiaries to any holders of their respective Equity Interests or any
Affiliates thereof.

 

“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Loans
and to acquire participations in Letters of Credit hereunder, expressed as an
amount representing the maximum aggregate amount of such Revolving Credit
Lender’s potential Revolving Credit Exposure hereunder, as such commitment may
be (a) modified from time to time pursuant to this Agreement including, without
limitation, Section 2.06 and (b) modified from time to time pursuant to
assignments by or to such Revolving Credit Lender pursuant to Section 12.04. The
amount representing each Revolving Credit Lender’s Revolving Credit Commitment
shall at any time be the lesser of such Revolving Credit Lender’s Maximum
Revolving Credit Amount and such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the then-effective Borrowing Base. The total Revolving
Credit Commitment is the aggregate amount of the Revolving Credit Commitments of
all the Revolving Credit Lenders.

 

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of the outstanding principal amount of such Revolving
Credit Lender’s Revolving Loans and its LC Exposure at such time.

 

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment, and “Revolving Credit Lender” means any of them
individually.

 

“Revolving Credit Notes” means the promissory notes of the Borrower described in
Section 2.02(d) evidencing the Revolving Loans and being substantially in the
form of Exhibit B-1, together with all amendments, modifications, replacements,
extensions and rearrangements thereof.

 



27

 

 

“Revolving Loans” means (a) on the Effective Date, the revolving loans deemed
made to the Borrower pursuant to the Plan of Reorganization and (b) the
revolving loans made, or deemed made, to the Borrower by the Revolving Credit
Lenders pursuant to Article II.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of any Sanctions broadly
restricting or prohibiting dealings with such country, region, territory or
government, and at the time of this agreement, Iran, Cuba, Syria, North Korea
and the Crimea Region of Ukraine.

 

“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including, without limitation (a) any
Person listed in any Sanctions-related list of designated or identified Persons
maintained by the United States (including, without limitation, by OFAC, the
U.S. Department of the Treasury, the U.S. Department of State or the US
Department of Commerce), the United Nations Security Council, the European Union
or any European Union member state, the United Kingdom (including, without
limitation, Her Majesty’s Treasury) or any other relevant authority, (b) any
Person located, operating, organized or resident in, or any Governmental
Authority or governmental instrumentality of, a Sanctioned Country or (c) any
Person directly or indirectly owned by any such Person or Persons described in
the foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by (a) the U.S. government (including, without limitation, OFAC, the U.S.
Department of the Treasury, the U.S. Department of State, or the U.S. Department
of Commerce) (b) the United Nations Security Council; (c) the European Union or
any of its member states; (d) the United Kingdom (including, without limitation,
Her Majesty’s Treasury); or (e) any other relevant authority.

 

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).

 

“Scheduled Unavailability Date” has the meaning assigned such term in Section
3.03(c).

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Issuing Bank, in respect of any Secured Treasury
Management Agreement, the applicable Treasury Management Banks party thereto and
each Secured Swap Provider, and “Secured Party” means any of them individually.

 

“Secured Swap Agreement” means (A) any Swap Agreement entered into by the
Borrower or any of its subsidiary Guarantors and any Secured Swap Provider and
(B) all Swap Agreements entered into after the Petition Date but prior to the
Effective Date with any Person who, as of the Effective Date, is a Lender or an
Affiliate of a Lender, shall be deemed “Secured Swap Agreements” for all
purposes hereunder.

 

“Secured Swap Provider” means any (a) Person that is a party to a Swap Agreement
with the Borrower or any of its subsidiary Guarantors that entered into such
Swap Agreement before, or while, such Person was a Lender or an Affiliate of a
Lender, whether or not such Person at any time ceases to be a Lender or an
Affiliate of a Lender, as the case may be, or (b) assignee of any Person
described in clause (a) above so long as such assignee is a Lender or an
Affiliate of a Lender.

 



28

 

 

“Secured Treasury Management Agreement” means any Treasury Management Agreement
entered into by the Parent, the Borrower or any of its subsidiary Guarantors and
any Treasury Management Bank.

 

“Securities Account” shall have the meaning set forth in Article 8 of the UCC.

 

“Security Agreement” means the Second Amended and Restated Pledge and Security
Agreement, dated as of the Effective Date, executed and delivered by the
Borrower and the Guarantors in favor of the Collateral Agent for the benefit of
the Secured Parties.

 

“Security Instruments” means, collectively, the Security Agreement, the
Collateral Agency Agreement, each Intellectual Property Security Agreement (as
defined in the Security Agreement), the Mortgages, all collateral assignments,
security agreements, pledge agreements or other similar agreements delivered to
the Administrative Agent, the Collateral Agent and/or any other Secured Party,
the Guaranty Agreement and each of the other agreements, instruments or
documents that creates or purports to create a Lien or guarantee in favor of the
Collateral Agent (or any of its designees) for the benefit of the Secured
Parties, among others.

 

“SPE” means the Society of Petroleum Engineers.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person of which Equity Interests representing more than 50% of the equity
or more than 50% of the ordinary voting power (irrespective of whether or not at
the time Equity Interests of any other class or classes of such Person shall
have or might have voting power by reason of the happening of any contingency)
or, in the case of a partnership, any general partnership interests are, as of
such date, owned, controlled or held by the parent or one or more subsidiaries
of the parent or by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Parent.

 

“Supermajority Revolving Lenders” means, (a) at any time while no Loans or LC
Exposure is outstanding, Revolving Credit Lenders having greater than 90% of the
Aggregate Maximum Revolving Credit Amounts; and (b) at any time while any
Revolving Loans or LC Exposure is outstanding, Revolving Credit Lenders holding
greater than 90% of the outstanding aggregate principal amount of the Revolving
Loans and participation interests in Letters of Credit (without regard to any
sale by a Lender of a participation in any Loan under Section 12.04(c));
provided that the Maximum Revolving Credit Amounts, the Revolving Credit
Commitments and the principal amount of the Loans and participation interests in
Letters of Credit of the Defaulting Lenders (if any) shall be excluded from the
determination of Supermajority Revolving Lenders.

 



29

 

 

“Supported QFC” has the meaning assigned such term in Section 12.29.

 

“Swap Agreement” means any agreement with respect to any swap, put, collar,
call, forward, future or derivative transaction or option or similar agreement,
whether exchange traded, “over-the-counter” or otherwise, involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (including any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act); provided that no phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, managers, officers, employees or consultants of the Borrower or its
Subsidiaries shall be a Swap Agreement.

 

“Swap Notice of Triggering Event” shall mean a written notice delivered by a
Secured Swap Provider to the Borrower, the Administrative Agent, the Collateral
Agent and each other Secured Swap Provider declaring that one or more Swap
Triggering Events has occurred and is continuing under its Secured Swap
Agreement and providing a brief description of such Swap Triggering Event(s).
Each Swap Notice of Triggering Event shall (a) specify whether an Early
Termination Date (as defined in such Secured Swap Agreement) has been designated
as a result of the relevant Swap Triggering Event(s), (b) specify the Early
Termination Amount (as defined in such Secured Swap Agreement), if any, due on
the Early Termination Date as the result of the designation of such Early
Termination Date and the amount of interest and any other amounts payable by the
applicable Borrower or Guarantor to such Secured Swap Provider under such
Secured Swap Agreement on the Early Termination Date, (c) state whether the
amount set forth in clause (b) has been paid in full or otherwise discharged to
the satisfaction of such Secured Swap Provider, (d) include as an attachment
thereto any notices and statements delivered by such Secured Swap Provider to
the applicable Borrower or Guarantor in connection with such Swap Triggering
Event(s) pursuant to such Secured Swap Agreement, (e) specify whether such
Secured Swap Provider is instructing the Administrative Agent and Collateral
Agent to commence remedies with respect to the applicable Borrower or Guarantor
and (f) include such other information related thereto as the Administrative
Agent or Collateral Agent may reasonably request.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

 

“Swap Triggering Event” means an “Event of Default”, a “Termination Event” or an
“Additional Termination Event” (as each is defined in the applicable Secured
Swap Agreement).

 

“Synthetic Lease” means, as to any Person, any lease (including a lease that may
be terminated by the lessee at any time) of any Property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the Property so
leased for U.S. federal income tax purposes, other than any such lease under
which such Person is the lessor.

 



30

 

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term Lenders” means, at any time, collectively, each Person that holds Term
Loans, and “Term Lender” means any of them individually.

 

“Term Loan B Agent” means Citibank, N.A., as administrative agent for the Term
Loan B Facility.

 

“Term Loan B Facility” means that certain Term Loan Credit Agreement, dated as
of the date hereof, by and among the Parent, the Borrower, the Term Loan B
Agent, the Collateral Agent and the Term Loan B Lenders party thereto from time
to time.

 

“Term Loan B Lenders” means the Lenders as defined under the Term Loan B
Facility.

 

“Term Loan B Loans” means the Loans as defined under the Term Loan B Facility.

 

“Term Loan Notes” means the promissory notes of the Borrower required by
Section 2.02(d) evidencing the Term Loans and being substantially in the form of
Exhibit B-2.

 

“Term Loans” means the term loans deemed made to the Borrower by the Term
Lenders on the Effective Date pursuant to the Plan of Reorganization and
Section 2.01(a) as part of the restructuring and rearrangement of the
Prepetition Borrower’s debt arising under the Prepetition Credit Agreement, or
any portion thereof, as the context requires in the aggregate principal amount
of $65,000,000 as of the Effective Date.

 

“Termination Date” means (a) with respect to the Revolving Loans, the earlier of
(i)  the Maturity Date of  the Revolving Loans and (ii) the date of termination
of the Revolving Credit Commitments and (b) with respect to the Term Loans, the
Maturity Date of the Term Loans.

 

“Threshold Amount” means $5,000,000.

 

“Transactions” means, with respect to (a) the Parent and the Borrower, the
execution, delivery and performance by each of this Agreement and each other
Loan Document to which it is a party, the borrowing of Loans, the use of the
proceeds thereof and the issuance (or deemed issuance) of Letters of Credit
hereunder, and the grant of liens and security interests by the Parent and the
Borrower against its respective Property pursuant to the Security Instruments,
(b) each Guarantor (other than the Parent), the execution, delivery and
performance by such Guarantor of each Loan Document to which it is a party, each
Guarantor (including the Parent), its guarantee of the Obligations and all of
its other obligations under the Guaranty Agreement and the grant of liens and
security interests by such Guarantor against its Property pursuant to the
Security Instruments and (c) the effectiveness and consummation of the Plan of
Reorganization pursuant to the Confirmation Order.

 

“Treasury Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 



31

 

 

“Treasury Management Bank” means any Person that, at the time it enters into a
Treasury Management Agreement with the Borrower or any of its subsidiaries or
any Guarantor, is a Lender or an Affiliate of a Lender, or was a Lender or an
Affiliate of a Lender, at the time such Treasury Management Agreement was
entered into; provided that, so long as any Lender is a Defaulting Lender, such
Lender will not be a Treasury Management Bank with respect to any Treasury
Management Agreement entered into while such Lender was a Defaulting Lender.

 

“Triggering Disposition” means any Disposition of any Oil and Gas Properties
(including Casualty Events but excluding any Disposition of any Oil and Gas
Properties to a Loan Party (other than the Parent)), any monetization,
Liquidation, close-out or other similar action of any Swap Agreements, including
in connection with a Disposition of Oil and Gas Properties, (and any sale of
Equity Interests in a Subsidiary that owns Oil and Gas Properties or is a party
to Swap Agreements (excluding, in each case, any sale of Equity Interests to a
Loan Party (other than the Parent))).

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

“Uniform Commercial Code” means the Uniform Commercial Code as the same may,
from time to time, be in effect in the State of New York; provided, however, in
the event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “Uniform Commercial Code” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

 

“Unrestricted Cash” means cash and Cash Equivalents that are (i) held in an
account that is the subject to an Account Control Agreement in favor of the
Collateral Agent, (ii) not subject to any Lien in priority to the lien and
security interest of the Secured Parties and (iii) not held in an Excluded
Account.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Special Resolution Regimes” has the meaning assigned such term in
Section 12.29.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.03(f).

 

“USA Patriot Act” means the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Parent, the Borrower
or one or more other Wholly-Owned Subsidiaries or are owned by the Parent, the
Borrower and one or more other Wholly-Owned Subsidiaries.

 

“Withholding Agent” means any Loan Party or the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 



32

 

 

“Zero Exposure Effective Date” means the date upon which all of the conditions
to the Final Discharge Date other than the conditions in clauses (vi) and (vii)
of such definition have been satisfied.

 

Section 1.03.         Types of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings, respectively, may be classified and referred to
by Type (e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

 

Section 1.04.         Terms Generally; Rules of Construction. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including”, (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement, (g) any reference to any law
or regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including, cash, securities, accounts and contract rights. No
provision of this Agreement or any other Loan Document shall be interpreted or
construed against any Person solely because such Person or its legal
representative drafted such provision.

 

Section 1.05.         Headings. Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.

 

Section 1.06.         Accounting Terms and Determinations; GAAP. Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared for the Parent, the Borrower and the
Subsidiaries, on a consolidated basis, in accordance with GAAP, applied on a
basis consistent with the Financial Statements except for changes in which the
Parent’s independent certified public accountants concur and which are disclosed
to Administrative Agent on the next date on which financial statements are
required to be delivered to the Lenders pursuant to Section 8.01(a); provided
that, unless the Borrower and the Majority Lenders (or, from and after the Zero
Exposure Effective Date, the Majority Swap Providers) shall otherwise agree in
writing, no such change shall modify or affect the manner in which compliance
with the covenants contained herein is computed such that all such computations
shall be conducted utilizing financial information presented consistently with
prior periods.

 



33

 

 

Section 1.07.         Changes in GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Majority Lenders (or, from and
after the Zero Exposure Effective Date, the Majority Swap Providers) shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Majority
Lenders (or, from and after the Zero Exposure Effective Date, the Majority Swap
Providers)); provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Borrower shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

Section 1.08.         Calculations: Rounding. Any financial ratios required to
be maintained by the Loan Parties pursuant to this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

 

Section 1.09.         Determination of Time of Day. Unless designated otherwise,
all references herein to times of day shall be references to Central time
(daylight or standard, as applicable).

 

Section 1.10.         Amounts of Letters of Credit. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Letter of Credit Agreements related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

Section 1.11.         Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

ARTICLE II
THE CREDITS

 

Section 2.01.         Term Loans and Revolving Credit Commitments.

 

(a)           Term Loans. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Prepetition Lender
that is a party hereto on the Effective Date severally agrees to restructure and
rearrange a portion of the Debt owing to it under the Prepetition Credit
Agreement and the DIP Credit Agreement as a Term Loan hereunder in an amount for
each such Prepetition Lender equal to such Prepetition Lender’s pro rata share
of $65,000,000 of Term Loans as set forth on Annex I attached hereto. The Term
Loans shall be deemed to be made in a single advance on the Effective Date. Once
repaid or prepaid, in whole or in part, the Term Loans may not be reborrowed. No
Term Lender shall have any commitment to make (or assume) any Term Loans other
than as described in this Section 2.01(a).

 



34

 

 

(b)           Revolving Credit Commitment.

 

(i)          On the Effective Date, subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each
Prepetition Lender severally agrees to restructure and rearrange a portion of
the Debt owing to it under the Prepetition Credit Agreement and the DIP Credit
Agreement as Revolving Loans hereunder by committing to make, from time to time
in accordance with clause (ii) below, Revolving Loans to the Borrower hereunder
in an amount equal to the lesser of (x) such Revolving Credit Lender’s Maximum
Revolving Credit Amount and (y) such Revolving Credit Lender’s Revolving Credit
Commitment. On the Effective Date, pursuant to the Plan of Reorganization,
Revolving Loans shall be deemed to be advanced by the Revolving Credit Lenders
in an aggregate principal amount of $65,000,000.

 

(ii)         Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, each Revolving Credit Lender
agrees to make Revolving Loans to the Borrower during the Availability Period in
an aggregate principal amount that will not result in (i) such Revolving Credit
Lender’s Revolving Credit Exposure exceeding such Revolving Credit Lender’s
Revolving Credit Commitment or (ii) the total Revolving Credit Exposures of all
Revolving Credit Lenders exceeding the total Revolving Credit Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, repay and reborrow the Revolving Loans.

 

Section 2.02.         Loans and Borrowings.

 

(a)           Borrowings; Several Obligations. Each Loan shall be made as part
of a Borrowing consisting of Loans made or deemed made by the Lenders ratably in
accordance with their respective Applicable Revolving Credit Percentages and
Applicable Term Loan Percentages, as applicable. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Revolving Credit Commitments are
several and no Revolving Credit Lender shall be responsible for any other
Revolving Credit Lender’s failure to make Revolving Loans pursuant to such
Revolving Credit Lender’s Revolving Credit Commitment.

 

(b)           Types of Loans. Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

(c)           Minimum Amounts; Limitation on Number of Borrowings. At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $2,500,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Revolving Credit Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.08(e).
Borrowings of more than one Type may be outstanding at the same time, provided
that there shall not at any time be more than a total of six (6) Eurodollar
Borrowings outstanding. Notwithstanding any other provision of this Agreement,
the Borrower shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 



35

 

 

(d)           Notes. If requested by any Lender, the Term Loan and Revolving
Loans, as applicable, made by such Lender shall be evidenced by a Revolving
Credit Note or Term Loan Note, as applicable, made by the Borrower in
substantially the form of Exhibit B-1 and Exhibit B-2, respectively, in each
case dated, in the case of (i) any Lender party hereto as of the date of this
Agreement, as of the date of this Agreement, or (ii) any Lender that becomes a
party hereto pursuant to an Assignment and Assumption, as of the effective date
of the Assignment and Assumption, each payable to such Lender or its registered
assigns in a principal amount equal to the principal amount of the Term Loans
held by such Term Lender or any Revolving Credit Lender’s Revolving Credit
Commitment, as applicable, as in effect on such date, and otherwise duly
completed. In the event that any Revolving Credit Lender’s Revolving Credit
Commitment increases or decreases for any reason (whether pursuant to
Section 2.06, Section 12.04(b) or otherwise), the Borrower shall, upon request
of such Revolving Credit Lender, deliver or cause to be delivered, to the extent
such Revolving Credit Lender is then holding a Revolving Credit Note, on the
effective date of such increase or decrease, a new Revolving Credit Note,
payable to such Revolving Credit Lender or its registered assigns in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment after
giving effect to such increase or decrease, and otherwise duly completed. In the
event any Term Lender’s share of the outstanding Term Loans increases for any
reason (whether pursuant to Section 12.04(b) or otherwise), the Borrower shall,
upon request of such Term Lender, deliver or cause to be delivered, to the
extent such Term Lender is then holding a Term Loan Note, on the effective date
of such increase, a new Term Loan Note payable to such Term Lender or its
registered assigns in a principal amount equal to such Term Lender’s outstanding
Term Loans as of such date. The date, amount, Type, interest rate and, if
applicable, Interest Period of each Term Loan and Revolving Loan made by each
Term Lender and Revolving Credit Lender, respectively, and all payments made on
account of the principal thereof, shall be recorded by such Term Lender or
Revolving Credit Lender, as applicable, on its books for such Term Lender’s Term
Loan Note and such Revolving Credit Lender’s Revolving Credit Note, as
applicable. Failure to make any such recordation shall not affect any Lender’s
or the Borrower’s rights or obligations in respect of such Loans or affect the
validity of any transfer by any Lender of its Term Loan Note and/or Revolving
Credit Note.

 

Section 2.03.         Requests for Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., Houston,
Texas time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., Houston, Texas
time, on the date of the proposed Borrowing; provided that no such notice shall
be required for any deemed request of an ABR Borrowing to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(e). Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or fax or other electronic communication subject to
Section 12.01(b) to the Administrative Agent of a written Borrowing Request in
substantially the form of Exhibit C and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)          the aggregate amount of the requested Borrowing (and, with respect
to the Borrowing Request on the Effective Date, the amount of the requested Term
Loan Borrowing and the amount of the requested Revolving Loan Borrowing);

 

(ii)         the date of such Borrowing, which shall be a Business Day;

 

(iii)        whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 



36

 

 

(iv)         in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;

 

(v)          the amount of the then effective Borrowing Base, the then-current
total Revolving Credit Commitments of the Revolving Credit Lenders, the
then-current total Revolving Credit Exposures for all Revolving Credit Lenders
(without regard to the requested Borrowing) and the pro forma total Revolving
Credit Exposures for all Revolving Credit Lenders (giving effect to the
requested Borrowing);

 

(vi)         certifying that, if the principal amount of such Borrowing plus the
aggregate amount of cash and Cash Equivalents of the Loan Parties at the time of
such Borrowing (before giving effect thereto) exceeds the Excess Cash Threshold,
then (i) the proceeds of the Borrowing will be used as set forth on an exhibit
to such Borrowing Request within two (2) Business Days of the date of such
Borrowing (which use of proceeds shall be a use already permitted under this
Agreement and shall otherwise be for a purpose other than to hold as cash on the
balance sheet) and (ii) after giving effect to such use of proceeds, the Loan
Parties will not have any Excess Cash; and

 

(vii)        the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation by the Borrower that the amount of the
requested Borrowing shall not cause (x) the total Revolving Credit Exposures of
all Revolving Credit Lenders to exceed the total Revolving Credit Commitments or
(y) the total outstanding Term Loans to exceed $65,000,000.

 

Other than in respect of the Borrowing Request delivered to the Administrative
Agent by the Borrower on the Effective Date, promptly following receipt of a
Borrowing Request from the Borrower in accordance with this Section 2.03, the
Administrative Agent shall advise each Revolving Credit Lender of the details
thereof and of the amount of such Revolving Credit Lender’s Loan to be made as
part of the requested Borrowing.

 

Section 2.04.         Interest Elections.

 

(a)           Conversion and Continuance. Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.04. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)           Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or fax or other electronic communication
subject to Section 12.01(b) to the Administrative Agent of a written Interest
Election Request in substantially the form of Exhibit D and signed by the
Borrower.

 



37

 

 

(c)           Information in Interest Election Requests. Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:

 

(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to Section 2.04(c)(iii) and
(iv) shall be specified for each resulting Borrowing);

 

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)         if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Notice to Lenders by the Administrative Agent. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Term Lender and/or Revolving Credit Lender, as applicable, of the details
thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)           Effect of Failure to Deliver Timely Interest Election Request and
Events of Default and Borrowing Base Deficiencies on Interest Election. If the
Borrower fails to deliver a timely Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default or a
Borrowing Base Deficiency has occurred and is continuing: (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing (and any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

Section 2.05.         Funding of Borrowings.

 

(a)           Funding by Lenders. Except in respect of Revolving Loans deemed
made on the Effective Date, each Revolving Credit Lender shall make each
Revolving Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 1:00 p.m., Houston, Texas time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Revolving Credit Lenders. The Administrative Agent will
make such Revolving Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent and designated by the Borrower in the applicable
Borrowing Request; provided that ABR Loans that are Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.08(e)
shall be remitted by the Administrative Agent to the Issuing Bank. Nothing
herein shall be deemed to obligate any Revolving Credit Lender to obtain the
funds for its Revolving Loan in any particular place or manner or to constitute
a representation by any Revolving Credit Lender that it has obtained or will
obtain the funds for its Revolving Loan in any particular place or manner.

 



38

 

 

(b)           Presumption of Funding by the Revolving Credit Lenders. Unless the
Administrative Agent shall have received notice from a Revolving Credit Lender
prior to the proposed date of any Borrowing that such Revolving Credit Lender
will not make available to the Administrative Agent such Revolving Credit
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Revolving Credit Lender has made such share available on such date in accordance
with Section 2.05(a) and may, in reliance upon such assumption, make available
to the Borrower a corresponding amount. In such event, if a Revolving Credit
Lender has not, in fact, made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Revolving Credit Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith, on
demand, such corresponding amount with interest thereon, for each day from, and
including, the date such amount is made available to the Borrower to, but
excluding, the date of payment to the Administrative Agent, at (i) in the case
of such Revolving Credit Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans that are Revolving Loans that such
Revolving Credit Lender failed to fund. If the Borrower and such Revolving
Credit Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Revolving Credit Lender pays its share of the applicable Borrowing to the
Administrative Agent, then such amount shall constitute such Revolving Credit
Lender’s Loan included in such Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Revolving Credit
Lender that shall have failed to make such payment to the Administrative Agent.

 

(c)           Several Obligations of Lenders. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 12.03(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 12.03(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 12.03(c).

 

Section 2.06.         Termination and Reduction of Revolving Credit Commitments
and Aggregate Maximum Revolving Credit Amounts.

 

(a)           Scheduled Termination of Revolving Credit Commitments. Unless
previously terminated, the Maximum Revolving Credit Amounts shall terminate on
the Maturity Date. If at any time the Aggregate Maximum Revolving Credit Amounts
or the Borrowing Base is terminated or reduced to zero, then the Revolving
Credit Commitments shall also terminate or reduce on the effective date of such
termination or reduction.

 

(b)           Optional Termination and Reduction of Aggregate Maximum Revolving
Credit Amounts.

 

(i)          The Borrower may at any time terminate, or from time to time
reduce, the Aggregate Maximum Revolving Credit Amounts without payment of any
premium or penalty (other than as required by Section 5.02); provided that
(A) each reduction of the Aggregate Maximum Revolving Credit Amounts shall be in
an amount that is an integral multiple of $500,000 and not less than $2,500,000
and (B) the Borrower shall not terminate or reduce the Aggregate Maximum
Revolving Credit Amounts if, (1) after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 3.04(a) or (c), the
total Revolving Credit Exposures of all Revolving Credit Lenders would exceed
the total Revolving Credit Commitments or (2) the Aggregate Maximum Revolving
Credit Amount would be less than $5,000,000 (unless, with respect to this
clause (2), the Aggregate Maximum Revolving Credit Amounts are reduced to $0).

 



39

 

 

(ii)         The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Aggregate Maximum Revolving Credit Amounts under
Section 2.06(b)(i) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Revolving Credit Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section 2.06(b)(ii) shall be
irrevocable; provided that a notice of termination of the Aggregate Maximum
Revolving Credit Amounts delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Aggregate Maximum Revolving
Credit Amounts shall be permanent and may not be reinstated. Each reduction of
the Aggregate Maximum Revolving Credit Amounts shall be made ratably among the
Revolving Credit Lenders in accordance with each Revolving Credit Lender’s
Applicable Revolving Credit Percentage.

 

Section 2.07.        Borrowing Base. Determinations of the Borrowing Base will
be made in accordance with then-current practices, economic and pricing
parameters, methodology, assumptions, and customary procedures and standards
established by each Lender from time to time for its petroleum industry
customers; provided that the Borrowing Base will not be increased in connection
with a Scheduled Redetermination or Interim Redetermination. The Borrower
acknowledges that the determination of the Borrowing Base will reflect the
reducing, first-out nature of the Revolving Credit Commitments and may not
reflect a customary or market “borrowing base” amount based on the Oil and Gas
Properties of the Loan Parties.

 

(a)           Initial Borrowing Base. For the period from and including the
Effective Date to but excluding the First Scheduled Borrowing Base Date, the
amount of the Borrowing Base shall be $65,000,000. Notwithstanding the
foregoing, the Borrowing Base may be subject to adjustments prior to the First
Scheduled Borrowing Base Date from time to time pursuant to the terms and
provisions of this Agreement including, without limitation, Section 2.07(e) and
Section 8.13(c).

 

(b)           Scheduled and Interim Redeterminations. The Borrowing Base shall
be redetermined semi-annually in accordance with this Section 2.07 (a “Scheduled
Redetermination”), and, subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Agents, the
Issuing Bank and the Revolving Credit Lenders on or about, except as set forth
below in connection with the initial Scheduled Redetermination, April 1st and
October 1st of each year (or, in each case, such date promptly thereafter as
reasonably practicable as determined by the Administrative Agent in its sole
discretion), commencing April 1, 2020 (in respect of the Reserve Report
delivered on or before March 1, 2020 and the other Engineering Reports delivered
in connection therewith) and on or about each April 1 and October 1 occurring
thereafter. In addition, the Borrower may, by notifying the Administrative Agent
thereof, not more than once during the period between each Scheduled
Redetermination, and the Administrative Agent may, not more than once during the
period between each Scheduled Redetermination, at the direction of the Required
Revolving Credit Lenders, elect to cause the Borrowing Base to be redetermined
between Scheduled Redeterminations (any of the foregoing redeteriminations, an
“Interim Redetermination”) in accordance with this Section 2.07; provided that
no Interim Redetermination may be requested by any party prior to the First
Scheduled Borrowing Base Date.

 



40

 

 

(c)           Scheduled and Interim Redetermination Procedure.

 

(i)          Each Scheduled Redetermination and each Interim Redetermination
shall be effectuated as follows: upon receipt by the Administrative Agent of
(A) the Reserve Report and the certificate required to be delivered by the
Borrower to the Administrative Agent, in the case of a Scheduled
Redetermination, pursuant to Section 8.12(a) and (c), and, in the case of an
Interim Redetermination, pursuant to Section 8.12(b) and (c), and (B) such other
reports, data and supplemental information, including, without limitation, the
information provided pursuant to Section 8.12(c), as may, from time to time, be
reasonably requested by the Required Revolving Credit Lenders (the applicable
Reserve Report, such certificate and such other reports, data and supplemental
information being the “Engineering Reports”), the Administrative Agent shall
evaluate the information contained in the Engineering Reports and shall, in its
sole discretion and in a manner consistent with its normal oil and gas lending
criteria as it exists at the particular time, propose a new Borrowing Base,
which shall not exceed the Borrowing Base then in effect (the “Proposed
Borrowing Base”) based upon such information and such other information
(including, without limitation, the status of title information with respect to
the Proved Oil and Gas Properties as described in the Engineering Reports and
the existence of any other Debt as the Administrative Agent deems appropriate in
its sole discretion and consistent with its normal oil and gas lending criteria
as it exists at the particular time; provided that (x) no Borrowing Base value
will be given to any Swap Agreement entered into between any Loan Party and any
Person that is not a Secured Swap Provider and (y) the Proposed Borrowing Base
shall not be greater than the Borrowing Base then in effect. In no event shall
the Proposed Borrowing Base exceed the Aggregate Maximum Revolving Credit
Amounts.

 

(ii)         The Administrative Agent shall notify the Borrower and the
Revolving Credit Lenders of the Proposed Borrowing Base (the “Proposed Borrowing
Base Notice”) after the Administrative Agent has received complete Engineering
Reports from the Borrower and has had a reasonable opportunity to determine the
Proposed Borrowing Base in accordance with Section 2.07(c)(i).

 

(iii)        No Proposed Borrowing Base will increase the Borrowing Base then in
effect. Any Proposed Borrowing Base that would decrease or maintain the
Borrowing Base then in effect must be approved or be deemed to have been
approved by the Required Revolving Credit Lenders as provided in this
Section 2.07(c)(iii), such approval in each case shall be in the Revolving
Credit Lenders’ sole credit discretion. Upon receipt of the Proposed Borrowing
Base Notice, each Revolving Credit Lender shall have fifteen (15) days to agree
with the Proposed Borrowing Base or disagree with the Proposed Borrowing Base by
proposing an alternate Borrowing Base. If, in the case of any Proposed Borrowing
Base that would decrease or maintain the Borrowing Base then in effect, at the
end of such fifteen (15) days, any Revolving Credit Lender that does not
communicate its approval or disapproval of such Proposed Borrowing Base in
writing to the Administrative Agent, shall be deemed to approve of the Proposed
Borrowing Base. If, by the end of such 15-day period, the Required Revolving
Credit Lenders, approve or, are deemed to approve of the Proposed Borrowing
Base, as aforesaid, then the Proposed Borrowing Base shall become the new
Borrowing Base, effective on the date specified in Section 2.07(d). If, however,
at the end of such 15-day period, all of the Revolving Credit Lenders or the
Required Revolving Credit Lenders, as applicable, have not approved or, in the
case of a decrease or reaffirmation, deemed to approve of the Proposed Borrowing
Base, as aforesaid, then the Administrative Agent shall poll the Revolving
Credit Lenders to ascertain the highest Borrowing Base then acceptable to a
number of Revolving Credit Lenders sufficient to constitute the Required
Revolving Credit Lenders and such amount shall become the new Borrowing Base,
effective on the date specified in Section 2.07(d).

 

(d)           Effectiveness of a Redetermined Borrowing Base. After the
applicable requisite approvals are obtained pursuant to Section 2.07(c), the
Administrative Agent shall notify the Borrower and the Revolving Credit Lenders
of the amount of the applicable redetermined Borrowing Base (such notice, the
“New Borrowing Base Notice”), and such amount shall become the new Borrowing
Base, effective and applicable to the Borrower, the Administrative Agent, the
Issuing Bank and the Revolving Credit Lenders:

 



41

 

 

(i)          in the case of a Scheduled Redetermination, (A) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Section 8.12(a) and (c) in a timely and
complete manner, then on April 1 or October 1, commencing April 1, 2020 (or, in
each case, such date promptly thereafter as reasonably practicable as determined
by the Administrative Agent in its sole discretion), as applicable, following
such notice, or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then on the Business
Day next succeeding delivery of such notice; and

 

(ii)         in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.

 

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination, the next Interim Redetermination Date or the next adjustment to
the Borrowing Base pursuant to the terms and provisions of this Agreement
including, without limitation, Section 2.07(e) or Section 8.13(c), whichever
occurs first. Notwithstanding the foregoing, no Scheduled Redetermination or
Interim Redetermination shall become effective until the New Borrowing Base
Notice related thereto is received by the Borrower.

 

In the event that the redetermined Borrowing Base, is less than the
then-effective Maximum Aggregate Revolving Credit Amounts, this Agreement shall
be deemed amended by replacing Annex I hereto with a new Annex I attached to the
New Borrowing Base Notice, which Annex I shall reflect a proportionate decrease
of each Revolving Credit Lender’s Maximum Revolving Credit Amount such that the
amount representing each Revolving Credit Lender’s Maximum Revolving Credit
Amount shall not exceed such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the redetermined Borrowing Base.

 

(e)          Automatic Reduction of Borrowing Base – Triggering Disposition.
Upon the consummation of a Triggering Disposition, the Borrowing Base shall
automatically be decreased by an amount equal to 50% of the Net Proceeds
received by the Borrower (or 75% of the Net Proceeds received once the Borrower
has received an aggregate of $40,000,000 in Net Proceeds from all Triggering
Dispositions), in each case, of the Property Disposed or Liquidated in
connection with such Triggering Disposition. Upon any such reduction in the
Borrowing Base, the Administrative Agent shall promptly deliver a New Borrowing
Base Notice to the Borrower and the Revolving Credit Lenders.

 

Section 2.08.         Letters of Credit.

 

(a)           General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of dollar denominated Letters of Credit for
its own account or for the account of any of its Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period in an aggregate amount
not to exceed the LC Commitment; provided that the Borrower may not request the
issuance, amendment, renewal or extension of Letters of Credit hereunder if a
Borrowing Base Deficiency exists at such time or would exist as a result
thereof. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Notwithstanding anything herein
to the contrary, no Issuing Bank shall have any obligation hereunder to issue,
and shall not issue, any Letter of Credit (i) the proceeds of which would be
made available to any Person (A) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any comprehensive Sanctions or (B) in any manner that
would result in a violation of applicable Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any Governmental Requirement relating to
such Issuing Bank or any Governmental Authority with jurisdiction over such
Issuing Bank shall prohibit, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Bank with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such Issuing Bank is not otherwise compensated hereunder) not in
effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it or (iii) if
the issuance of such Letter of Credit would violate one or more policies of such
Issuing Bank applicable to letters of credit generally under similar
circumstances for similarly situated borrowers; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in the implementation
thereof, and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed not to be in effect on the Effective Date for purposes of
clause (ii) above, regardless of the date enacted, adopted, issued or
implemented.

 



42

 

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or fax (or transmit by other electronic communication subject to
Section 12.01(b)) to the applicable Issuing Bank and the Administrative Agent
(not less than three (3) Business Days in advance of the requested date of
issuance, amendment, renewal or extension (or such shorter period of time as may
be acceptable to the Administrative Agent and the applicable Issuing Bank in its
sole discretion), a notice:

 

(i)          requesting the issuance of a Letter of Credit or identifying the
Letter of Credit to be amended, renewed or extended;

 

(ii)         specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day);

 

(iii)        specifying the date on which such Letter of Credit is to expire
(which shall comply with Section 2.08(c));

 

(iv)         specifying the amount of such Letter of Credit;

 

(v)          specifying the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit; and

 

(vi)         specifying the amount of the then effective Borrowing Base and
whether a Borrowing Base Deficiency exists at such time, the current total
Revolving Credit Exposures (without regard to the requested Letter of Credit or
the requested amendment, renewal or extension of an outstanding Letter of
Credit) and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).

 



43

 

 

Each notice shall constitute a representation and warranty by the Borrower that
after giving effect to the requested issuance, amendment, renewal or extension,
as applicable, (A) the LC Exposure shall not exceed the LC Commitment and
(B) the total Revolving Credit Exposures shall not exceed the total Revolving
Credit Commitments (i.e., the lesser of the Aggregate Maximum Revolving Credit
Amounts and the then effective Borrowing Base). No letter of credit issued by an
Issuing Bank (if such Issuing Bank is not the Administrative Agent) shall be
deemed to be a “Letter of Credit” issued under this Agreement unless such
Issuing Bank has requested and received written confirmation from the
Administrative Agent that the representations by Borrower contained in the
foregoing clauses (A) and (B) are true and correct.

 

If requested by the Issuing Bank, the Borrower shall also submit a letter of
credit application on the applicable Issuing Bank’s standard form in connection
with any request for a Letter of Credit; provided that, in the event of any
conflict between such application or any Letter of Credit Agreement and the
terms of this Agreement, the terms of this Agreement shall control.

 

The Issuing Bank shall not be under any obligation to issue any Letter of Credit
if there is a default of any Lender’s obligations to fund under Section 2.08(d)
or any Lender is at such time a Defaulting Lender hereunder, unless the Issuing
Bank has entered into satisfactory arrangements with the Borrower or such Lender
to eliminate the Issuing Bank’s risk with respect to such Defaulting Lender.

 

(c)          Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date that is one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.

 

(d)          Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the Revolving Credit Lenders,
the applicable Issuing Bank hereby grants to each Revolving Credit Lender, and
each Revolving Credit Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Credit Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Revolving Credit Lender’s Applicable Revolving Credit Percentage (which,
for this purpose, if any Defaulting Lender then exists, shall be calculated as
such Revolving Credit Lender’s percentage of the aggregate LC Exposure after
giving effect to Section 2.09(a)(iv)) of each LC Disbursement made by the
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
Section 2.08(e), or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Revolving Credit Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this Section 2.08(d)
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a
Default, the existence of a Borrowing Base Deficiency or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.

 



44

 

 

(e)          Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower shall, subject to the conditions to Borrowing set forth herein, be
deemed to have requested, and the Borrower does hereby request under such
circumstances, that such payment be financed with an ABR Borrowing of a
Revolving Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Revolving Credit Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Revolving Credit Lender’s Applicable Revolving Credit
Percentage thereof (which, for this purpose, if any Defaulting Lender then
exists, shall be calculated as such Revolving Credit Lender’s percentage of the
aggregate LC Exposure after giving effect to Section 2.09(a)(iv)). Promptly
following receipt of such notice, each Revolving Credit Lender shall pay to the
Administrative Agent its Applicable Revolving Credit Percentage (which, for this
purpose, if any Defaulting Lender then exists, shall be calculated as such
Revolving Credit Lender’s percentage of the aggregate LC Exposure after giving
effect to Section 2.09(a)(iv)) of the payment then due from the Borrower, in the
same manner as provided in Section 2.05 with respect to Revolving Loans made by
such Revolving Credit Lender (and Section 2.05 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Credit Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Revolving Credit Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Borrower pursuant to this Section 2.08(e), the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Credit Lenders have made payments pursuant
to this Section 2.08(e) to reimburse the Issuing Bank, then to such Revolving
Credit Lenders and the Issuing Bank as their interests may appear. Any payment
made by a Revolving Credit Lender pursuant to this Section 2.08(e) to reimburse
the Issuing Bank for any LC Disbursement (other than the funding of ABR Loans as
contemplated above) shall not constitute a Revolving Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

 

(f)          Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the applicable Issuing
Bank under a Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit or any Letter of
Credit Agreement, or (iv) any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor any Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse the applicable Issuing Bank from liability to the Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by the applicable Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the applicable Issuing Bank (as finally determined by
a court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised all requisite care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, such Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 



45

 

 

(g)          Disbursement Procedures. The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by fax
or other electronic communication subject to Section 12.01(b)) of such demand
for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Revolving Credit Lenders with respect to any such LC
Disbursement.

 

(h)          Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, until the Borrower shall have reimbursed the applicable
Issuing Bank for such LC Disbursement (either with its own funds or a Borrowing
under Section 2.08(e)), the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Loans that are Revolving Loans. Interest accrued
pursuant to this Section 2.08(h) shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Credit Lender pursuant to Section 2.08(e) to reimburse the applicable Issuing
Bank shall be for the account of such Revolving Credit Lender to the extent of
such payment.

 

(i)          Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Revolving Credit Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 3.05(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Bank, as the context
shall require. After the replacement of the Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation, but shall not be required to issue additional Letters of Credit or
to extend, renew or increase any existing Letter of Credit, including, without
limitation, any Letter of Credit with an auto-extend feature (for the avoidance
of doubt, the retiring Issuing Bank is authorized to notify any and each
beneficiary of each Letter of Credit (in accordance with the terms of such
Letter of Credit) that any such Letter of Credit will not be renewed, extended
or increased, automatically or otherwise). Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Bank, (b) the retiring Issuing Bank and shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuing Bank shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring Issuing
Bank to effectively assume the obligations of the retiring Issuing Bank with
respect to such Letters of Credit.

 



46

 

 

(j)          Cash Collateralization. If (i) any Event of Default shall occur and
be continuing and the Borrower receives notice from the Administrative Agent or
the Required Revolving Credit Lenders demanding the deposit of cash collateral
pursuant to this Section 2.08(j) or (ii) the Borrower is required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c), then the Borrower shall
deposit, in an account with the Collateral Agent, in the name of the Collateral
Agent and for the benefit of the Lenders, an amount in cash equal to (A) in the
case of an Event of Default, the LC Exposure and (B) in the case of a payment
required by Section 3.04(c), the amount of such excess as provided in
Section 3.04(c), as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower or any Subsidiary described in
Section 10.01(h) or Section 10.01(i). The Borrower hereby grants to the
Collateral Agent, for the benefit of the Issuing Bank and the Lenders, an
exclusive first priority and continuing perfected security interest in and Lien
on such account and all cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held in such account, all deposits or wire
transfers made thereto, any and all investments purchased with funds deposited
in such account, all interest, dividends, cash, instruments, financial assets
and other Property from time to time received, receivable or otherwise payable
in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor. The Borrower’s obligation to
deposit amounts pursuant to this Section 2.08(j) shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment which the Borrower or any of its Subsidiaries may now
or hereafter have against any such beneficiary, the Issuing Bank, the
Administrative Agent, the Collateral Agent, the Lenders or any other Person for
any reason whatsoever. Such deposit shall be held as collateral securing the
payment and performance of the Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrower and the
Guarantors under this Agreement or the other Loan Documents. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, and the Borrower is not otherwise required to
pay to the Administrative Agent the excess attributable to an LC Exposure in
connection with any prepayment pursuant to Section 3.04(c), then such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

 

(k)          Defaulting Lenders. If, at any time, a Defaulting Lender exists
hereunder, then, within one (1) Business Day following the written request of
the Issuing Bank, the Borrower shall cash collateralize the Fronting Exposure of
the Issuing Bank with respect to such Defaulting Lender (determined after giving
effect to Section 2.09(a)(iv) and any cash collateral provided by such
Defaulting Lender) with respect to the Defaulting Lender in an amount equal to
the lesser of (x) the amount of such Fronting Exposure and (y) an amount
otherwise agreeable to the Issuing Bank and the Administrative Agent in their
sole discretion.

 



47

 

 

(i)          Grant of Security Interest. The Borrower and, to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Collateral Agent, for the benefit of the Issuing Bank, and agrees to maintain, a
first priority security interest in all such cash collateral as security for
(A) in the case of the Defaulting Lender, the Defaulting Lender’s obligation to
fund participations in respect of LC Exposure, to be applied pursuant to
clause (ii) below and (B) in the case of the Borrower, its obligations hereunder
to reimburse the LC Exposure for which such Defaulting Lender is obligated as a
participant. Borrower or such Defaulting Lender, as applicable, shall execute
any documents and agreements, including the Collateral Agent’s standard form
assignment of deposit accounts, that the Collateral Agent reasonably requests in
connection therewith to establish such cash collateral account and to grant the
Collateral Agent, for the benefit of the Issuing Bank, a first priority security
interest in such account and the funds therein. If at any time the
Administrative Agent determines that cash collateral is subject to any right or
claim of any Person other than the Collateral Agent and the Issuing Bank as
herein provided, or that the total amount of such cash collateral is less than
the amount required above, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Collateral Agent additional cash
collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any cash collateral provided by the Defaulting Lender).

 

(ii)         Application. Notwithstanding anything to the contrary contained in
this Agreement, cash collateral provided by a Defaulting Lender under this
Section 2.08(k) or Section 2.09 in respect of Letters of Credit shall be applied
to the satisfaction of the Defaulting Lender’s obligation to fund participations
in respect of LC Exposure (including, as to cash collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the cash
collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(iii)        Termination of Requirement. Cash collateral (or the appropriate
portion thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall
no longer be required to be held as cash collateral pursuant to this
Section 2.08(k) following (A) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Revolving Credit Lender), or (B) the determination by the
Administrative Agent and the Issuing Bank that there exists excess cash
collateral; provided that, subject to Section 2.09, (x) the Issuing Bank may
determine in its sole discretion that cash collateral provided by a Defaulting
Lender shall be held to support future anticipated Fronting Exposure or other
obligations of such Defaulting Lender and (y) the Borrower and the Issuing Bank
may agree that cash collateral provided by the Borrower shall be held to support
future anticipated Fronting Exposure or other obligations; and provided,
further, that to the extent that such cash collateral was provided by the
Borrower, such cash collateral shall remain subject to any other security
interest granted pursuant to the Loan Documents.

 

(l)          LC Exposure Determination. For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

 

Section 2.09.         Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Revolving Credit Lender becomes a
Defaulting Lender, then, until such time as such Revolving Credit Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 



48

 

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definitions of “Majority Lenders”,
“Majority Revolving Lenders”, “Supermajority Revolving Lenders”, “Required
Lenders” and “Required Revolving Credit Lenders” and as set forth in
Section 12.02.

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent and Collateral Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to the Issuing Bank hereunder;
third, to cash collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.08(k); fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Revolving Loan in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Revolving Loans under this Agreement and (y) cash collateralize
the Issuing Bank’s future Fronting Exposure with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.08(k); sixth, to the payment of any amounts owing to
the Revolving Credit Lenders or the Issuing Bank as a result of any judgment of
a court of competent jurisdiction obtained by any Revolving Credit Lender or the
Issuing Bank against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Revolving Loans or LC Exposure in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Revolving Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 6.02 were satisfied or waived, such payment
shall be applied solely to pay the Revolving Loans of, and LC Exposure owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Revolving Loans of, or LC Exposure owed to, such Defaulting
Lender until such time as all Revolving Loans and funded and unfunded
participations in LC Exposure are held by the Revolving Credit Lenders pro rata
in accordance with the Revolving Credit Commitments without giving effect to
Section 2.09(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this
Section 2.09(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Revolving Credit Lender irrevocably consents hereto.

 

(iii)        Certain Fees.

 

(A)         No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 3.05(a) for any period during which that Revolving Credit
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 



49

 

 

(B)         Each Defaulting Lender shall be entitled to receive fees pursuant to
Section 3.05(b) for any period during which that Revolving Credit Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Credit Percentage of the stated amount of Letters of Credit for which it has
provided cash collateral pursuant to Section 2.08(k).

 

(C)         With respect to any fee pursuant to Section 3.05(b) not required to
be paid to any Defaulting Lender pursuant to sub-clause (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the
Issuing Bank the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the Issuing Bank’s Fronting Exposure to such
Defaulting Lender and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)         Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in LC Exposure shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Revolving Credit Percentages (calculated without regard to such
Defaulting Lender’s Maximum Revolving Credit Amount) but only to the extent that
such reallocation does not cause the Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment then in effect. Subject to Section 12.18, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Revolving Credit Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)          Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, cash
collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.08(k).

 

(b)          Defaulting Lender Cure. If the Borrower, the Administrative Agent
and the Issuing Bank agree in writing that a Revolving Credit Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Revolving Credit Lender will, to the extent
applicable, purchase at par that portion of outstanding Revolving Loans of the
other Revolving Credit Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit to be held pro rata by the
Revolving Credit Lenders in accordance with the Revolving Credit Commitments
(without giving effect to Section 2.09(a)(iv)), whereupon such Revolving Credit
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Revolving Credit Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Revolving Credit Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Revolving Credit Lender’s having been a
Defaulting Lender.

 

(c)          New Letters of Credit. So long as any Revolving Credit Lender is a
Defaulting Lender, the Issuing Bank shall not be required to issue, extend,
renew or increase any Letter of Credit unless it is satisfied that it will have
no Fronting Exposure after giving effect thereto.

 



50

 

 

Section 2.10.         Zero Exposure Effective Date. Upon the occurrence of the
Zero Exposure Effective Date, any Lender that delivers a written notice of
resignation to the Administrative Agent declaring its intention to resign as a
Lender under this Agreement shall be deemed to no longer be, and shall, upon
acceptance of such resignation by the Administrative Agent (such acceptance not
to be unreasonably withheld or delayed), no longer be, a Lender hereunder. Upon
the effectiveness of any such resignation, the Administrative Agent shall update
the Register and shall adjust the Applicable Percentage of the remaining
Lenders. The Administrative Agent shall promptly inform the Borrower of the
effectiveness of any such resignation and of the adjustment to the Lenders’
Applicable Percentage. All other Lenders shall remain Lenders hereunder,
notwithstanding anything herein to the contrary, and all obligations owed to
such Lender or any Affiliate thereof, as the case may be, pursuant to any
Secured Swap Agreements and Secured Treasury Management Agreements shall
continue to constitute Obligations and such Lender or any Affiliate thereof
shall continue to constitute Secured Parties in accordance with, and subject to
the terms of, this Agreement.

 

ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

Section 3.01.        Repayment of Loans. The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Termination Date.

 

Section 3.02.         Interest.

 

(a)          ABR Loans. The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.

 

(b)          Eurodollar Loans. The Loans comprising each Eurodollar Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.

 

(c)          Post-Default Rate. Notwithstanding the foregoing, (i) if any Event
of Default of the type described in Section 10.01(a), Section 10.01(b),
Section 10.01(h), Section 10.01(i) or Section 10.01(j) occurs and is continuing,
then (x) all outstanding principal in respect of Loans and (y) all fees and
other obligations under any Loan Document that, in the case of this clause (y),
are not paid when due shall in each case automatically bear interest at a rate
per annum of two percent (2%) plus the rate applicable to ABR Loans as provided
in Section 3.02(a) (including the Applicable Margin), but in no event to exceed
the Highest Lawful Rate, and shall be payable on demand made by the
Administrative Agent and (ii) if any Event of Default occurs (other than an
Event of Default described in Section 10.01(a), Section 10.01(b),
Section 10.01(h), Section 10.01(i) or Section 10.01(j)) and is continuing, then
at the election of the Majority Lenders (or the Administrative Agent at the
direction of Majority Lenders) (or, from and after the Zero Exposure Effective
Date, the Majority Swap Providers (or the Administrative Agent at the direction
of the Majority Swap Providers)), (x) all outstanding principal in respect of
Loans and (y) all fees and other obligations under any Loan Document that, in
the case of this clause (y), are not paid when due shall, in each case, bear
interest at a rate per annum of two percent (2%) plus the rate applicable to ABR
Loans as provided in Section 3.02(a) (including the Applicable Margin), but in
no event to exceed the Highest Lawful Rate, and shall be payable on demand made
by the Administrative Agent.

 

(i)          At any time when there exists any Borrowing Base Deficiency (after
the expiration of period provided in Section 3.04(c)(ii), as applicable), then
(x) all outstanding principal in respect of Revolving Loans and (y) all fees and
other obligations under any Loan Document that, in the case of this clause (y),
are not paid when due shall in each case automatically bear interest at a rate
per annum of two percent (2%) plus the rate applicable to ABR Loans as provided
in Section 3.02(a) (including the Applicable Margin), but in no event to exceed
the Highest Lawful Rate, and shall be payable upon demand made by the
Administrative Agent.

 



51

 

 

(ii)         References in this Section 3.02(c) to the Applicable Margin refer,
in the case of Term Loans, to the Applicable Margin for Term Loans and refer, in
the case of all other amounts owing under any Loan Documents (including but not
limited to Revolving Loans), to the Applicable Margin for Revolving Loans.

 

(d)          Interest Payment Dates. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and on the
Termination Date; provided that (i) interest accrued pursuant to Section 3.02(c)
shall be payable on demand made by the Administrative Agent, (ii) in the event
of any repayment or prepayment of any Loan (other than an optional prepayment of
an ABR Loan prior to the Termination Date), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iii) in the event of any conversion of any Eurodollar Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

 

(e)          Interest Rate Computations. All interest hereunder shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), except that interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

 

Section 3.03.        Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, fax or other electronic communication subject to
Section 12.01(b) as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
(and shall be deemed to be a request for an ABR Borrowing), and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.

 

(c)          Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Required
Lenders notify the Administrative Agent (with a copy to the Borrower) that the
Required Lenders have determined, that:

 



52

 

 

(i)          adequate and reasonable means do not exist for ascertaining the
LIBO Rate for any requested Interest Period, including, without limitation,
because the LIBO Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)         the supervisor for the administrator of the LIBO Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”),

 

then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace the LIBO Rate with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) that has been broadly accepted by the syndicated
loan market in the United States in lieu of the LIBO Rate (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and, notwithstanding anything to the contrary in Section
12.02, any such amendment shall become effective at 5:00 p.m. (New York time) on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent notice that such Required Lenders do not accept such amendment. The LIBOR
Successor Rate shall not be less than zero.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended, (to the extent of the affected Eurodollar
Loans or Interest Periods). Upon receipt of such notice, the Borrower may revoke
any pending request for a Eurodollar Loan of, conversion to or continuation of
Eurodollar Loans (to the extent of the affected Eurodollar Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for an ABR Loan in the amount specified therein.

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

 

Section 3.04.        Prepayments.

 

(a)          Optional Prepayments.

 

(i)          The Borrower shall have the right at any time and from time to time
to prepay, without premium or penalty subject to Section 3.05(d) and
Section 5.02, any Borrowing of Revolving Loans in whole or in part, subject to
prior notice in accordance with Section 3.04(b).

 



53

 

 

(ii)         After the payment in full of the Revolving Loans, the termination
of the Maximum Revolving Credit Amounts and the Revolving Credit Commitments and
the cash-collateralization of any LC Exposure, the Borrower shall have the right
at any time and from time to time to prepay, without premium or penalty subject
to Section 3.05(d) and Section 5.02, any Borrowing of Term Loans in whole or in
part, subject to prior notice in accordance with Section 3.04(b).

 

(b)          Notice and Terms of Optional Prepayment. The Borrower shall notify
the Administrative Agent by telephone (confirmed by fax or other electronic
communication subject to Section 12.01(b)) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m.,
Houston, Texas time, three Business Days before the date of prepayment, or
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.
Houston, Texas time, one Business Day before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid (and specify
whether Revolving Loans or Term Loans are being prepaid); provided that, if a
notice of prepayment is given in connection with (i) a prepayment of the Terms
Loans with proceeds of a conditional transaction or (ii) a conditional notice of
termination of the Revolving Credit Commitments as contemplated by
Section 2.06(b), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06(b). Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in a minimum principal amount of
$1,000,000. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 3.02.

 

(c)          Mandatory Prepayments.

 

(i)          Except as set forth in clauses (ii) and (iii) of this Section
3.04(c), if, after giving effect to any termination or reduction of the
Aggregate Maximum Revolving Credit Amounts, the total Revolving Credit
Commitments or the Borrowing Base (including, without limitation, pursuant to
Section 2.06(b)), the total Revolving Credit Exposures exceeds the total
Revolving Credit Commitments, then the Borrower shall (A) prepay the Revolving
Loans on the date of such termination or reduction in an aggregate principal
amount equal to such excess, and (B) if any excess remains after prepaying all
of the Borrowings of Revolving Loans as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j).

 

(ii)         Upon any redetermination, reduction or other adjustment to the
Aggregate Maximum Revolving Credit Amounts, the total Revolving Credit
Commitments or the amount of the Borrowing Base pursuant to Section 2.07 (other
than Section 2.07(e)) or Section 8.13(c), if there exists a Borrowing Base
Deficiency, then the Borrower shall within fifteen (15) Business Days following
receipt of the New Borrowing Base Notice in accordance with Section 2.07(d) or
the date the adjustment occurs, provide written notice (the “Election Notice”)
to the Administrative Agent stating the action which the Borrower proposes to
take to eliminate such Borrowing Base Deficiency, and the Borrower shall
thereafter, at its option, either:

 

(A)         within thirty (30) days following delivery of the New Borrowing Base
Notice, (x) prepay without premium or penalty, all then-outstanding Revolving
Loans in an amount sufficient to eliminate such Borrowing Base Deficiency and
(y) if any Borrowing Base Deficiency remains as a result of any LC Exposure
after the Borrower prepays all of the then-outstanding Revolving Loans, pay to
the Administrative Agent on behalf of the Lenders an amount necessary to
eliminate such remaining Borrowing Base Deficiency to be held as cash collateral
as provided in Section 2.08(j);

 



54

 

 

(B)         elect to prepay (and pay as required herein), without premium or
penalty, the principal amount of Revolving Loans necessary to eliminate such
Borrowing Base Deficiency in not more than six (6) equal monthly installments
together with accrued and unpaid interest thereon, with the first such monthly
payment being due within thirty (30) days following delivery of the New
Borrowing Base Notice and if any Borrowing Base Deficiency remains as a result
of any LC Exposure after the Borrower prepays all of the then-outstanding
Revolving Loans, pay to the Administrative Agent on behalf of the Lenders an
amount necessary to eliminate such remaining Borrowing Base Deficiency to be
held as cash collateral as provided in Section 2.08(j); or

 

(C)         by any combination of prepayment as provided in the preceding
clauses (A) or (B), eliminate such Borrowing Base Deficiency; provided that all
payments required to be made pursuant to this Section 3.04(c)(ii) must be made
on or prior to the Termination Date.

 

(iii)        Upon any reduction of the Borrowing Base pursuant to
Section 2.07(e) in connection with a Triggering Disposition, if there exists a
Borrowing Base Deficiency, the Borrower shall prepay the Revolving Loans in an
amount sufficient to eliminate such Borrowing Base Deficiency and, if any
Borrowing Base Deficiency remains after prepaying all of the then-outstanding
Revolving Loans as a result of any LC Exposure, pay to the Administrative Agent
on behalf of the Lenders an amount necessary to eliminate such remaining
Borrowing Base Deficiency to be held as cash collateral as provided in
Section 2.08(j). The Borrower shall be obligated to make such prepayment and/or
deposit of cash collateral within two (2) Business Days following the receipt by
any Loan Party of Net Proceeds in respect of such Debt or such Triggering
Disposition, as applicable; provided that all payments required to be made
pursuant to this Section 3.04(c)(iii) must be made on or prior to the
Termination Date.

 

(iv)         After the payment in full of the Revolving Loans, the termination
of the Maximum Revolving Credit Amounts and the Revolving Credit Commitments and
the cash-collateralization of any LC Exposure, within one (1) Business Day
following the receipt by any Loan Party of Net Proceeds in respect of any Debt
not permitted by Section 9.02, in addition to any mandatory prepayment
requirements that may result from such incurrence under the preceding Section
3.04(c)(iii), the Borrower shall prepay the Term Loans in an aggregate amount
equal to the remainder of (A) one hundred percent (100%) of the Net Proceeds
received in respect of such incurrence of Debt minus (B) the portion, if any, of
such Net Proceeds that is used to prepay Revolving Loans or cash-collateralize
LC Exposure pursuant to Section 3.04(c)(iii). Nothing in this paragraph is
intended to permit any Loan Party to incur Debt other than as permitted under
Section 9.02, and any such incurrence of Debt in violation of Section 9.02 shall
be an Event of Default.

 

(v)          After the payment in full of the Revolving Loans and the
cash-collateralization of any LC Exposure, within one (1) Business Day following
the receipt by any Loan Party of Net Proceeds in respect of a Triggering
Disposition, the Borrower shall prepay the Term Loans in an aggregate amount
equal to the remainder of (A) fifty percent (50%) of the Net Proceeds received
in respect of such Triggering Disposition (or one hundred percent (100%) of the
Net Proceeds received once the Borrower has received an aggregate of $40,000,000
in Net Proceeds from all Triggering Dispositions) minus (B) the Excess Cash
Threshold, minus (C) the portion, if any, of such Net Proceeds that is used to
prepay Revolving Loans or cash-collateralize LC Exposure pursuant to Section
3.04(c)(iii). Nothing in this paragraph is intended to permit any Loan Party to
sell Property in breach of Section 9.12, and any such sale in violation of
Section 9.12 will constitute a breach of this Agreement.

 

(vi)         Each prepayment of Borrowings pursuant to this Section 3.04(c)
shall be applied first ratably to any ABR Borrowings then outstanding and
thereafter to any Eurodollar Borrowings then outstanding, and if more than one
Eurodollar Borrowing is then outstanding, to each such Eurodollar Borrowing in
order of priority beginning with the Eurodollar Borrowing with the least number
of days remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

 



55

 

 

(vii)        Each prepayment of Borrowings pursuant to this Section 3.04(c)
shall be applied ratably to the Loans included in the prepaid Borrowings.
Prepayments pursuant to this Section 3.04(c) shall be accompanied by accrued
interest to the extent required by Section 3.02.

 

(viii)      Notwithstanding anything to the contrary herein, if a Borrowing Base
Deficiency exists at the time any mandatory prepayment of Loans is required
hereunder, or at the time any optional prepayment is tendered in respect of the
Term Loans, any such prepayment amounts shall be applied first to prepay
Revolving Loans and/or to cash collateralize LC Exposure in an amount sufficient
to eliminate such Borrowing Base Deficiency, and thereafter to the prepayment of
the Term Loans (including any installments in respect thereof in direct order of
maturity).

 

(d)          Excess Cash Balances.

 

(i)          If the Loan Parties have any Excess Cash on the fifteenth day of
each month, the Borrower shall repay the then-outstanding Revolving Loans on
such date (or if not a Business Day, the immediately succeeding Business Day),
which prepayment shall be in an amount equal to the amount of such Excess Cash
and, if any Excess Cash remains after all outstanding Revolving Loans are fully
repaid, the Borrower shall pay to the Administrative Agent on behalf of the
Lenders an amount equal to the lesser of such remaining Excess Cash and the
amount of LC Exposure to be held by the Collateral Agent as cash collateral as
provided in Section 2.08(j). Such repayments shall be applied, first, ratably to
any ABR Borrowings then outstanding, and, second, to any Eurodollar Borrowings
then outstanding, and if more than one Eurodollar Borrowing is then outstanding,
to each such Eurodollar Borrowing in order of priority beginning with the
Eurodollar Borrowing with the least number of days remaining in the Interest
Period applicable thereto and ending with the Eurodollar Borrowing with the most
number of days remaining in the Interest Period applicable thereto. Each
prepayment of Borrowings pursuant to this Section 3.04(d)(i) shall be applied
ratably to the Revolving Loans so repaid. Prepayments pursuant to this
Section 3.04(d)(i) shall be accompanied by accrued interest as required by
Section 3.02.

 

(ii)         After the payment in full of the Revolving Loans and the
cash-collateralization of any LC Exposure, if the Loan Parties have any Excess
Cash on the fifteenth day of each month, the Borrower shall repay the
then-outstanding Term Loans on such date (or if not a Business Day, the
immediately succeeding Business Day), which prepayment shall be in an amount
equal to the amount of such Excess Cash. Such repayments shall be applied,
first, ratably to any ABR Borrowings then outstanding, and, second, to any
Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto. Each prepayment of Borrowings pursuant to this
Section 3.04(d)(ii) shall be applied ratably to the Term Loans so repaid.
Prepayments pursuant to this Section 3.04(d)(ii) shall be accompanied by accrued
interest as required by Section 3.02.

 

(e)          Amortization of Term Loans; Payment at Maturity. The Borrower shall
repay the Term Loans on the last day of each March, June, September and December
(commencing with the first full fiscal quarter ending after the Effective Date)
(each such date being referred to as a “Term Loan Installment Date”), in each
case, in an amount equal to 0.25% of the original principal amount of such Term
Loans and, on the Maturity Date, the remainder of the principal amount of the
Term Loans outstanding on such date, together in each case with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
such payment.

 



56

 

 

(f)          No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 3.05 and Section 5.02.

 

(g)          No Effect on Secured Swap Agreements. Prepayments permitted or
required under this Section 3.04 shall not affect the Borrower’s obligation to
continue making payments under any Secured Swap Agreement or Secured Treasury
Management Agreement, each of which shall remain in full force and effect
notwithstanding such prepayment, subject to the terms of such Secured Swap
Agreement and/or Secured Treasury Management Agreement.

 

Section 3.05.        Fees.

 

(a)          Revolving Credit Commitment Fees. The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commitment fee, which shall accrue at the Commitment Fee Rate on the average
daily amount of the unused amount of the Revolving Credit Commitment of such
Revolving Credit Lender during the period from and including the Effective Date
to but excluding the Termination Date (it being understood that LC Exposure
shall constitute usage of the Revolving Credit Commitments for purposes of this
Section 3.05(a)). Accrued commitment fees shall be payable in arrears on the
last day of March, June, September and December of each year and on the
Termination Date, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360
days, unless such computation would exceed the Highest Lawful Rate, in which
case commitment fees shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(b)          Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Credit Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Margin used to determine the interest rate
applicable to Revolving Loans that are Eurodollar Loans on the average daily
amount of such Revolving Credit Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Revolving Credit Lender’s Revolving Credit Commitment terminates and the
date on which such Revolving Credit Lender ceases to have any LC Exposure,
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate of
0.375% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the date of this Agreement to but excluding the later of the
date of termination of the Revolving Credit Commitments and the date on which
there ceases to be any LC Exposure, provided that in no event shall such fee be
less than $500 during any quarter, and (iii) to the Issuing Bank, for its own
account, its standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the Termination Date and any such fees accruing after the Termination Date shall
be payable on demand. Any other fees payable to the Issuing Bank pursuant to
this Section 3.05(b) shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days, unless such computation would exceed the Highest Lawful Rate, in which
case participation and fronting fees shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(c)          Agent Fees. The Borrower agrees to pay to the Administrative Agent
and the Collateral Agent such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever (except
as expressly agreed between the Borrower and the Administrative Agent and the
Collateral Agent, as applicable).

 



57

 

 

(d)          [Reserved]

 

(e)          Term Upfront Fee. The Borrower agrees to pay to the Administrative
Agent, for the ratable benefit of each Term Lender, an upfront fee in an amount
equal to 0.45% of the aggregate stated principal amount of the Term Loans held
by the Term Lenders on the Effective Date, earned and due and payable to the
Term Lenders on the Effective Date.

 

(f)          Revolver Upfront Fee. The Borrower agrees to pay to the
Administrative Agent, for the ratable benefit of each Revolving Credit Lender,
an upfront fee in an amount equal to 0.45% of the Aggregate Maximum Revolving
Credit Amounts of the Revolving Credit Lenders as of the Effective Date, earned
and due and payable to the Revolving Credit Lenders on the Effective Date.

 

ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

Section 4.01.        Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)          Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without defense,
deduction, recoupment, set-off or counterclaim. Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except payments
to be made directly to the Issuing Bank as expressly provided herein and except
that payments pursuant to Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

 

(b)          Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)          Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Term Loans or Revolving Loans or
participations in LC Disbursements, as the case may be, resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Term
Loans, Revolving Loans and participations in LC Disbursements, as the case may
be, and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Term Loans, Revolving Loans and/or
participations in LC Disbursements of other Lenders, as applicable, to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans, Revolving Loans and/or
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 



58

 

 

Section 4.02.         Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

Section 4.03.         Certain Deductions by the Administrative Agent. If any
Lender shall fail to make any payment required to be made by it pursuant to
Section 2.05(a), Section 2.08(d), Section 2.08(e) or Section 4.02, or otherwise
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid. If at any time prior to the acceleration or maturity of the Loans, the
Administrative Agent shall receive any payment in respect of principal of a Loan
or a reimbursement of an LC Disbursement while one or more Defaulting Lenders
shall be party to this Agreement, the Administrative Agent shall apply such
payment first to the Borrowing(s) for which such Defaulting Lender(s) shall have
failed to fund its pro rata share until such time as such Borrowing(s) are paid
in full or each Lender (including each Defaulting Lender) is owed its Applicable
Term Loan Percentage of all Term Loans and Applicable Revolving Credit
Percentage of all Revolving Loans then outstanding, as applicable. After
acceleration or maturity of the Loans, all principal will be paid as provided in
Section 10.02(b).

 

Section 4.04.         Disposition of Proceeds. The Security Instruments contain
an assignment by the Borrower and/or the Guarantors unto and in favor of the
Collateral Agent for the benefit of the Secured Parties of all of the Borrower’s
or each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property. The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Obligations and other obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Instruments, until the occurrence of an Event of Default, (a) the
Administrative Agent, the Collateral Agent and the Lenders agree that they will
neither notify the purchaser or purchasers of such production nor take any other
action to cause such proceeds to be remitted to the Administrative Agent, the
Collateral Agent or the Lenders, but the Lenders will instead permit such
proceeds to be paid to the Borrower and its subsidiaries and (b) the Lenders
hereby authorize the Administrative Agent and the Collateral Agent to take such
actions as may be necessary to cause such proceeds to be paid to the Borrower
and/or such subsidiaries.

 



59

 

 

ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

 

Section 5.01.        Increased Costs.

 

(a)          Eurodollar Changes in Law. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

 

(ii)         subject the Administrative Agent, any Lender or the Issuing Bank to
any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (e) of the definition of Excluded Taxes and (C) Connection Income Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii)        impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or other recipient of making or maintaining any Eurodollar Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender or other recipient (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
other recipient such additional amount or amounts as will compensate such Lender
or other recipient for such additional costs incurred or reduction suffered.

 

(b)          Capital Requirements. If any Lender or the Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

 



60

 

 

(c)          Certificates. A certificate of a Lender or the Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in Section 5.01(a)
or (b) shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)          Effect of Failure or Delay in Requesting Compensation. Failure or
delay on the part of any Lender or the Issuing Bank to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s or
the Issuing Bank’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender or the Issuing Bank pursuant to
this Section 5.01 for any increased costs or reductions incurred more than 270
days prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

Section 5.02.        Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 5.04(b), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.

 

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

Section 5.03.        Taxes.

 

(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be free and clear
of and without deduction or withholding for any Taxes, except as required by
applicable law; provided that if any Withholding Agent shall be required to
deduct or withhold any Taxes from such payments (as determined in the good faith
discretion of the Withholding Agent), then (i) if such deduction or withholding
shall be for Indemnified Taxes, the sum payable by the applicable Loan Party
shall be increased as necessary so that after making all required deductions or
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 5.03(a)), the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions or withholdings been made, (ii) the
Withholding Agent shall make such deductions or withholdings and (iii) the
Withholding Agent shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law.

 



61

 

 

(b)          Payment of Other Taxes by the Borrower. Except to the extent
excused or prohibited by the Bankruptcy Code, the Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

 

(c)          Indemnification by the Loan Parties. The Loan Parties shall jointly
and severally indemnify the Administrative Agent, each Lender and the Issuing
Bank, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) payable or paid by, or
required to be deducted or withheld from payment to, the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate of the Administrative Agent, a Lender or the Issuing
Bank as to the amount of such payment or liability under this Section 5.03 shall
be delivered to the Borrower (with a copy to the Administrative Agent) and shall
be conclusive absent manifest error.

 

(d)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)          Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to Section 5.03,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)          Status of Lenders.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.03(f)(ii)(A), Section 5.03(f)(ii)(B) and Section 5.03(g)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 



62

 

 

(ii)         Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN (or IRS
Form W-8BEN-E, as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)executed copies of IRS Form W-8ECI;

 

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c) (3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN (or IRS Form W-8BEN-E,
as applicable); or

 



63

 

 

(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN (or IRS
Form W-8BEN-E, as applicable), a U.S. Tax Compliance Certificate substantially
in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit I-4 on behalf of each such direct and indirect partner;
and

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Withholding Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Withholding Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Withholding Agent to determine the withholding or deduction required to be made.

 

(D)         If the Administrative Agent or Collateral Agent is a U.S. Person, it
shall provide the Borrower, on or prior to the date that it becomes a party to
this Agreement, with two duly completed copies of IRS Form W-9 or (B) if the
Administrative Agent or Collateral Agent is not a U.S. Person, then it shall
provide the Borrower, to the extent legally entitled to do so, with two properly
completed IRS Forms W-8ECI with respect to fees received on its own behalf and
any such other documentation prescribed by applicable Law and reasonably
requested by the Borrower that would allow the applicable Borrower to make
payments to such Administrative Agent or Collateral Agent without deduction or
withholding of any U.S. federal withholding Taxes. If the Administrative Agent
or Collateral Agent is not a U.S. Person, such Administrative Agent or
Collateral Agent shall provide the Borrower, to the extent legally entitled to
do so, on or prior to the date that it becomes a party to this Agreement, with
two duly completed copies of IRS Form W-8IMY (or successor form) certifying that
it is either (i) a “qualified intermediary” and that it assumes primary
withholding responsibility under Chapters 3 and 4 of the Code and primary Form
1099 reporting and backup withholding responsibility for payments it receives
for the account of others or (ii) a “U.S. branch” and that the payments it
receives for the account of others are not effectively connected with the
conduct of a trade or business in the U.S. and that it is using such form as
evidence of its agreement with the Borrower to be treated as a United States
person with respect to such payments (and the Borrower and such Administrative
Agent or Collateral Agent agree to so treat such Administrative Agent or
Collateral Agent as a United States person with respect to such payments as
contemplated by U.S. Treasury Regulations Section 1.1441-1(b)(2)(iv)(A)), with
the effect that the Borrower can make payments to the Administrative Agent or
Collateral Agent without deduction or withholding of any Taxes imposed by the
United States.

 

Each Lender, Administrative Agent, and Collateral Agent agrees that if any form
or certification it previously delivered under this Section 5.03(f) expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and, in case of each Lender, the
Administrative Agent in writing of its legal inability to do so.

 

(g)          FATCA. Each Lender shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this Section 5.03(g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 



64

 

 

Each Lender agrees that if any form or certification it previously delivered
under this Section 5.03(g) expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

 

(h)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.03 (including by
the payment of additional amounts pursuant to this Section 5.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(i)          Survival. Each party’s obligations under this Section shall survive
the resignation or replacement of the Administrative Agent and the Collateral
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Revolving Credit Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Document.

 

(j)          Defined Terms. For purposes of this Section, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

 

Section 5.04.        Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall (at the request of
the Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.01 or Section 5.03, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 



65

 

 

(b)          Replacement of Lenders. If (i) any Lender requests compensation
under Section 5.01, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, (iii) any Revolving Credit Lender becomes a Defaulting
Lender hereunder, (iv) any Revolving Credit Lender does not consent to any
proposed increase in the Borrowing Base proposed by the Administrative Agent
pursuant to Section 2.07(c)(iii) that has been approved by the Supermajority
Revolving Lenders, or (v) in addition to the foregoing, (A) in connection with
any consent to or approval of any proposed amendment, waiver, consent or release
with respect to any Loan Document (other than an increase in the Borrowing Base)
that requires the consent of each Lender or the consent of each Lender affected
thereby, the consent of the Required Lenders (or, from and after the Zero
Exposure Effective Date, the Majority Swap Providers) shall have been obtained
but any Lender has not so consented to or approved such proposed amendment,
waiver, consent or release or (B) in connection with any consent to or approval
of any proposed amendment, waiver, consent or release with respect to Section
2.09 that requires the consent of each Term Lender or the consent of each Term
Lender affected thereby, the consent of the Term Lenders having more than
sixty-six and two-thirds percent (662∕3%) of the then outstanding principal
amount of the Term Loans shall have been obtained but any Term Lender has not so
consented to or approved such proposed amendment, waiver, consent or release,
then in any such case, the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.04), all its interests, rights and
obligations under this Agreement to an assignee or assignees that shall assume
such obligations (which assignee may be another Lender, if such Lender accepts
such assignment); provided that (A) the Borrower shall have received the prior
written consent of the Administrative Agent and paid the assignment fee required
by Section 12.04, (B) such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (C) in the case of any such assignment resulting from a claim
for compensation under Section 5.01, for payments required to be made pursuant
to Section 5.03, such assignment will result in a reduction in such compensation
or payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Each Lender hereby agrees to make such assignment
and delegation required under this Section 5.04(b) so long as the Borrower, at
its sole expense and effort, obtains the agreement of an assignee or assignees
to accept such assignment and such assignment otherwise complies with the
requirements of Section 12.04. If such assignment is pursuant to subpart (b)(iv)
or subpart (b)(v), such assignee must consent to vote, in the case of subpart
(b)(iv), for the proposed increase or, in the case of subpart (b)(v), for such
amendment to which the non-consenting lender did not vote.

 

Section 5.05.         Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrower and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its ABR Loans.

 



66

 

 

ARTICLE VI
CONDITIONS PRECEDENT

 

Section 6.01.        Effective Date. The amendment and restatement of the
Prepetition Credit Agreement by this Agreement and the obligations of the
Lenders to make Loans (or to be deemed to have made Loans, as applicable) and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 12.02):

 

(a)           the Administrative Agent, the Collateral Agent, the Arranger and
the Lenders, as applicable, shall have received all commitment, facility,
upfront and agency fees and all other fees and amounts due and payable on or
prior to the Effective Date, including, without limitation, to the extent
invoiced at least one Business Day prior to the Effective Date, reimbursement or
payment of all out-of-pocket expenses that would otherwise be required to be
reimbursed or paid by the Borrower hereunder (including, without limitation, the
fees and expenses of Latham & Watkins LLP, counsel to the Administrative Agent);

 

(b)          the Administrative Agent shall have received a certificate of the
Secretary, an Assistant Secretary or a Responsible Officer of the Borrower and
each Guarantor setting forth (i) a copy of the Bankruptcy Court order
authorizing the Loan Parties to enter into this Agreement, (ii) the officers of
the Borrower or such Guarantor (A) who are authorized to sign the Loan Documents
to which the Borrower or such Guarantor is a party and (B) who will, until
replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and bylaws (or comparable
organizational documents for those Loan Parties that are not corporations) of
the Borrower and such Guarantor, certified as being true and complete. The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrower to
the contrary;

 

(c)           the Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Borrower and each Guarantor;

 

(d)          the Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party;

 

(e)           the Administrative Agent shall have received duly executed Notes
payable to each Lender that requests a Note in the principal amounts equal to
its Maximum Revolving Credit Amount and/or Term Loans held by such Lender dated
as of the date hereof;

 

(f)           the Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Security Instruments, including the Collateral
Agency Agreement, the Guaranty Agreement, the Security Agreement, the Mortgages
and each other Security Instruments described on Exhibit E. In connection with
the execution and delivery of the Security Instruments:

 

(i)          the Administrative Agent shall be satisfied that the Security
Instruments create first-priority, perfected Liens on at least 95% of the PV-9
of the Proved Oil and Gas Properties evaluated in the Initial Reserve Report and
on all other Property purported to be pledged as collateral pursuant to the
Security Instruments; and

 



67

 

 

(ii)         the Collateral Agent shall have received certificates, if any,
together with undated, blank stock powers for each such certificate,
representing all of the issued and outstanding Equity Interests of each of the
Guarantors, to the extent such Equity Interests are certificated.

 

(g)          without limiting the generality of the foregoing, the
Administrative Agent shall have received from the Parent, the Borrower and each
other Subsidiary, in each case to the extent applicable, duly executed
counterparts (in such number as may be requested by the Administrative Agent) of
such amendments to, and/or confirmations of, the Security Instruments executed
and delivered prior to the date hereof in connection with the Prepetition Credit
Agreement as may be required by the Administrative Agent in its reasonable
discretion, which amendments and/or confirmations shall be in form and substance
reasonably satisfactory to the Administrative Agent;

 

(h)          the Administrative Agent shall have received an opinion of
(i) Kirkland & Ellis LLP, counsel to the Loan Parties, in form and substance
reasonably acceptable to the Administrative Agent and its counsel, and
(ii) local counsel opinions in such jurisdictions where Mortgages are filed, in
each case, in form and substance reasonably acceptable to the Administrative
Agent and its counsel;

 

(i)            the Agents shall have received a certificate of insurance
coverage of the Parent and the Borrower evidencing that the Parent and the
Borrower are carrying insurance in compliance with the requirements in Section
8.07 and such certificate shall otherwise comply with the requirements of
Section 8.07; provided that, the foregoing certificate may be delivered in the
name of the predecessor of the Parent and Borrower on the Effective Date and
promptly followed by a replacement certificate in the current name of the Parent
and Borrower;

 

(j)            the Administrative Agent shall have received title evidence as
the Administrative Agent may request, which shall be in form and substance
satisfactory to the Administrative Agent and which shall and shall include
information regarding the before payout and after payout ownership interests
held by the Loan Parties, for all wells located on the Oil and Gas Properties,
covering at least 90% of the present value of the Proved Oil and Gas Properties
of the Loan Parties evaluated in the Initial Reserve Report, as determined by
the Administrative Agent;

 

(k)           the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying as to the representation and
warranty in Section 7.03;

 

(l)            the Administrative Agent shall have received (i) unaudited
consolidated financial statements of the Parent for each fiscal quarter of the
current fiscal year ended at least 45 days prior to the Effective Date and (ii)
reasonably detailed financial projections of the Parent, on a consolidated
basis, for five years following the Effective Date (prepared on a quarterly
basis);

 

(m)          the Administrative Agent shall have received appropriate Uniform
Commercial Code search certificates and county-level real property record search
results reflecting no Liens (other than those being assigned or released on or
prior to the Effective Date or Liens permitted by Section 9.03) encumbering the
Properties of the Parent, the Borrower and the other Subsidiaries for each
jurisdiction requested by the Administrative Agent;

 

(n)          the capitalization structure and equity ownership of each Loan
Party after giving effect to the Transactions shall be reasonably satisfactory
to the Administrative Agent in all respects;

 



68

 

 

(o)          since May 8, 2019, there shall have been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect (other than as a result of the events leading up to, directly
arising from, or direct effects of, the commencement or continuance of the
Chapter 11 Cases);

 

(p)          (i) the Bankruptcy Court shall have entered a final order (such
final order, the “Confirmation Order”) in form and substance reasonably
satisfactory to the Administrative Agent confirming the Plan of Reorganization
(which Plan of Reorganization is reasonably satisfactory to the Administrative
Agent) and all related orders, in each case, in form and substance reasonably
satisfactory to the Administrative Agent, and the Confirmation Order shall be in
full force and effect and Final (or shall provide that it is a “Final Order” for
purposes of the Plan of Reorganization), not subject to any stay, reversal or
motion to vacate and shall not have been modified or amended in any manner
materially adverse to the Administrative Agent and/or the Lenders or in a manner
contrary to the Plan of Reorganization, the Plan Support Agreement, the
Disclosure Statement (as defined in the Plan of Reorganization) or any
documentation related thereto, (ii) all conditions to the Effective Date (as
defined in the Plan of Reorganization) of the Plan of Reorganization shall have
been satisfied (or will be satisfied upon the occurrence of the Effective Date)
or waived in accordance with the terms set forth therein, (iii) the Effective
Date (as defined in the Plan of Reorganization) shall have occurred or shall
occur substantially contemporaneously with the Effective Date hereof, (iv) the
consummation of the Plan of Reorganization in accordance with its terms shall
have occurred or shall occur substantially contemporaneously with the Effective
Date, and (v) the Administrative Agent shall be reasonably satisfied that the
claims or interests in the Loan Parties required to be paid in full on the
Effective Date (as defined in the Plan of Reorganization) have been paid in
full;

 

(q)          the Confirmation Order shall approve this Agreement and authorize
the Loan Parties’ execution and delivery hereof and the Loan Documents;

 

(r)           as of the Effective Date, after giving effect to the Transactions
and the Revolving Loans made or deemed made hereunder on the Effective Date, the
Liquidity of the Borrower and the other Loan Parties (other than the Parent)
shall be not less than $40,000,000;

 

(s)           the Administrative Agent shall be in receipt of the Collateral
Agency Agreement, duly executed and delivered by each of the parties thereto,
containing terms and provisions satisfactory to the Administrative Agent in its
sole discretion;

 

(t)           the Parent and the Borrower shall have paid to the Prepetition
Lenders all other payments as provided for in the Plan Support Agreement and the
Plan of Reorganization, which amounts shall be applied to the repayment of the
claims of the Prepetition Lenders arising under the Prepetition Credit
Agreement, including, without limitation, the Obligations (as defined in the
Prepetition Credit Agreement) (the “Prepetition Obligations”) in accordance with
the Plan of Reorganization;

 

(u)          the DIP Credit Agreement shall be repaid in full and terminated and
the commitments thereunder terminated, and all security interests related
thereto shall have been terminated substantially concurrently with the Effective
Date;

 

(v)          the Administrative Agent and the Collateral Agent shall have
received from the Loan Parties, to the extent requested by the Lenders, the
Administrative Agent or the Collateral Agent at least 10 days prior to the
Effective Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act, and to the extent that the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to the Borrower, in
each case, no later than three days prior to the Effective Date;

 



69

 

 

(w)          RPA Advisors shall have received all accrued and unpaid fees and
out-of-pocket expenses arising in connection with the Transactions, to the
extent invoiced at least one Business Day prior to the Effective Date; and

 

(x)           the Administrative Agent shall have received such other documents
as the Administrative Agent or counsel to the Administrative Agent may
reasonably request.

 

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto. Unless otherwise specified, all documents executed or submitted
pursuant to this Section 6.01 by and on behalf of the Parent, the Borrower or
any of the Subsidiaries shall be in form and substance reasonably satisfactory
to the Administrative Agent and its counsel. The Administrative Agent shall
notify the Borrower and the Lenders of the Effective Date, and such notice shall
be conclusive and binding.

 

Section 6.02.        Each Credit Event. The obligation of each Lender to make a
Loan (or to be deemed to have made a Loan, as applicable) on the occasion of any
Borrowing (including the initial funding but excluding any conversion of Loans
to the other Type or continuation of Eurodollar Loans), and of the Issuing Bank
to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

 

(a)          At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Borrowing Base Deficiency shall have
occurred and be continuing.

 

(b)          The representations and warranties of the Borrower and the
Guarantors set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except to the extent (i) that any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date, and (ii) that any such
representation and warranty is expressly qualified by materiality or by
reference to Material Adverse Effect, in which case such representation and
warranty (as so qualified) shall continue to be true and correct in all
respects.

 

(c)          The making of such Loan or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, would not conflict with, or
cause any Lender or the Issuing Bank to violate or exceed, any applicable
Governmental Requirement, and no litigation that would reasonably be expected to
result in a Material Adverse Effect shall be pending or threatened, which does
or, with respect to any threatened litigation, seeks to, enjoin, prohibit or
restrain, the making or repayment of any Loan, the issuance, amendment, renewal,
extension or repayment of any Letter of Credit or any participations therein or
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 



70

 

 

(d)          with respect to all other Borrowings of Revolving Loans, the Loan
Parties shall be in compliance with the certification required in Section
2.03(vi).

 

(e)          The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit (or an
amendment, extension or renewal of a Letter of Credit) in accordance with
Section 2.08(b), as applicable.

 

(f)           At the time of and immediately after giving effect to each such
Borrowing or the issuance, amendment, renewal or extension of each such Letter
of Credit, or both, as applicable, the aggregate Revolving Credit Exposures for
all Revolving Credit Lenders shall not exceed the Aggregate Maximum Revolving
Credit Amounts.

 

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in this Section 6.02.

 

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

 

The Parent and the Borrower represent and warrant to the Administrative Agent,
the Issuing Bank and the Lenders that:

 

Section 7.01.        Organization; Powers. Each of the Parent, the Borrower and
the other Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority, and has all material governmental licenses, authorizations,
consents and approvals necessary, to own its assets and to carry on its business
as now conducted, and is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, except where
failure to have such power, authority, licenses, authorizations, consents,
approvals and qualifications could not reasonably be expected to have a Material
Adverse Effect.

 

Section 7.02.        Authority; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s limited liability company, partnership, and
corporate powers (as applicable) and have been duly authorized by all necessary
limited liability company and, if required, member action (including, without
limitation, any action required to be taken by any class of managers, directors
or partners (as applicable) of the Borrower or any other Person, whether
interested or disinterested, in order to ensure the due authorization of the
Transactions). Each Loan Document to which the Borrower and each Guarantor is a
party has been duly executed and delivered by the Borrower and such Guarantor
and constitutes a legal, valid and binding obligation of the Borrower and such
Guarantor, as applicable, enforceable in accordance with its terms, subject to
applicable Debtor Relief Laws or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

Section 7.03.        Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other third Person (including
members or any class of managers, whether interested or disinterested, of the
Borrower or any other Person), nor is any such consent, approval, registration,
filing or other action necessary for the validity or enforceability of any Loan
Document or the consummation of the transactions contemplated thereby, except
the Bankruptcy Court’s order approving the Plan of Reorganization and such other
approvals as have been obtained or made and are in full force and effect other
than (i) the recording and filing of the Security Instruments as required by
this Agreement, (ii) those third party approvals or consents which, if not made
or obtained, could not reasonably be expected to have a Material Adverse Effect
or do not have an adverse effect on the enforceability of the Loan Documents,
and (iii) consents by, required notices to, or other actions by state and
federal governmental entities in connection with the assignment of state and
federal oil and gas leases or other interests therein that are customarily
obtained subsequent to such assignments, (b) will not violate any applicable law
or Organizational Documents of the Parent, the Borrower or any Subsidiary or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Parent, the
Borrower or any other Subsidiary or any of their respective Properties, or give
rise to a right thereunder to require any payment to be made by the Parent, the
Borrower or such other Subsidiary and (d) will not result in the creation or
imposition of any Lien on any Property of the Parent, the Borrower or any other
Subsidiary (other than the Liens created by the Loan Documents, which, for the
avoidance of doubt, include the Liens created under the Term Loan B Facility and
any Refinancing Debt thereof).

 



71

 

 

Section 7.04.         Financial Condition; No Material Adverse Change.

 

(a)          The Borrower has delivered to the Administrative Agent and the
Lenders financial information delivered pursuant to Section 6.01(l). When
delivered, all financial statements so delivered pursuant to Section 6.01(l) and
Section 8.01 are complete and correct in all material respects and fairly
present in all material respects on a consolidated basis the assets, liabilities
and financial position of the Parent and its Subsidiaries as at such dates, and
the results of the operations and changes of financial position for the periods
then ended (other than customary year-end adjustments for unaudited financial
statements and the absence of footnotes from unaudited financial statements), in
each case, in accordance with GAAP. All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP.
Such financial statements show all Material Debt and other material liabilities,
direct or contingent, of the Parent and its Subsidiaries as of the date thereof,
including material liabilities for taxes, material commitments, and Debt, in
each case, to the extent required to be disclosed under GAAP. All pro forma
financial statements and projections delivered pursuant to Section 6.01(l) or
Section 8.01(f) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions are believed to be reasonable in light of then
existing conditions except that such financial projections and pro forma
statements shall be subject to normal year end closing and audit adjustments.

 

(b)          Since May 8, 2019, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect (other than as a result of the events leading up to, directly
arising from, or direct effects of, the commencement or continuance of the
Chapter 11 Cases) and (ii) the business of the Parent and its Subsidiaries has
been conducted only in the ordinary course consistent with past business
practices.

 

(c)          Neither the Parent, the Borrower nor any other Subsidiary has on
the date hereof any material Debt (including Disqualified Capital Stock) or any
contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in the Financial Statements.

 

Section 7.05.        Litigation.

 

(a)          Other than the Chapter 11 Cases, except as set forth on Schedule
7.05, there are no actions, suits, investigations or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Borrower or the Parent, threatened in writing against or affecting the
Parent, the Borrower or any of their respective subsidiaries (i) not fully
covered by insurance (except for normal deductibles) as to which there is a
reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Document or
the Transactions.

 



72

 

 

(b)          Since the date of this Agreement, there has been no change in the
status of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

Section 7.06.        Environmental Matters. Except as set forth on Schedule 7.06
and as could not reasonably be expected to have a Material Adverse Effect (or
with respect to clauses (c), (d) and (e) below, where the failure to take such
actions could not be reasonably expected to have a Material Adverse Effect):

 

(a)          neither any Property of the Parent, the Borrower or any other
Subsidiary nor the operations conducted thereon violate any order or requirement
of any court or Governmental Authority or any Environmental Laws.

 

(b)          no Property of the Parent, the Borrower or any other Subsidiary nor
the operations currently conducted thereon or, to the knowledge of the Borrower,
formally conducted thereon by any prior owner or operator of such Property or
operation, are in violation of or subject to any existing, pending or threatened
action, suit, investigation, inquiry or proceeding by or before any court or
Governmental Authority or to any remedial obligations under Environmental Laws.

 

(c)          all Environmental Permits, if any, required to be obtained or filed
in connection with the operation or use of any and all Property of the Parent,
the Borrower and each other Subsidiary, including, without limitation, past or
present treatment, storage, disposal or Release of a Hazardous Material into the
environment, have been duly obtained or filed, and the Parent, the Borrower and
each other Subsidiary are in compliance with the terms and conditions of all
such Environmental Permits.

 

(d)          all Hazardous Materials, if any, generated at any and all Property
of the Parent, the Borrower or any other Subsidiary have in the past been
transported, treated and disposed of in accordance with Environmental Laws and
so as could not reasonably be expected to pose an imminent and substantial
endangerment to public health or welfare or the environment, and, to the
knowledge of the Borrower, all such transport carriers and treatment and
disposal facilities have been and are operating in compliance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment, and are not the subject of any existing,
pending or threatened action, investigation or inquiry by any Governmental
Authority in connection with any Environmental Laws.

 

(e)          the Borrower has taken all steps required by Environmental Laws to
determine and has determined that no Hazardous Materials have been disposed of
or otherwise Released and there has been no threatened Release of any Hazardous
Materials on or to any Property of the Parent, the Borrower or any other
Subsidiary except in compliance with Environmental Laws and so as could not
reasonably be expected to pose an imminent and substantial endangerment to
public health or welfare or the environment.

 

(f)          none of the Parent, the Borrower nor any Subsidiary has any known
liability or is conducting any Remedial Work in connection with any Release or
threatened Release of any Hazardous Material into the environment.

 



73

 

 

Section 7.07.       Compliance with the Laws and Agreements; No Defaults.

 

(a)          Each of the Parent, the Borrower and each other Subsidiary is in
compliance with all Governmental Requirements applicable to it or its Property
and all agreements and other instruments binding upon it or its Property, and
possesses all licenses, permits, franchises, exemptions, approvals and other
governmental authorizations necessary for the ownership of its Property and the
conduct of its business, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

(b)          None of the Parent, the Borrower or any other Subsidiary is in
default nor has any event or circumstance occurred which, but for the expiration
of any applicable grace period or the giving of notice, or both, would
constitute a default or would require the Parent, the Borrower or any other
Subsidiary to Redeem or make any offer to Redeem under any indenture, note,
credit agreement or instrument pursuant to which any Material Debt is
outstanding or by which the Parent, the Borrower or any other Subsidiary or any
of their Properties is bound.

 

(c)          No Default or Event of Default has occurred and is continuing.

 

Section 7.08.        Investment Company Act. None of the Parent, the Borrower
nor any other Subsidiary is an “investment company” or a company “controlled” by
an “investment company,” within the meaning of, or subject to regulation under,
the Investment Company Act of 1940, as amended.

 

Section 7.09.        Taxes. Each of the Parent, the Borrower and the other
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Parent, the Borrower or such other
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP, (b) to the extent otherwise excused or prohibited under
the Bankruptcy Code or (c) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. The charges,
accruals and reserves on the books of the Parent, the Borrower and the other
Subsidiaries in respect of Taxes and other governmental charges are adequate. No
Tax Lien has been filed (except for any Liens for Taxes the nonpayment of which
is excused or prohibited by the Bankruptcy Code) and, to the knowledge of the
Parent or the Borrower, no claim is being asserted with respect to any such Tax
or other such governmental charge.

 

Section 7.10.        ERISA.

 

(a)          Except as would not result in a Material Adverse Effect, the Loan
Parties and each ERISA Affiliate have complied in all material respects with
ERISA and, where applicable, the Code regarding each Pension Plan.

 

(b)          Except as would not result in a Material Adverse Effect, each
Pension Plan is, and has been, maintained in substantial compliance with ERISA
and, where applicable, the Code.

 

(c)          Except as would not result in a Material Adverse Effect, no
liability to the PBGC (other than for the payment of current premiums which are
not past due) by a Loan Party or any ERISA Affiliate has been or is expected by
a Loan Party or any ERISA Affiliate to be incurred with respect to any Pension
Plan. Except as would not result in a Material Adverse Effect, no ERISA Event
has occurred.

 



74

 

 

(d)           Except as would not result in a Material Adverse Effect: full
payment when due has been made of all amounts which the Loan Parties or any
ERISA Affiliate is required under the terms of each Pension Plan or applicable
law to have paid as contributions to such Pension Plan as of the date hereof,
and no accumulated funding deficiency (as defined in Section 302 of ERISA and
Section 412 of the Code), whether or not waived, exists with respect to any
Pension Plan.

 

(e)           Except as would not result in a Material Adverse Effect, no Loan
Party or any ERISA Affiliate contributes to, or has at any time in the six-year
period preceding the date hereof contributed to, any Multiemployer Plan.

 

Section 7.11.         Disclosure; No Material Misstatements. The Borrower has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it, the Parent, or any
of the other Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect (other than as a result of the events leading up to,
directly arising from, or direct effects of, the commencement or continuance of
the Chapter 11 Cases). None of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Parent, the
Borrower or any other Subsidiary to the Administrative Agent or any Lender or
any of their Affiliates in connection with the negotiation of this Agreement or
any other Loan Document or delivered hereunder or under any other Loan Document
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. There
is no fact peculiar to the Parent, the Borrower or any other Subsidiary which
could reasonably be expected to have a Material Adverse Effect or in the future
is reasonably likely to have a Material Adverse Effect and which has not been
set forth in this Agreement or the Loan Documents or the other documents,
certificates and statements furnished to the Administrative Agent or the Lenders
by or on behalf of the Parent, the Borrower or any other Subsidiary prior to, or
on, the date hereof in connection with the transactions contemplated hereby.
There are no statements or conclusions in any Reserve Report which are based
upon or include misleading information or fail to take into account material
information regarding the matters reported therein, it being understood that
projections concerning volumes attributable to the Oil and Gas Properties and
production and cost estimates contained in each Reserve Report are necessarily
based upon professional opinions, estimates and projections and that the Parent,
the Borrower and the other Subsidiaries do not warrant that such opinions,
estimates and projections will ultimately prove to have been accurate. As of the
Effective Date, the information included in the Beneficial Ownership
Certification is true and correct in all material respects.

 

Section 7.12.         Insurance. Schedule 7.12(a) sets forth a true, complete
and correct description of all insurance maintained by the Parent, the Borrower
or by the Parent or the Borrower for the other Subsidiaries or by each
Subsidiary for itself, as the case may be, as of the date hereof. The Parent and
the Borrower have, and caused all of their respective subsidiaries to have,
(a) all insurance policies sufficient for the compliance by each of them with
all material Governmental Requirements and all material agreements and
(b) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are commercially reasonable and
usually insured against by companies similarly situated and engaged in the same
or a similar business for the assets and operations of the Parent, the Borrower
and the other Subsidiaries. The Collateral Agent and the Lenders have been named
as an additional insured in respect of such liability insurance policies, and
the Collateral Agent has been named as lender loss payee with respect to
Property loss insurance.

 



75

 

 

Section 7.13.         Restriction on Liens. Neither the Parent, the Borrower nor
any of their respective subsidiaries is a party to any material agreement or
arrangement (other than Capital Leases creating Liens permitted by
Section 9.03(e), but then only on the Property subject of such Capital Lease),
or subject to any order, judgment, writ or decree, which either restricts or
purports to restrict its ability to grant Liens to the Collateral Agent, the
Administrative Agent and the Lenders on or in respect of their Properties to
secure the Obligations and the Loan Documents.

 

Section 7.14.         Subsidiaries. As of the date hereof, each direct and
indirect Subsidiary of the Parent and the Borrower are set forth on Schedule
7.14 or disclosed to the Administrative Agent. Each subsidiary on such schedule
is a Wholly-Owned Subsidiary. Neither the Parent, the Borrower nor any of their
respective subsidiaries has any Excluded Subsidiaries.

 

Section 7.15.         Location of Business and Offices. The Parent’s
jurisdiction of organization is Delaware; the name of the Parent, as listed in
the public records of its jurisdiction of organization, is Grizzly Energy, LLC;
and the organizational identification number, if any, of the Parent in its
jurisdiction of organization is 4686581 (or, in each case, as set forth in a
notice delivered to the Administrative Agent pursuant to Section 8.01(o) in
accordance with Section 12.01). The Borrower’s jurisdiction of organization is
Kentucky; the name of the Borrower as listed in the public records of its
jurisdiction of organization is Grizzly Natural Gas, LLC; and the organizational
identification number of the Borrower in its jurisdiction of organization is
0601349 (or, in each case, as set forth in a notice delivered to the
Administrative Agent pursuant to Section 8.01(o) in accordance with
Section 12.01). The Borrower’s principal place of business is located at the
address in Houston, Texas specified in Section 12.01 (or as set forth in a
notice delivered pursuant to Section 8.01(o) and Section 12.01(c)), and its
chief executive offices is located at the San Felipe street address in Houston,
Texas specified in Section 12.01 (or as set forth in a notice delivered pursuant
to Section 8.01(o) and Section 12.01(c)). The Parent’s principal place of
business is located at the address in Houston, Texas specified in Section 12.01
(or as set forth in a notice delivered pursuant to Section 8.01(o) and Section
12.01(c)), and its chief executive offices is located at the San Felipe Street
address in Houston, Texas specified in Section 12.01 (or as set forth in a
notice delivered pursuant to Section 8.01(o) and Section 12.01(c)). Each
Subsidiary’s jurisdiction of organization, name as listed in the public records
of its jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and the location of its principal place of
business and chief executive office is stated on Schedule 7.14 (or as set forth
in a notice delivered pursuant to Section 8.01(o)).

 

Section 7.16.         Properties; Titles, Etc.

 

(a)           Each of the Borrower and its subsidiaries has good and defensible
title to the Oil and Gas Properties evaluated in the most recently delivered
Reserve Report, and each Loan Party has good title to all its personal
Properties, in each case, free and clear of all Liens except Liens permitted by
Section 9.03. After giving full effect to the Excepted Liens, the Borrower, or
its subsidiary specified as the owner, owns the net interests in production
attributable to the Hydrocarbon Interests as reflected in the most recently
delivered Reserve Report, and the ownership of such Properties shall not in any
material respect obligate the Borrower or such subsidiary to bear the costs and
expenses relating to the maintenance, development and operations of each such
Property in an amount in excess of the working interest of each Property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in the Borrower’s or such subsidiary’s net
revenue interest in such Property. The ownership by the Borrower and its
subsidiaries of the Hydrocarbons and the undivided interests therein specified
on the exhibits to the Mortgages are the same interests reflected in the most
recently delivered Reserve Report.

 



76

 

 

(b)          All material leases and agreements necessary for the conduct of the
business of the Borrower and its subsidiaries are valid and subsisting, in full
force and effect, and there exists no default or event or circumstance which
with the giving of notice or the passage of time or both would give rise to a
default under any such lease or leases, which could reasonably be expected to
have a Material Adverse Effect.

 

(c)          The rights and Properties presently owned, leased or licensed by
the Borrower and its subsidiaries including, without limitation, all easements
and rights of way, include all rights and Properties necessary to permit the
Borrower and its subsidiaries to conduct their business in all material respects
in the same manner as its business has been conducted prior to the date hereof.

 

(d)          All of the Properties of the Borrower and its subsidiaries which
are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards.

 

(e)          The Borrower and each of its subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
Property material to its business, and the use thereof by the Borrower and such
subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The Borrower and its subsidiaries either
own or have valid licenses or other rights to use all databases, geological
data, geophysical data, engineering data, seismic data, maps, interpretations
and other technical information used in their businesses as presently conducted,
subject to the limitations contained in the agreements governing the use of the
same, which limitations are customary for companies engaged in the business of
the exploration and production of Hydrocarbons, with such exceptions as could
not reasonably be expected to have a Material Adverse Effect.

 

(f)          Each Loan Party has good and defensible title to its Midstream
Assets free and clear of all Liens except Liens permitted by Section 9.03.

 

Section 7.17.       Maintenance of Properties. Except for such acts or failures
to act as could not be reasonably expected to have a Material Adverse Effect,
and subject to the prior rights and limitations of Borrower as an owner of
non-operated working interests, the Oil and Gas Properties (and Properties
unitized therewith) of the Borrower and its subsidiaries have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all Governmental Requirements and in conformity with the provisions of all
leases, subleases or other contracts comprising a part of the Hydrocarbon
Interests and other contracts and agreements forming a part of the Oil and Gas
Properties of the Borrower and its subsidiaries. Specifically in connection with
the foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (i) no Oil and Gas Property of the Borrower or any of
its subsidiaries is subject to having allowable production reduced below the
full and regular allowable (including the maximum permissible tolerance) because
of any overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) of the Borrower or any of its subsidiaries is
deviated from the vertical more than the maximum permitted by Governmental
Requirements (except with respect to horizontal wells permitted by Governmental
Authority), and such wells are, in fact, bottomed under and are producing from,
and the well bores are wholly within, the Oil and Gas Properties (or in the case
of wells located on Properties unitized therewith, such unitized Properties) of
the Borrower or such subsidiary. All pipelines, wells, gas processing plants,
platforms and other material improvements, fixtures, equipment and all other
Midstream Assets owned in whole or in part by the Borrower or any of its
subsidiaries that are necessary to conduct normal operations are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by the Borrower or any of its
subsidiaries, in a manner consistent with the Borrower’s or its subsidiaries’
past practices (other than those the failure of which to maintain in accordance
with this Section 7.17 could not reasonably be expected to have a Material
Adverse Effect).

 



77

 

 

Section 7.18.          Gas Imbalances, Prepayments. Except as set forth on
Schedule 7.18 or on the most recent certificate delivered pursuant to
Section 8.12(c), on a net basis there are no Material Gas Imbalances, take or
pay or other prepayments which would require the Borrower or any of its
subsidiaries to deliver Hydrocarbons produced from the Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor.

 

Section 7.19.         Marketing of Production. Except for contracts listed and
in effect on the date hereof on Schedule 7.19, and thereafter either disclosed
in writing to the Administrative Agent or included in the most recently
delivered Reserve Report (with respect to all of which contracts the Borrower
represents that it or its subsidiaries are receiving a price for all production
sold thereunder which is computed substantially in accordance with the terms of
the relevant contract and are not having deliveries curtailed substantially
below the subject Property’s delivery capacity), no material agreements exist
which are not cancelable on 60 days’ notice or less without penalty or detriment
for the sale of production from the Borrower’s or its subsidiaries’ Hydrocarbons
(including, without limitation, calls on or other rights to purchase,
production, whether or not the same are currently being exercised) that
(a) pertain to the sale of production at a fixed price and (b) have a maturity
or expiry date of longer than six (6) months from the date hereof.

 

Section 7.20.         Swap Agreements. Schedule 7.20, as of the date hereof, and
after the date hereof, each report required to be delivered by the Borrower
pursuant to Section 8.01(g), sets forth, a true and complete list of all Swap
Agreements of the Borrower and each of its subsidiaries, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark to market value thereof, all credit support
agreements relating thereto (including any margin required or supplied) and the
counterparty to each such agreement, including specification as to those Swap
Agreements that are Secured Swap Agreements.

 

Section 7.21.         Use of Loans and Letters of Credit. The proceeds of the
Loans made or deemed made, and any Letters of Credit issued, (i) on the
Effective Date, shall be used in accordance with the Plan of Reorganization and
(ii) thereafter, (a) to provide working capital for exploration and production
operations, (b) to finance Capital Expenditures, including capital projects and
additional acquisitions, in each case to the extent permitted by the terms of
this Agreement and (c) for other lawful general corporate purposes.

 

The Parent, the Borrower and each of their respective subsidiaries are not
engaged principally, or as one of its or their important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying margin stock (within the meaning of Regulation
T, U or X of the Board). No part of the proceeds of any Loan or Letter of Credit
will be used for any purpose which violates the provisions of Regulations T, U
or X of the Board.

 

Section 7.22.         Solvency. After giving effect to the Transactions and at
each time this representation is made from time to time, (a) the aggregate
assets (after giving effect to amounts that could reasonably be received by
reason of indemnity, offset, insurance or any similar arrangement), at a fair
valuation, of the Parent, the Borrower and the Guarantors, taken as a whole,
will exceed the aggregate Debt of the Parent, the Borrower and the Guarantors on
a consolidated basis, as the Debt becomes absolute and matures, (b) each of the
Parent, the Borrower and the Guarantors will not have incurred or intended to
incur, and will not believe that it will incur, Debt beyond its ability to pay
such Debt (after taking into account the timing and amounts of cash to be
received by each of the Parent, the Borrower and the Guarantors and the amounts
to be payable on or in respect of its liabilities, and giving effect to amounts
that could reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement) as such Debt becomes absolute and matures and (c) each
of the Parent, the Borrower and the Guarantors will not have (and will have no
reason to believe that it will have thereafter) unreasonably small capital for
the conduct of its business.

 



78

 

 

Section 7.23.         Anti-Corruption Laws and Sanctions. The Parent and the
Borrower have implemented and maintain in effect policies and/or procedures
reasonably designed to ensure compliance by the Parent, the Borrower and the
other Subsidiaries and their respective directors, officers, employees and
agents with applicable Anti-Corruption Laws and applicable Sanctions, and the
Parent, the Borrower and the other Subsidiaries and their respective officers
and employees and, to the knowledge of the Parent and the Borrower, their
respective directors, officers, employees and agents are in compliance with
applicable Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Parent, the Borrower nor the other Subsidiaries nor
any of their respective directors, officers or employees, nor (b) to the
knowledge of the Parent or the Borrower, any agent of the Parent, the Borrower
or any other Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds thereof or any other transaction
contemplated by this Agreement will violate any applicable Anti-Corruption Law
or applicable Sanctions.

 

Section 7.24.         Security Instruments. The Mortgages are effective to
create in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable Lien on all of the Borrower’s and each
Guarantor’s right, title and interest in and to the Mortgaged Property
thereunder and the proceeds thereof. The Mortgages (other than the Mortgages
covering the Oil and Gas Properties of LRE Operating and Oil and Gas Properties
of EROC), having been filed in the offices of the counties where such properties
are located, constitute a fully perfected Lien on, and security interest in, all
right, title and interest of the Borrower and each Guarantor in such Mortgaged
Property and the proceeds thereof, in each case prior and superior in right to
any other Person, other than with respect to the rights of persons pursuant to
Liens expressly permitted by Section 9.03. When the Mortgages covering the Oil
and Gas Properties of LRE Operating and Oil and Gas Properties of EROC are filed
in the offices of the counties where such properties are located, such Mortgages
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Borrower and each Guarantor in the Mortgaged Property
thereunder and the proceeds thereof, in each case prior and superior in right to
any other Person, other than with respect to the rights of persons pursuant to
Liens expressly permitted by Section 9.03. When the Mortgages covering the
Midstream Assets are filed in the offices of the countries where such Midstream
Assets are located, such Mortgages shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Borrower and all
of the Loan Parties’ Midstream Assets and the proceeds thereof, in each case
prior and superior in right to any Person, other than with respect to the rights
of persons pursuant to Liens expressly permitted by Section 9.03. Each Security
Agreement is effective to create in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable Lien on
all of the right, title and interest of each Loan Party executing the same in
and to all of the Collateral described therein.

 

Section 7.25.         [Reserved].

 

Section 7.26.         EEA Financial Institution. Neither the Parent, the
Borrower, nor any other Subsidiary is an EEA Financial Institution.

 



79

 

 

ARTICLE VIII
AFFIRMATIVE COVENANTS

 

Until the Final Discharge Date, the Parent and the Borrower covenant and agree
with the Lenders that:

 

Section 8.01.        Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent for delivery to each Lender (or, after the
Zero Exposure Effective Date, each Secured Swap Provider):

 

(a)          Annual Financial Statements; Fresh Start Accounting. As soon as
available, but in any event in accordance with then applicable law and not later
than ninety (90) days after (i) the Effective Date, the fresh start accounting
balance sheet of the Parent, on a consolidated basis, as at the Effective Date,
and (ii) the end of each fiscal year of the Parent, its audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case (for
periods occurring after the implementation of fresh start accounting) in
comparative form the figures for the previous fiscal year, all reported on by an
independent public accountant of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit (other than a “going concern”
qualification resulting from any of the following (i) an upcoming maturity date
with respect to any Debt occurring within one year from the time such opinion is
delivered, (ii) a breach or anticipated breach of financial covenants and/or
(iii) liquidity concerns)) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Parent and its Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied.

 

(b)          Quarterly Financial Statements. As soon as available, but in any
event in accordance with then applicable law and not later than forty-five (45)
days after the end of each of the first three fiscal quarters of each fiscal
year of the Parent, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case (for periods occurring after the implementation of fresh start
accounting) in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Parent and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

 

(c)          Certificate of Financial Officer — Compliance. Concurrently with
any delivery of financial statements under Section 8.01(a)(ii) or
Section 8.01(b), a certificate of a Financial Officer of the Borrower and the
Parent in substantially the form of Exhibit F hereto (i) certifying as to
whether a Default has occurred and is continuing as of the date of such
certificate and, if a Default has occurred and is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 8.13(b) and 9.01 and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the most recently
delivered financial statements pursuant to Section 8.01(a) and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.

 

(d)          Certificate of Accounting Firm—Defaults. Concurrently with any
delivery of financial statements under Section 8.01(a)(ii), a certificate of the
accounting firm that reported on such financial statements stating whether they
obtained knowledge during the course of their examination of such financial
statements of any Default (which certificate may be limited to the extent
required by accounting rules or guidelines).

 



80

 

 

(e)           Certificate of Financial Officer—Consolidating Information. If, at
any time, any Subsidiary of the Parent is not a consolidated subsidiary, then
concurrently with any delivery of financial statements under Section 8.01(a)(ii)
or Section 8.01(b), a certificate of a Financial Officer setting forth
consolidating spreadsheets that show all consolidated Subsidiaries and the
eliminating entries, in such form as would be presentable to the auditors of the
Parent.

 

(f)           Annual Budgets. Within 90 (ninety) days (or such later date as may
be determined by the Administrative Agent) after the end of each fiscal year of
the Parent and the Borrower (beginning with the date that is ninety (90) days
after the end of fiscal year ending December 31, 2019), a quarterly business
plan and budget, reasonably satisfactory to the Administrative Agent, for the
following fiscal year of the Parent and the Borrower, on a consolidated basis,
including forecasts prepared by management of the Parent and the Borrower.

 

(g)          Certificate of Financial Officer — Swap Agreements. Not later than
forty-five (45) days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent and not later than ninety (90) days after the end
of each fiscal year of the Parent, a certificate of a Financial Officer, in form
and substance satisfactory to the Administrative Agent, setting forth as of the
last Business Day of such fiscal quarter or such fiscal year, as applicable, a
true and complete list of all Swap Agreements of the Borrower and each of its
subsidiaries, designating which such Swap Agreements are Secured Swap
Agreements, the material terms thereof (including, without limitation, the type,
term, effective date, termination date and notional amounts or volumes), the net
mark-to-market value therefor, any new credit support agreements relating
thereto not listed on Schedule 7.20, any margin required or supplied under any
credit support document, and the counterparty to each such agreement and a
confidential report reflecting its projected production for each calendar year
for which it has established hedge positions under Section 8.16.

 

(h)          Certificate of Insurer — Insurance Coverage. Concurrently with any
delivery of financial statements under Section 8.01(a)(ii), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

 

(i)           Other Accounting Reports. Promptly upon receipt thereof, a copy of
each other report or letter submitted to the Parent, the Borrower or any other
Subsidiary by independent accountants in connection with any annual, interim or
special audit made by them of the books of the Parent, the Borrower or any such
other Subsidiary, and a copy of any response by the Parent, the Borrower or any
such other Subsidiary, or the board of directors (or comparable governing body)
of the Parent, the Borrower or any such other Subsidiary, to such letter or
report.

 

(j)           SEC and Other Filings; Reports to Shareholders. Promptly after the
same become publicly available, (i) written notice of the filing of all periodic
and other reports, proxy statements and other materials filed by Parent with the
SEC, or with any national securities exchange (other than Forms 10-Q and 10-K),
or (ii) copies of materials distributed by Parent to its equityholders
generally.

 

(k)          Notices Under Material Instruments. Promptly after the furnishing
thereof, copies of any financial statement, report or written notice furnished
to or by any Person pursuant to the terms of any preferred stock designation,
indenture, loan or credit or other similar agreement, other than this Agreement
and not otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.

 

(l)           [Reserved].

 



81

 

 

(m)          Notice of Sales of Oil and Gas Properties; Midstream Assets. In the
event the Borrower or any of its subsidiaries intends to Dispose of any Oil and
Gas Properties, Midstream Assets or any Equity Interests in any such subsidiary
or Liquidate any Swap Agreement, in each case that could reasonably be expected
to be a Triggering Disposition, prior written notice thereof.

 

(n)          Notice of Casualty Events. Prompt written notice, and in any event
within three Business Days, of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event.

 

(o)          Information Regarding Borrower and Guarantors. Prompt written
notice (and in any event within ten (10) days prior thereto) of any change
(i) in the Borrower or any Guarantor’s corporate name or in any trade name used
to identify such Person in the conduct of its business or in the ownership of
its Properties, (ii) in the location of the Borrower or any Guarantor’s chief
executive office or principal place of business, (iii) in the Borrower or any
Guarantor’s identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (iv) in the Borrower or any Guarantor’s
organizational identification number in such jurisdiction of organization, and
(v) in the Borrower or any Guarantor’s federal taxpayer identification number.

 

(p)          Lease Operating Statements. Concurrently with the delivery of each
Reserve Report hereunder, (i) a report setting forth, for each calendar month
during the prior twelve (12) month period, on a field by field summary basis and
an aggregate summary basis, the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) for each such calendar month from the Oil and Gas
Properties of the Borrower and its subsidiaries, and setting forth the related
ad valorem, severance and production taxes and lease operating expenses
attributable thereto and incurred for each such calendar month.

 

(q)          Gas Balancing Reports. Within 45 days (or such later date as may be
determined by the Administrative Agent) after the end of each fiscal quarter of
the Parent, a report setting forth, for the quarter during the then current
fiscal year to date, the existence of any Material Gas Imbalances listed on a
property-by-property basis.

 

(r)           [Reserved].

 

(s)          [Reserved].

 

(t)           Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
bylaws, certificate or articles of organization, regulations, any preferred
stock designation or any other organic document of the Parent, the Borrower or
any other Subsidiary.

 

(u)          PATRIOT Act. Promptly after the request by the Administrative
Agent, the Issuing Bank or any Lender, all documentation and other information
that the Administrative Agent or such Lender requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA Patriot
Act and the Beneficial Ownership Regulation.

 

(v)          Notification of Hedging Violation. Promptly notify Administrative
Agent if the volumes of Hydrocarbons hedged under Swap Agreements ever exceed
the actual daily production of the Hydrocarbons from the Mortgaged Property.

 



82

 

 

(w)          Other Requested Information. Promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of the Parent, the Borrower or any other Subsidiary
(including, without limitation, a list of first purchasers which accounted for
at least 75% of the total revenues of the Parent, the Borrower and the other
Subsidiaries during the twelve month period ended as of the immediately
preceding December 31 or June 30th, as applicable) or compliance with the terms
of this Agreement or any other Loan Document, as the Administrative Agent or any
Lender may reasonably request.

 

Documents required to be delivered pursuant to Section 8.01(a), (b) or (j) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower or Parent posts such
documents, or provides a link thereto on the Borrower’s public website or
(ii) on which such documents are posted on the Borrower’s behalf or Parent’s
behalf on an Internet or intranet website, if any, to which each Lender, the
Issuing Bank and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (x) the Borrower, as applicable, shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its written request to
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(y) the Borrower shall notify the Administrative Agent and each Lender of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

Section 8.02.        Notices of Material Events. The Borrower will furnish to
the Administrative Agent prompt (and in any event within three Business Days)
written notice of the following for delivery to each Lender (or, after the Zero
Exposure Effective Date, each Secured Swap Provider):

 

(a)           the occurrence of any Default or Event of Default;

 

(b)          (i) the filing or commencement of, or the threat in writing of, any
action, suit, proceeding, investigation or arbitration by or before any
arbitrator or Governmental Authority against or affecting the Parent, the
Borrower, any other Subsidiary or any of their respective Affiliates to the
extent not previously disclosed in writing to the Administrative Agent and, in
each case, and (ii) any material adverse development in any action, suit,
proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against the Parent, the Borrower or any other Subsidiary
(whether or not previously disclosed to the Lenders) that, in the case of either
clause (i) or (ii) above, could reasonably be expected to result in liability in
excess of $15,000,000, not fully covered by insurance, subject to normal
deductibles (and excluding any actions, suits, proceedings, investigations or
arbitrations arising under or otherwise related to Environmental Laws, which are
subject to the terms of Section 8.10(b));

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent, the Borrower and the Subsidiaries in an aggregate
amount exceeding $5,000,000; and

 

(d)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 



83

 

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, at their option, make available to the Lenders and the Issuing
Bank the Communications by posting the Communications on the Platform and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Parent,
the Borrower or any of their respective Affiliates or the respective securities
of any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Borrower
hereby agrees that (w) all Communications that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Communications “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the other Agents, the
Arrangers, the Issuing Bank and the Lenders to treat such Communications as not
containing any material non-public information with respect to the Borrower, any
of the Loan Parties or Parent, or any of their securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Communications constitute Information, they shall be treated as set forth
in Section 12.16); (y) all Communications marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent, the other Agents and each of the
Arrangers shall be entitled to treat any Communications that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

 

Section 8.03.         Existence; Conduct of Business. The Parent and the
Borrower will, and will cause each of their respective subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business and maintain, if necessary,
its qualification to do business in each other jurisdiction in which any of its
Oil and Gas Properties are located or the ownership of its Properties requires
such qualification, except where the failure to so qualify could not reasonably
be expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 9.13.

 

Section 8.04.         Payment of Obligations. The Parent and the Borrower will,
and will cause each of their respective subsidiaries to, pay its obligations,
including Tax liabilities of the Parent, the Borrower and each of their
respective subsidiaries before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Parent, the Borrower or such subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure or levy of any Property of the Parent, the Borrower or any other
Subsidiary.

 

Section 8.05.         Performance of Obligations under Loan Documents. The
Borrower will pay the Obligations according to the reading, tenor and effect of
this Agreement and the Notes, and the Borrower will, and will cause the Parent
and each of their respective subsidiaries to, do and perform every act and
discharge all of the obligations to be performed and discharged by them under
the Loan Documents, including, without limitation, this Agreement, at the time
or times and in the manner specified.

 

Section 8.06.         Operation and Maintenance of Properties. The Borrower, at
its own expense, will, and will cause each of its subsidiaries to:

 



84

 

 

(a)          operate its Oil and Gas Properties and other material Properties or
cause such Oil and Gas Properties and other material Properties to be operated
in a careful and efficient manner in accordance with the practices of the
industry and in compliance with all applicable contracts and agreements and in
compliance with all Governmental Requirements, including, without limitation,
applicable proration requirements and Environmental Laws, and all applicable
laws, rules and regulations of every other Governmental Authority from time to
time constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, in those circumstances where a reasonably
prudent operator under similar circumstances and in accordance with customary
industry practice would be prudent not to do so, and where the failure to comply
could not reasonably be expected to have a Material Adverse Effect;

 

(b)          operate and maintain in a careful and efficient manner in
accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance with all Governmental
Requirements, including, without limitation, all applicable laws, rules and
regulations of every other Governmental Authority from time to time constituted
to regulate the gathering, transportation or processing of Hydrocarbons and
other minerals therefrom, except, in each case, in those circumstances where a
reasonably prudent operator under similar circumstances and in accordance with
customary industry practice would be prudent not to do so, and the failure to
comply could not reasonably be expected to have a Material Adverse Effect, all
pipelines, compressor stations, wells, gas or crude oil processing facilities,
field gathering systems, tanks, tank batteries, pumps, pumping units, fixtures,
valves, fittings, machinery, parts, engines, boilers, meters, apparatus,
appliances, tools, implements, casing, tubing, rods, cables, wires, towers,
surface and other material improvements, fixtures and equipment owned in whole
or in part by the Borrower or any of its subsidiaries that are useful or
necessary to conduct normal operations relating to gathering, transportation,
processing or removal of Hydrocarbons and other minerals or CO2 therefrom.

 

(c)           keep and maintain all Property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its producing Oil and Gas Properties,
all gas or crude oil processing facilities and other material Properties,
including, without limitation, all equipment, machinery and facilities.

 

(d)          promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and indebtedness accruing under the leases or other agreements
affecting or pertaining to its Oil and Gas Properties and gas or crude oil
processing facilities and will do all other things necessary to keep unimpaired
their rights with respect thereto and prevent any forfeiture thereof or default
thereunder

 

(e)          promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards, the obligations required
by each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
Properties;

 

(f)           operate its Proved Oil and Gas Properties, all gas or crude oil
processing facilities and other material Properties or cause or make reasonable
and customary efforts to cause such Oil and Gas Properties, gas or crude oil
processing facilities and other material Properties to be operated in accordance
with the practices of the industry and in material compliance with all
applicable contracts and agreements and in compliance in all material respects
with all Governmental Requirements. To the extent the Borrower is not the
operator of any Property, the Borrower shall use reasonable efforts to cause the
operator to comply with this Section 8.06.

 



85

 

 

Section 8.07.         Insurance. The Borrower will, and will cause the Parent
and each of their respective subsidiaries to, maintain, with financially sound
and reputable insurance companies, insurance reasonably satisfactory to the
Administrative Agent (it being hereby confirmed that the insurance of the Parent
and its Subsidiaries effective as of the Effective Date, as described in
Schedule 7.12(a), satisfies the foregoing requirement as of the Effective Date)
and (a) in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations and (b) in accordance in all material respects with all
Governmental Requirements. The loss payable clauses or provisions in said
insurance policy or policies insuring any of the Collateral for the Obligations
shall be endorsed in favor of and made payable to the Collateral Agent as its
interests may appear and such policies shall name the Collateral Agent in its
capacity as such as “additional insured” and/or “lender loss payees”, as
applicable, in each case, for the benefit of the Secured Parties and provide
that the insurer will endeavor to give at least thirty (30) days prior notice of
any cancellation to the Collateral Agent (or ten (10) days prior notice of any
cancelation on account of non-payment).

 

Section 8.08.         Books and Records; Inspection Rights. The Borrower will,
and will cause the Parent and each of their respective subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its Properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.

 

Section 8.09.         Compliance with Laws. The Borrower will, and will cause
the Parent and each of its subsidiaries to (a) comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
Property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, and
(b) maintain in effect and enforce policies and/or procedures reasonably
designed to ensure compliance by the Borrower, the Parent, the other
Subsidiaries and each of their respective directors, officers, employees and
agents with applicable Anti-Corruption Laws and applicable Sanctions.

 

Section 8.10.         Environmental Matters.

 

(a)           The Borrower shall at its sole expense: (i) comply, and shall
cause its Properties and operations and each of its subsidiaries and each such
subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not Release, and shall cause each of its
subsidiaries not to Release, any Hazardous Material on, under, about or from any
of the Borrower’s or such subsidiaries’ Properties or any other property offsite
the Property to the extent caused by the Borrower’s or any of its subsidiaries’
operations except in compliance with applicable Environmental Laws, the Release
of which could reasonably be expected to have a Material Adverse Effect;
(iii) timely obtain or file, and shall cause each of its subsidiaries to timely
obtain or file, all Environmental Permits, if any, required under applicable
Environmental Laws to be obtained or filed in connection with the operation or
use of the Borrower’s or such subsidiaries’ Properties, which failure to obtain
or file could reasonably be expected to have a Material Adverse Effect;
(iv) promptly commence and diligently prosecute to completion, and shall cause
each of its subsidiaries to promptly commence and diligently prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
under applicable Environmental Laws because of or in connection with the actual
or suspected past, present or future Release or threatened Release of any
Hazardous Material on, under, about or from any of the Borrower’s or its
subsidiaries’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect; and
(v) establish and implement, and shall cause each of its subsidiaries to
establish and implement, procedures to continuously determine and assure that
the Borrower’s and such subsidiaries’ obligations under this Section 8.10(a) are
timely and fully satisfied, which failure to establish and implement could
reasonably be expected to have a Material Adverse Effect.

 



86

 

 

(b)          The Borrower will promptly, but in no event later than five
Business Days after the Borrower obtains knowledge thereof, notify the
Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any threatened demand
or lawsuit by any Person against the Borrower or its subsidiaries or their
Properties of which the Borrower has knowledge in connection with any
Environmental Laws if the Borrower could reasonably anticipate that such action
will result in liability to the Parent, the Borrower or any of the other
Subsidiaries (whether individually or in the aggregate) in excess of the
Threshold Amount, not fully covered by insurance, subject to normal deductibles
(such notice does not have to be provided until such time that Borrower
reasonably determines that such matter could reasonably be expected to result in
liability in excess of the Threshold Amount).

 

(c)          The Borrower will, and will cause each of its subsidiaries to,
provide copies of existing environmental assessments, audits and tests in
accordance with the most current version of the American Society of Testing
Materials standards where applicable upon reasonable request by the
Administrative Agent and the Lenders in connection with any future Material
Acquisitions of Oil and Gas Properties or other Properties.

 

Section 8.11.        Further Assurances.

 

(a)          The Parent and the Borrower shall, and shall cause each Loan Party
and each of their respective subsidiaries, at the sole expense of the Borrower
to, promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent and/or the Collateral Agent to comply with, cure any defects or accomplish
the conditions precedent, covenants and agreements of the Borrower, the Parent
and/or any of their respective subsidiaries, as the case may be, in the Loan
Documents, including the Notes (and to deliver a Note to any Lender at its
request), or to further evidence and more fully describe the collateral intended
as security for the Obligations, or to correct any omissions or mistakes in this
Agreement, the Security Instruments or any other Loan Document, or to state more
fully the obligations secured therein, or to perfect, protect or preserve any
Liens created pursuant to this Agreement or any of the Security Instruments or
the priority of such Liens, or to make any recordings, file any notices or
obtain any consents, all as may be reasonably necessary or appropriate, in the
sole discretion of the Administrative Agent and/or the Collateral Agent, in
connection therewith. The Parent and the Borrower each hereby grant
Administrative Agent and the Collateral Agent a special power of attorney to act
in the name, place and stead of the Parent and the Borrower for the purpose of
taking any and all actions requested by Administrative Agent and/or the
Collateral Agent to be taken by the Parent and the Borrower and the other Loan
Parties pursuant to this Section 8.11(a). The special power of attorney herein
granted may be exercised any time after the expiration of 15 days after a
request made by Administrative Agent or the Collateral Agent for an action under
this Section 8.11(a) has not been taken or made; provided, however, so long as
no Event of Default exists, if and for so long as Borrower, Parent or any other
Loan Party is diligently pursuing such requested action the Administrative Agent
and the Collateral Agent shall refrain from utilizing such power of attorney
without the Parent’s and/or the Borrower’s written consent. The Parent and the
Borrower recognize that such power of attorney is in favor of Administrative
Agent and the Collateral Agent and is coupled with an interest under this
Agreement and, thus, irrevocable as long as this Agreement is in force and
effect. All Persons dealing with Administrative Agent or the Collateral Agent,
or any officer thereof, or any substitute, shall be fully protected in treating
the powers and authorities conferred by this Section as continuing in full force
and effect until advised by Administrative Agent or the Collateral Agent, as
applicable, of the occurrence of the expiration or termination of all of the
Revolving Credit Commitments and the Aggregate Maximum Revolving Credit Amounts
and payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been made), the expiration or termination or
collateralization (in a manner reasonably satisfactory to the applicable Issuing
Bank) of all Letters of Credit.

 



87

 

 

(b)          The Parent and the Borrower and each other Loan Party hereby
authorizes the Administrative Agent and the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, including without
limitation, copies of the order of the Bankruptcy Court or abstracts thereof
confirming the Plan of Reorganization authorizing the continuation of the
Prepetition Mortgages, relative to all or any part of the Mortgaged Property
without the signature of the Parent, the Borrower or any other Loan Party where
permitted by law. A carbon, photographic or other reproduction of the Security
Instruments or any financing statement covering the Mortgaged Property or any
part thereof shall be sufficient as a financing statement where permitted by
law.

 

Section 8.12.        Reserve Reports.

 

(a)          On or before March 1st and September 1st of each year, commencing
September 1, 2019, the Borrower shall furnish to the Administrative Agent and
the Lenders a Reserve Report evaluating the Oil and Gas Properties of the
Borrower and its subsidiaries as of the immediately preceding December 31 and
June 30th. The Reserve Report as of December 31 of each year shall be prepared
by one or more Approved Petroleum Engineers and shall use economic parameters
(including but not limited to, hydrocarbon prices, escalation rates, discount
rate assumptions, and other economic assumptions) acceptable to Administrative
Agent. The June 30 Reserve Report of each year shall be prepared by or under the
supervision of the chief engineer of the Borrower and shall use economic
parameters (including but not limited to hydrocarbon prices, escalation rates,
discount rate assumptions, and other economic assumptions) acceptable to
Administrative Agent. In addition to the certification required by Section
8.12(c), the chief engineer of the Borrower shall certify that (x) such Reserve
Report is true and accurate and is based on information that was prepared in
good faith based upon assumptions believed to be reasonable at the time, (y)
there are no statements or conclusions in such Reserve Report which are based
upon or include materially misleading information or fail to take into account
material information known to the Borrower regarding the matters reported
therein (it being understood that projections concerning volumes attributable to
the Oil and Gas Properties of the Borrower’s and its subsidiaries’ and
production and cost estimates contained in each Reserve Report are necessarily
based upon professional opinions, estimates and projections and that the
Borrower and its subsidiaries do not warrant that such opinions, estimates and
projections will ultimately prove to have been accurate) and (z) such Reserve
Report has been prepared in accordance with the procedures used in the
immediately preceding December 31 Reserve Report (or the Initial Reserve Report,
in the case of the December 31, 2019 Reserve Report).

 

(b)          In the event of an Interim Redetermination, the Borrower shall
furnish to the Administrative Agent and the Lenders a Reserve Report prepared by
or under the supervision of the chief engineer of the Borrower who shall
certify, in addition to the certification required by Section 8.12(c), that (x)
such Reserve Report is true and accurate and is based on information that was
prepared in good faith based upon assumptions believed to be reasonable at the
time, (y) there are no statements or conclusions in such Reserve Report that are
based upon or include materially misleading information or fail to take into
account material information known to the Borrower regarding the matters
reported therein (it being understood that projections concerning volumes
attributable to the Oil and Gas Properties of the Borrower and its subsidiaries
and production and cost estimates contained in each Reserve Report are
necessarily based upon professional opinions, estimates and projections and that
the Borrower and its subsidiaries do not warrant that such opinions, estimates
and projections will ultimately prove to have been accurate) and (z) such
Reserve Report has been prepared in accordance with the procedures used in the
immediately preceding December 31 Reserve Report (or the Initial Reserve Report,
in the case of the December 31, 2019 Reserve Report). For any Interim
Redetermination requested by the Administrative Agent or the Borrower pursuant
to Section 2.07(b), the Borrower shall provide such Reserve Report with an “as
of” date as required by the Administrative Agent as soon as possible, but in any
event no later than thirty (30) days following the receipt of such request.

 



88

 

 

(c)          With the delivery of each Reserve Report, the Borrower shall
provide to the Administrative Agent and the Lenders a certificate from a
Responsible Officer, substantially in the form of Exhibit G attached hereto (the
“Reserve Report Certificate”), certifying that: (i) the information contained in
the Reserve Report and any other information delivered in connection therewith
is true and correct in all material respects and based on information that was
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable at the time and there are no statements or conclusions in the Reserve
Report that are based upon or include materially misleading information or fail
to take into account material information known to it regarding the matters
reported therein (it being understood that projections concerning volumes
attributable to the Oil and Gas Properties of the Borrower and its subsidiaries
and production and cost estimates contained in each Reserve Report are
necessarily based upon professional opinions, estimates and projections and that
the Borrower and its subsidiaries do not warrant that such opinions, estimates
and projections will ultimately prove to have been accurate), (ii) the Borrower
and its subsidiaries own good and defensible title to their respective Proved
Oil and Gas Properties evaluated in such Reserve Report and such Oil and Gas
Properties are free of all Liens except for Liens permitted by Section 9.03,
(iii) except as set forth on an exhibit to the certificate, on a net basis there
are no Material Gas Imbalances, take or pay or other prepayments in excess of
the volume specified in Section 7.18 with respect to the Oil and Gas Properties
evaluated in such Reserve Report that would require the Borrower or any of its
subsidiaries to deliver Hydrocarbons either generally or produced from such Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor, (iv) none of the Oil and Gas Properties have been Disposed of
since the date of the last Borrowing Base determination except as set forth on
an exhibit to the certificate, which certificate shall list all of the Oil and
Gas Properties Disposed of by the Borrower and/or any of its subsidiaries, in
such detail as reasonably required by the Administrative Agent, and (v) attached
to the certificate is a list of all marketing agreements pursuant to which the
Borrower and/or any of its subsidiaries receives gross consideration of at least
5.00% of the aggregate consideration received by the Borrower and its
subsidiaries under all such agreements entered into subsequent to the later of
the date hereof or the most recently delivered Reserve Report, and a schedule of
the Oil and Gas Properties evaluated by such Reserve Report that are Mortgaged
Properties and demonstrating the percentage of the total value of the Oil and
Gas Properties that the value of such Mortgaged Properties represent compliance
with Section 8.14(a).

 

Section 8.13.        Title Information.

 

(a)          On or before the delivery to the Administrative Agent and the
Lenders of each Reserve Report required by Section 8.12, and at such other times
as Administrative Agent shall request, the Borrower will deliver title
information in form and substance acceptable to the Administrative Agent
covering enough of the Oil and Gas Properties of the Borrower and its
subsidiaries evaluated by such Reserve Report that were not included in the
immediately preceding Reserve Report, so that the Administrative Agent shall
have received together with title information previously delivered to the
Administrative Agent in respect of Proved Oil and Gas Properties constituting
Mortgaged Property, satisfactory title information on at least 95% of the PV-9
of the Proved Oil and Gas Properties evaluated by such Reserve Report.

 



89

 

 

(b)          If the Borrower is required to provide title information for
additional Oil and Gas Properties under Section 8.13(a), the Borrower shall,
within 60 days (or such later date as may be determined by the Administrative
Agent) after notice from the Administrative Agent that title defects or
exceptions exist with respect to such additional Oil and Gas Properties, take
any or a combination of the following actions such that the Administrative Agent
shall have received, together with title information previously delivered to the
Administrative Agent, satisfactory title information on at least 95% of the PV-9
of the Proved Oil and Gas Properties evaluated by such Reserve Report:

 

(i)          cure any such title defects or exceptions (including defects or
exceptions as to priority) that are not Excepted Liens (other than Excepted
Liens described in clauses (e), (g) and (h) of such definition) in respect of
such Oil and Gas Properties,

 

(ii)         substitute acceptable Mortgaged Properties with no title defects or
exceptions (other than title defects or exceptions that are Excepted Liens
(other than Excepted Liens described in clauses (e), (g) and (h) of such
definition)) having an equivalent PV-9 and total value and/or (iii) deliver
title information in respect of such Oil and Gas Properties in form and
substance acceptable to the Administrative Agent.

 

(c)          So long as the Borrowing Base is greater than zero, if, at any
time, the Borrower does not comply with the requirements of Section 8.13(a) or
(b), such failure to comply shall, by itself, not constitute a Default, but
instead the Administrative Agent and/or the Majority Revolving Lenders shall
have the right to exercise the following remedy in their sole discretion from
time to time, and any failure to so exercise this remedy at any time shall not
be a waiver as to future exercise of the remedy by the Administrative Agent or
the Lenders: such Oil and Gas Properties shall not count towards the 95%
requirement, and the Administrative Agent may send a notice to the Borrower and
the Majority Revolving Lenders that (A) the then existing Borrowing Base and
(B) each Revolving Credit Lender’s then existing Revolving Credit Commitment,
shall be reduced to reflect the exclusion of such Oil and Gas Properties by an
amount as determined by the Required Revolving Credit Lenders to cause the
Borrower to be in compliance with the requirement to provide acceptable title
information on 95% of the PV-9 and total value Oil and Gas Properties remaining
in the Borrowing Base. This new Borrowing Base shall become effective
immediately after receipt of such notice.

 

(d)          In respect of any Midstream Assets not covered by the title
information delivered in clauses (a) through (c) above, the Borrower shall, and
shall cause each of its subsidiaries to, deliver to the Administrative Agent
such information as the Administrative Agent shall deem reasonably necessary to
verify the Loan Parties’ ownership of the easements, rights of way, fee-owned
real estate and other real estate interests necessary to use, operate and
maintain the Midstream Assets.

 

Section 8.14.        Additional Collateral and Additional Guarantors.

 

(a)          In connection with each redetermination of the Borrowing Base on or
after the First Scheduled Borrowing Base Date, in connection with any
Disposition effected pursuant to Section 9.14(i) or, if the Borrowing Base is
zero, on March 30 and September 30 of each year, the Borrower shall review the
Reserve Report and the list of current Mortgaged Properties (as described in
Section 8.12(c)(vi)) to ascertain whether the Mortgaged Properties represent at
least 95% of the PV-9 of the Proved Oil and Gas Properties as evaluated in the
Reserve Report (most recently delivered by the Borrower pursuant to Section 8.12
or the Initial Reserve Report, as applicable, after giving effect to exploration
and production activities, acquisitions, dispositions and production. In the
event that at any time the Mortgaged Properties do not represent at least 95% of
the PV-9 of the Proved Oil and Gas Properties, then the Borrower shall, and
shall cause its subsidiaries to, grant, within thirty (30) days (or such later
date as may be determined by the Administrative Agent) of delivery of the
certificate required under Section 8.12(c), to the Collateral Agent as security
for the Obligations a first-priority Lien interest (provided that Excepted Liens
of the type described in clauses (a) to (d), (f), and (i) of the definition
thereof may exist, but shall be subject to the provisos at the end of such
definition) on additional Oil and Gas Properties of the Loan Parties and which
such Oil and Gas Properties are not already subject to a Lien of the Security
Instruments such that after giving effect thereto, the Mortgaged Properties will
represent at least 95% of the PV-9 of the Proved Oil and Gas Properties. All
such Liens will be created and perfected by and in accordance with the
provisions of Mortgages, deeds of trust, security agreements and financing
statements and other Security Instruments, all in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes. In order to comply with the foregoing, if
any subsidiary of the Borrower places a Lien on its Oil and Gas Properties and
such subsidiary is not a Guarantor, then it shall become a Guarantor and comply
with Section 8.14(b).

 



90

 

 

(b)          In the event that (i) the Parent, the Borrower or any of their
respective subsidiaries creates, forms or acquires any wholly-owned subsidiary
(other than an Excluded Subsidiary), or (ii) any wholly-owned subsidiary that is
not a Guarantor guarantees any other Debt of the Parent, the Borrower or any of
their respective subsidiaries, the Parent and/or the Borrower shall cause such
subsidiary to guarantee the Obligations pursuant to the Guaranty Agreement
within thirty (30) days (or such longer period of time as may be reasonably
acceptable to the Administrative Agent) of the date of any such creation,
formation, acquisition or guarantee. The Borrower, or the applicable Loan Party
holding such Equity Interests, shall pledge all of the Equity Interests of such
subsidiary pursuant to the Security Agreement (including, without limitation,
delivery of original stock certificates, if any, evidencing the Equity Interests
of such subsidiary, together with an appropriate undated stock powers for each
certificate duly executed in blank by the registered owner thereof).

 

(c)           (i)          If the Borrower elects to provide additional
Mortgaged Properties in lieu of making any mandatory prepayment pursuant to
Section 3.04(c), then the Borrower shall, and shall cause its subsidiaries to,
grant to the Collateral Agent as security for the Obligations a first-priority
Lien interest (subject only to Excepted Liens (provided that Excepted Liens of
the type described in clauses (a) to (d), (f), and (i) of the definition thereof
may exist, but shall be subject to the provisos at the end of such definition))
on additional Oil and Gas Properties not already subject to a Lien of the
Security Instruments. All such Liens will be created and perfected by and in
accordance with the provisions of Mortgages, deeds of trust, security agreements
and financing statements or other Security Instruments, all in form and
substance satisfactory to the Administrative Agent and the Collateral Agent and
in sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes. In order to comply with the foregoing, if
any subsidiary of the Borrower places such a Lien on its Oil and Gas Properties
and, at such time, such subsidiary is not a Guarantor, then it shall become a
Guarantor and comply with Section 8.14(b).

 

(ii)         Borrower shall, and shall cause its subsidiaries to, grant to the
Collateral Agent as security for the Obligations a first-priority lien and
security interest (subject only to Excepted Liens (provided that Excepted Liens
of the type described in clauses (a) to (d), (f), and (i) of the definition
thereof may exist, but shall be subject to the provisos at the end of such
definition)) on the Borrower’s and such subsidiary’s Midstream Assets which are
not, at such time, subject to a fully perfected Lien on, and security interest
in favor of the Collateral Agent. All such Liens will be created and perfected
by and in accordance with the provisions of Mortgages, deeds of trust, security
agreements and financing statements or other Security Instruments, all in form
and substance satisfactory to the Administrative Agent and the Collateral Agent
and in sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes. In order to comply with the foregoing, if
any such subsidiary places such a Lien on its Midstream Assets and such
subsidiary is not a Guarantor, then it shall become a Guarantor and comply with
Section 8.14(b). In connection with the foregoing, whenever requested by the
Administrative Agent, the Borrower shall, and shall cause its subsidiaries to,
upon the request of the Administrative Agent, deliver opinions from legal
counsel acceptable to the Administrative Agent, which opinions shall (a) confirm
that such Midstream Assets are subject to Security Instruments securing the
Obligations that constitute and create legal, valid and duly perfected Mortgage
liens in such Midstream Assets and assignments of and security interests in the
Hydrocarbons attributable to such Midstream Assets and the proceeds thereof, in
each case subject only to Liens permitted by Section 9.03, and (b) cover such
other matters as the Administrative Agent may reasonably request.

 



91

 

 

(d)          Notwithstanding any provision in any of the Loan Documents to the
contrary, in no event is any Building (as defined in the applicable Flood
Insurance Regulations) or Manufactured (Mobile) Home (as defined in the
applicable Flood Insurance Regulations) owned by any Loan Party included in the
Mortgaged Property and no Building or Manufactured (Mobile) Home shall be
encumbered by any Security Instrument; provided that (i) the applicable Loan
Party’s interests in all lands and Hydrocarbons situated under any such Building
or Manufactured (Mobile) Home shall be included in the Mortgaged Property and
shall be encumbered by the Security Instruments and (ii) the Borrower shall not,
and shall not permit any of its subsidiaries to, permit to exist any Lien on any
Building or Manufactured (Mobile) Home except Excepted Liens.

 

Section 8.15.        ERISA Compliance. At the reasonable request of the
Administrative Agent, the Borrower will promptly furnish to the Administrative
Agent (a)  after the filing thereof by a Loan Party with the United States
Secretary of Labor, copies of each annual Form 5500 report with respect to each
Pension Plan , and (b) immediately upon becoming aware of the occurrence of any
ERISA Event that would result in a Material Adverse Effect or of any “prohibited
transaction,” as described in Section 406 of ERISA or in Section 4975 of the
Code that would result in a Material Adverse Effect, in connection with any
Pension Plan, a written notice signed by a Responsible Officer of the Borrower
specifying the nature thereof, what action a Loan Party or ERISA Affiliate is
taking or proposes to take with respect thereto, and, when known, any action
taken or proposed by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto, and (iii)  promptly following receipt by a Loan
Party thereof, copies of any notice of the PBGC’s intention to terminate or to
have a trustee appointed to administer any Pension Plan. With respect to each
Pension Plan (other than a Multiemployer Plan), except as would not result in a
Material Adverse Effect, the Loan Parties will, (i) satisfy in full and in a
timely manner, without incurring any late payment or underpayment charge or
penalty and without giving rise to any Lien, all of the contribution and funding
requirements of Section 412 of the Code (determined without regard to
subsections (d), (e), (f) and (k) thereof) and of Section 302 of ERISA
(determined without regard to Sections 303, 304 and 306 of ERISA) applicable to
the Loan Parties, and (ii) pay, or cause to be paid, to the PBGC in a timely
manner, without incurring any late payment or underpayment charge or penalty,
all premiums required pursuant to Sections 4006 and 4007 of ERISA to be paid by
the Loan Parties.

 

Section 8.16.         [Reserved].

 

Section 8.17.        Deposit Accounts; Commodities Accounts and Securities
Accounts. The Borrower and each Guarantor will maintain one or more of the
Revolving Credit Lenders or Affiliates of Revolving Credit Lenders as its
principal depository bank(s), and will not have or maintain any Deposit Accounts
with any banks that are not Revolving Credit Lenders or Affiliates of Revolving
Credit Lenders (other than Excluded Accounts); provided that if any Revolving
Credit Lender or Affiliate of a Revolving Credit Lender is such a depository
bank for the Borrower or any Guarantor and such Revolving Credit Lender for any
reason ceases to be a Revolving Credit Lender party to this Agreement, the
Borrower or such Guarantor (as applicable) shall be deemed to have satisfied the
foregoing requirement so long as the Borrower or such Guarantor transitions its
Deposit Accounts to another Revolving Credit Lender or Affiliate of a Revolving
Credit Lender within thirty (30) days (or such longer period of time as may be
reasonably acceptable to the Administrative Agent) following such cessation.
Subject to Section 8.20, the Borrower and each Guarantor will cause each of
their respective Deposit Accounts, Commodities Accounts and Securities Accounts
(in each case, other than Excluded Accounts) to at all times be subject to an
Account Control Agreement in accordance with and to the extent required by the
Security Agreement.

 



92

 

 

Section 8.18.         Commodity Exchange Act Keepwell Provisions. The Borrower
hereby guarantees the payment and performance of all Obligations of each other
Loan Party and absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party in order for such Loan Party to honor its obligations under each Loan
Document and obligations with respect to Secured Swap Agreements (provided,
however, that the Borrower shall only be liable under this Section 8.18 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 8.18, or otherwise under this Agreement or
any Loan Document or any Secured Swap Agreement, as it relates to such other
Loan Parties, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of the
Borrower under this Section 8.18 shall remain in full force and effect until the
Final Discharge Date. The Borrower intends that this Section 8.18 constitute,
and this Section 8.18 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 8.19.         [Reserved].

 

Section 8.20.         Post-Effective Date Covenants. Within 30 days after the
Effective Date (or such later date as may be determined by the Administrative
Agent in its sole discretion), the Borrower shall have (i) executed new deposit
account control agreements in form and substance sufficient to ensure the
continuing perfection of the Collateral Agent’s first priority Lien on and
security interest in all Deposit Accounts of the Loan Parties (other than
Excluded Accounts) in accordance with the terms of this Agreement and the other
Loan Documents and (ii) delivered certificates of insurance coverage of the
Parent and the Borrower evidencing that the Parent and the Borrower are carrying
insurance in compliance with the requirements in Section 8.07 and such
certificate shall otherwise comply with the requirements of Section 8.07.

 

ARTICLE IX
NEGATIVE COVENANTS

 

Until the Final Discharge Date, each of the Borrower and the Parent covenants
and agrees with the Lenders that:

 

Section 9.01.        Financial Covenants.

 

(a)          Consolidated First-Out Leverage Ratio. Prior to the Zero Exposure
Effective Date, each of the Parent and the Borrower will not, as of the last day
of any fiscal quarter of the Parent, commencing with the third full fiscal
quarter ending after the Effective Date, permit the Consolidated First-Out
Leverage Ratio to be greater than 2.50:1.00.

 

(b)          Consolidated Current Ratio. Prior to the Zero Exposure Effective
Date, each of the Parent and the Borrower will not, as of the last day of any
fiscal quarter of the Parent, commencing with the last day of the first full
fiscal quarter ending after the Effective Date, permit the ratio of (i)
Consolidated Current Assets to (ii) Consolidated Current Liabilities to be less
than 1.0 to 1.0. This ratio shall be computed for the Parent, the Borrower and
the other Subsidiaries on a consolidated basis.

 



93

 

 

Section 9.02.        Debt. Each of the Parent and the Borrower will not, and
will not permit any of their respective subsidiaries to, incur, create, assume
or suffer to exist any Debt, except:

 

(a)          the Obligations and any guaranty of or suretyship arrangement in
respect thereof;

 

(b)          Debt arising under Capital Leases and Debt incurred in connection
with purchase money indebtedness (i) existing as of the Effective Date and
reflected on Schedule 9.02(b) and (ii) otherwise not to exceed $10,000,000 in
the aggregate at any one time outstanding;

 

(c)           Debt associated with worker’s compensation claims, performance,
bid, surety or similar bonds or surety obligations required by Governmental
Requirements, in each case, incurred in the ordinary course of business in
connection with the operation of the Oil and Gas Properties;

 

(d)          unsecured intercompany Debt between or among Loan Parties (other
than the Parent) to the extent permitted by Section 9.07(g); provided that such
Debt is not held, assigned, transferred, negotiated or pledged to any Person
other than a Loan Party (other than the Parent);

 

(e)          endorsements of negotiable instruments for collection in the
ordinary course of business;

 

(f)           Debt under Swap Agreements which are expressly permitted by the
terms of Section 9.20; provided (i) such Debt shall not be secured, other than
such Debt owing to Secured Swap Providers that are secured under the Loan
Documents, (ii) such Debt shall not obligate Parent or any of its Subsidiaries
to any margin call requirements, including any requirement to post cash
collateral, property collateral or a letter of credit, and (iii) the deferred
premium payments associated with such Swap Agreements shall be limited to the
deferred premium payments for put option contracts which are secured pursuant to
Liens arising under the Loan Documents; provided that, the outstanding amount of
such deferred premium payments shall not exceed $10,000,000;

 

(g)          Debt arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

 

(h)          Debt of the Parent, the Borrower or any other Loan Party incurred
in respect of the Term Loan B Facility, subject to the terms of the Collateral
Agency Agreement, up to an aggregate principal amount not to exceed $285,000,000
plus any increase thereto as a result of any interest owing their under being
capitalized and added to the principal amount of such Debt for a maximum of two
quarters’ worth of interest so capitalized at any time, and any Debt that
refinances, refunds, replaces or Redeems the Term Loan B Facility in its
entirety (such refinancing, refunding, replacement or Redeeming Debt and any
such subsequent refinancing, refunding, replacement or Redeeming Debt in respect
thereof, the “Refinancing Debt”) and, in each case, any subsequent Refinancing
Debt; provided that:

 

(i)          such Debt shall not provide for any amortization of principal or
any scheduled or mandatory prepayments or Redemptions on any date prior to 180
days after the Maturity Date (other than any change of control, casualty or
condemnation event prepayments or customary acceleration rights after an event
of default);

 

(ii)         such Debt shall not mature earlier than 180 days after the Maturity
Date;

 

(iii)        such Debt (and the documents governing such Debt) shall (A) contain
no financial covenant that is more restrictive or onerous with respect to the
Loan Parties than the financial covenants in the Term Loan B Facility, and
(B) not contain covenants and events of default that are, taken as a whole, more
restrictive or onerous with respect to the Loan Parties than those contained in
the Term Loan B Facility on the Effective Date;

 



94

 

 

(iv)         the documentation governing such Debt shall not contain any
restriction on the ability of the Borrower or any Loan Party to amend, modify,
restate or otherwise supplement this Agreement or the other Loan Documents other
than provisions that are no more onerous than those set forth in the Term Loan B
Facility or the Collateral Agency Agreement, in each case on the Effective Date;

 

(v)          after giving effect to the incurrence of such Debt and the
application of the proceeds thereof, on a pro forma basis, no Event of Default
or Borrowing Base Deficiency shall exist;

 

(vi)         after giving effect to the incurrence of such Debt, the Borrower is
in pro forma compliance with the covenants set forth in Section 9.01;

 

(vii)        the principal amount of such Debt does not exceed the principal
amount of the Debt being refinanced, refunded, replaced or otherwise Redeemed
except by an amount equal to reasonable unpaid accrued interest and premiums
(including tender premiums) thereon plus underwriting discounts, other
reasonable and customary fees, commissions and expenses (including upfront fees,
original issue discount or initial yield payments) incurred in connection with
such refinancing or replacement;

 

(viii)      the average life to maturity of such Refinancing Debt is greater
than or equal to that of the Debt being refinanced;

 

(ix)          no Refinancing Debt shall have different obligors, or greater
guarantees or security, than the Debt being refinanced;

 

(x)           such Debt does not prohibit the prior repayment of the Loans; and

 

(xi)          the Refinancing Debt may be secured by the Collateral, subject to
the terms of the Collateral Agency Agreement;

 

(i)           Debt up to an aggregate principal amount not to exceed $25,000,000
at any one time; provided that the debt permitted under this Section 9.02(i) may
only be incurred after the occurrence of the Zero Exposure Effective Date; and

 

(j)           Debt not otherwise permitted by the foregoing clauses of this
Section 9.02 up to an aggregate principal amount not to exceed $10,000,000 at
any one time.

 

Section 9.03.        Liens. The Parent and the Borrower will not, and will not
permit any of their respective subsidiaries to, create, incur, assume or permit
to exist any Lien on any of its Properties (now owned or hereafter acquired),
except:

 

(a)           Liens securing the Obligations;

 

(b)           Excepted Liens;

 

(c)           Liens on Property of the Loan Parties arising in connection with
Debt permitted by Section 9.02(b) (and any refinancings thereof which do not
increase the principal amount thereof); provided that (i) the principal amount
of the Debt secured by a purchased asset shall not exceed one hundred percent
(100%) of the purchase price of such asset, (ii) such Liens shall not extend to
or encumber any other Property of the Loan Parties or any of their respective
subsidiaries, and (iii) such Liens shall attach to such purchased, constructed
or improved asset within 180 days after such acquisition or the completion of
such construction or improvement (or substantially contemporaneously with
refinancings of such Debt which do not increase the principal amount thereof);

 



95

 

 

(d)          Liens securing Debt incurred pursuant to Section 9.02(h) to the
extent subject to the Collateral Agency Agreement;

 

(e)          Liens securing Capital Leases permitted by Section 9.02(b) but only
on the Property subject to such Capital Lease;

 

(f)           Liens on Property of the Parent, the Borrower and the other
Subsidiaries existing on the date hereof and set forth on Schedule 9.03;
provided that such Liens shall secure only those obligations which they secure
on the date hereof;

 

(g)          Liens securing Debt incurred pursuant to Section 9.02(i) to the
extent subject to the Collateral Agency Agreement; and

 

(h)          Liens not otherwise permitted by the foregoing clauses of this
Section 9.03; provided that the aggregate principal or face amount of all Debt
secured under this Section 9.03(g) shall not exceed $5,000,000 at any time.

 

Section 9.04.        Redemption of Term Loans. Neither the Parent nor the
Borrower will, nor will they permit any of their respective subsidiaries to,
call, make or offer to make any optional or voluntary Redemption of, or
otherwise optionally or voluntarily Redeem (whether in whole or in part) the
Term Loans prior to the expiration or termination of all Revolving Credit
Commitments of the Revolving Credit Lenders, the payment in full of the
principal of, and interest on, each Revolving Loan and all fees and other
Obligations payable hereunder and under the other Loan Documents in respect of
the Revolving Loans and the Revolving Credit Commitments (other than contingent
indemnity obligations for which no claim has been made) and the expiration or
termination of all Letters of Credit and the reimbursement by the Borrower of
all LC Disbursements other than as expressly required by the terms of Section
3.04(e) of this Agreement.

 

Section 9.05.        Redemption of Term Loan B Debt; Amendment of Term Loan B
Documents. Neither the Parent nor the Borrower will, and will not permit any of
their respective subsidiaries to:

 

(i)          other than in connection with the incurrence of Refinancing Debt,
call, make or offer to make any optional or voluntary Redemption of or otherwise
Redeem (whether in whole or in part) the Term Loan B Loans and any Refinancing
Debt thereof;

 

(ii)         other than in connection with the incurrence of Refinancing Debt,
amend, modify, waive or otherwise change, consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Term Loan B
Loans or the Term Loan B Facility (and any Refinancing Debt thereof) if (A) the
effect thereof would be to shorten the maturity thereof or shorten the average
life or shorten any period for payment of interest thereon, (B) the effect
thereof would be to increase the amount of any payment of principal thereof or
increase the rate or add call or prepayment premiums, (C) such action requires
the payment of a consent fee (howsoever described), (D) such action adds
additional Property as collateral to secure the Term Loan B Loans (and any
Refinancing Debt thereof) unless the Loan Parties comply with Section 8.14 or
(E) such action adds any covenants or defaults without this Agreement being
contemporaneously amended to add substantially similar covenants or defaults,
provided that the foregoing shall not prohibit the execution of supplemental
agreements to add guarantors if required by the terms thereof, provided that any
such guarantor also guarantees the Obligations pursuant to the Guaranty
Agreement and each of the Borrower and such guarantor otherwise complies with
the requirements of Section 8.14 in respect of such guarantor; or

 



96

 

 

(iii)        designate any Debt (other than the Obligations) as “senior
indebtedness”, “first-out obligations” or give any such other Debt (other than
the Obligations) any other similar designation.

 

Section 9.06.       Dividends and Distributions. Neither the Parent nor the
Borrower will declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, return any capital to its stockholders (or equivalent
holders of their respective Equity Interests) or make any distribution of its
Property to its Equity Interest holders, except:

 

(a)          the Parent may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock);

 

(b)          the Borrower’s wholly-owned subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests and the Borrower may
make Restricted Payments to the Parent; and

 

(c)          the Borrower may make cash Restricted Payments to the Parent for
the purpose of permitting the Parent to pay federal, state and local income
Taxes, franchise Taxes, and similar Taxes to the extent attributable to the
operations, business or assets of the Borrower and its subsidiaries; provided
that the amount of payments pursuant to this clause (c) at any time shall not
exceed the Tax liabilities that would have been imposed on the Parent with
respect to the operations, business and assets of the Borrower and its
subsidiaries considered as a stand-alone group for the applicable period.

 

Section 9.07.       Investments, Loans and Advances. Neither the Parent nor the
Borrower shall, nor will they permit any of their respective subsidiaries to,
make or permit to remain outstanding any Investments in or to any Person, except
that the foregoing restriction shall not apply to:

 

(a)          Investments as of the Effective Date which are described on
Schedule 9.07;

 

(b)          Investments in the form of accounts receivable of the Borrower and
its subsidiaries arising in the ordinary course of business;

 

(c)          Investments in the form of direct obligations of the United States
or any agency thereof, or obligations guaranteed by the United States or any
agency thereof, in each case maturing within one year from the date of creation
thereof;

 

(d)          Investments in the form of commercial paper maturing within one
year from the date of creation thereof rated in the highest grade by S&P or
Moody’s;

 

(e)          Investments in the form of deposits maturing within one year from
the date of creation thereof with, including certificates of deposit issued by,
any Lender or any office located in the United States of any other bank or trust
company which is organized under the laws of the United States or any state
thereof, has capital, surplus and undivided profits aggregating at least
$100,000,000 (as of the date of such bank or trust company’s most recent
financial reports) and has a short term deposit rating of no lower than A2 or
P2, as such rating is set forth from time to time, by S&P or Moody’s,
respectively.

 



97

 

 

(f)            Investments in the form of deposits in money market funds
investing exclusively in Investments described in Section 9.07(c),
Section 9.07(d) or Section 9.07(e);

 

(g)           Investments (i) made by the Borrower in, or to, the Guarantors
(other than the Parent), (ii) made by any Subsidiary in, or to, the Borrower or
any Guarantor (other than Parent), (iii) made by the Borrower or any Subsidiary
in or to all other Domestic Subsidiaries which are not Guarantors in an
aggregate amount at any one time outstanding not to exceed $5,000,000, (iv) made
by the Parent in any other Loan Party and (v) made by any subsidiary of the
Borrower that is not a Guarantor in, or to, any other subsidiary of the Borrower
that is not a Guarantor;

 

(h)           Investments (including, without limitation, capital contributions)
in general or limited partnerships or other types of entities (each a “venture”)
entered into by the Borrower or a subsidiary of the Borrower with any
third-party Person in the ordinary course of business; provided that (i) any
such venture is engaged exclusively in oil and gas exploration, development,
production, processing and related activities, including transportation,
treatment and storage, (ii) the interest in such venture is acquired in the
ordinary course of business and on fair and reasonable terms, (iii) such venture
interests acquired and capital contributions made (valued as of the date such
interest was acquired or the contribution made) do not exceed, in the aggregate
at any time outstanding, $5,000,000 (which amount shall be calculated giving
effect to any amounts received in return for such investment, including the
amount of capital returned, distributions paid or principal repaid),
(iv) Borrower shall promptly deliver to Collateral Agent such equity
certificates and other powers, documents and instruments as Administrative Agent
shall reasonably require to perfect the Collateral Agent’s Liens in the Equity
Interests of each such venture under the Security Instruments, and Borrower
shall not permit the organizational documents of any such venture to restrict
the transfer of such pledged Equity Interests and (v) no Default, Event of
Default or Borrowing Base Deficiency has occurred and is continuing or would
exist after giving effect to such Investment;

 

(i)            [Reserved];

 

(j)            subject to the limits in Section 9.06, Investments in direct
ownership interests in additional Oil and Gas Properties and gas gathering
systems related thereto or related to farm-out, farm-in, joint operating, joint
venture or area of mutual interest agreements, gathering systems, pipelines or
other similar arrangements which are usual and customary in the oil and gas
exploration and production business located within the geographic boundaries of
the United States of America, provided that (A) the Borrower shall be in
compliance, on a pro forma basis after giving effect to any such Investment,
with the financial covenants set forth in Section 9.01 recomputed as at the last
day of the most recently ended fiscal quarter of the Parent for which financial
statements are available, and (B) no Default or Event of Default shall have
occurred and be continuing or would result therefrom;

 

(k)           Investments in stock, obligations or securities received in
settlement of debts arising from Investments permitted under this Section 9.07
owing to the Borrower or any subsidiary of the Borrower as a result of a
bankruptcy or other insolvency proceeding of the obligor in respect of such
debts or upon the enforcement of any Lien in favor of the Borrower or any of its
subsidiaries; provided that the Borrower shall give the Administrative Agent
prompt written notice of any such Investments received by any Loan Party;

 

(l)            Investments arising from the endorsement of financial instruments
in the ordinary course of business;

 

(m)          Investments by any Loan Party consisting of guarantees of Debt
permitted by Section 9.02;

 



98

 

 

(n)          Investments constituting Restricted Payments permitted by Section
9.06 or Dispositions permitted by Section 9.14 (other than Section 9.14(f)); and

 

(o)          other Investments not to exceed $1,000,000 (valued at the time such
Investment is made, without giving effect to any write downs, write offs or
appreciation with respect to such Investment) in the aggregate at any time.

 

Section 9.08.         Nature of Business; No International Operations. Neither
the Parent nor the Borrower shall, nor will they permit any of their respective
subsidiaries to, allow any material change to be made in the character of its
business as conducted by it on the Effective Date and business activities
reasonably incidental thereto as an independent oil and gas exploration and
production company with operations in the continental United States. From and
after the Effective Date, neither the Parent nor the Borrower will acquire, nor
will they permit their respective subsidiaries to acquire, or make any other
expenditure (whether such expenditure is capital, operating or otherwise) in or
related to, any Oil and Gas Properties not located within the geographical
boundaries of the United States. The Parent and the Borrower shall at all times
remain organized under the laws of the United States of America or any State
thereof or the District of Columbia.

 

Section 9.09.        Limitation on Leases. The Parent and the Borrower will not,
and will not permit any of their respective subsidiaries to, create, incur,
assume or suffer to exist any obligation for the payment of rent or hire of
Property of any kind whatsoever (real or personal but excluding Capital Leases
and leases of Hydrocarbon Interests), under leases or lease agreements which
would cause the aggregate amount of all payments made by the Borrower and the
other Subsidiaries pursuant to all such leases or lease agreements, including,
without limitation, any residual payments at the end of any lease, to exceed (a)
from the Effective Date through and until December 31, 2020, $7,500,000, and (b)
for any period thereafter, $5,000,000, in each case, in any period of twelve
consecutive calendar months during the life of such leases.

 

Section 9.10.         Proceeds of Loans.

 

(a)          The Parent and the Borrower will not permit the proceeds of the
Loans to be used for any purpose other than those permitted by Section 7.21.
Neither the Parent nor the Borrower nor any Person acting on behalf of the
Parent and/or the Borrower has taken or will take any action which might cause
any of the Loan Documents to violate Regulation T, Regulation U or Regulation X
or any other regulation of the Board or to violate Section 7 of the Securities
Exchange Act of 1934 or any rule or regulation thereunder, in each case as now
in effect or as the same may hereinafter be in effect. If requested by the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in Regulation U,
Regulation T or Regulation X of the Board, as the case may be.

 

(b)          The Borrower will not request any Borrowing, and the Parent and the
Borrower shall not use, and shall cause that their respective subsidiaries and
shall use best efforts to cause its or their respective directors, officers,
employees and agents not use, the proceeds of any Borrowing (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
applicable Anti-Corruption Laws, (ii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country to the extent such activities, businesses
or transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or (iii) in any manner that would result in
the violation of any Sanctions applicable to any party hereto.

 



99

 

 

Section 9.11.        ERISA Compliance. The Loan Parties will not at any time,
except as would not result in a Material Adverse Effect:

 

(a)          engage in, any transaction in connection with which any Loan Party
could reasonably expect to be subjected to either a civil penalty assessed
pursuant to subsections (c), (i), (l) or (m) of Section 502 of ERISA or a tax
imposed by Chapter 43 of Subtitle D of the Code in each case with respect to a
Pension Plan;

 

(b)          fail to make full payment when due of all amounts which, under the
provisions of any Pension Plan, or applicable law, the Loan Parties are required
to pay as contributions thereto; or

 

(c)           permit an ERISA Event to occur.

 

Section 9.12.        Sale or Discount of Receivables. Except for receivables
obtained by the Borrower or any of its subsidiaries out of the ordinary course
of business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, the Parent and the Borrower will not,
and will not permit any of its subsidiaries to, discount or sell (with or
without recourse) any of its notes receivable or accounts receivable.

 

Section 9.13.        Mergers, Divisions, Etc. The Parent and the Borrower will
not, and will not permit any of their respective subsidiaries to, divide, merge
into or with or consolidate with any other Person, or permit any other Person to
merge into or consolidate with the Parent, the Borrower or any of their
respective subsidiaries, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of the Parent’s, the Borrower
or any of their respective subsidiaries’ Property to any other Person (whether
now owned or hereafter acquired) (any such transaction, a “consolidation”), or
liquidate or dissolve; provided that (a) any subsidiary of the Borrower that is
not a Guarantor may merge with, or may be consolidated into, any Guarantor
(other than the Parent), the Borrower (provided that the Borrower shall be the
continuing or surviving entity) and any other subsidiary of the Borrower that is
not a Guarantor and (b) any subsidiary of the Borrower may liquidate or dissolve
so long as all of its assets (if any) are distributed prior to such liquidation
or dissolution to the Borrower or any of other subsidiary of the Borrower that
is a Guarantor.

 

Section 9.14.        Dispositions; Liquidation of Swap Agreements. The Parent
and the Borrower will not, and will not permit any of their respective
subsidiaries to, Dispose of any Property or Liquidate any Swap Agreement except
for:

 

(a)          Dispositions by the Borrower and any Subsidiary of Hydrocarbons in
the ordinary course of business;

 

(b)          Dispositions by the Borrower and any Subsidiary in the form of
farmouts of undeveloped acreage and assignments in connection with such farmouts
and reassignments of acreage pursuant to farmout agreements entered into in the
ordinary course of business on customary industry terms; provided that no such
farmout or assignment shall be permitted under this Section 9.14(b) (x) if the
respective Loan Party counterparty or counterparties is/are required to make an
upfront commitment of cash payments or (y) to the extent any such farmout or
assignment pertains to Oil and Gas Properties with an aggregate fair market
value (as determined by reference to the most-recently delivered Reserve Report
delivered to the Administrative Agent), for all such farmouts and assignments,
in excess of $15,000,000;

 



100

 

 

(c)          Dispositions by the Borrower and any of its subsidiaries of
equipment that is no longer necessary for the business of the Borrower or such
subsidiary or is replaced by equipment of at least comparable value and use;

 

(d)          Dispositions in the form of exchanges of any Oil and Gas Properties
by the Borrower or any of its subsidiaries for other Oil and Gas Properties of
the Borrower and/or any such subsidiary in an aggregate for all such
Dispositions not to exceed 5,000 acres; provided that (A) such exchange of
acreage is for Oil and Gas Property located in the United States, (B) 100% of
the consideration received in respect of such Disposition shall be cash and/or
other Oil and Gas Properties, (C) the consideration received by the Borrower
and/or such subsidiary in connection with such Disposition shall be equal to or
greater than the fair market value of the Oil and Gas Property exchanged by the
Borrower and/or such subsidiary subject of such Sale (as reasonably determined
by a Responsible Officer of the Borrower and if requested by the Administrative
Agent, the Borrower shall deliver a certificate of a Responsible Officer of the
Borrower certifying to the foregoing), (D) if such Disposition by way of
exchange involves Oil and Gas Property with Proved Reserves, (i) such
Disposition by way of exchange shall be subject to the terms of this Agreement,
including, without limitation, Section 2.07(e) and Section 3.04(c) and the Loan
Parties shall comply with all such terms in connection with any such Disposition
and (ii) both before and after giving effect to any such Disposition, Liquidity
is not less than $25,000,000, or, if before giving effect to any such
Disposition, Liquidity is less than $25,000,000, Liquidity is not reduced as a
result of such Disposition and (E) no Default or Borrowing Base Deficiency
exists or results from such Disposition;

 

(e)           Casualty Events;

 

(f)           Dispositions constituting Restricted Payments permitted by Section
9.06 or Investments permitted by Section 9.07 (other than Section 9.07(n));

 

(g)          Dispositions of Property (other than Oil and Gas Properties) not
otherwise regulated by this Section 9.14 having a fair market value (determined
at the time of the consummation of such Disposition) not to exceed $10,000,000
in the aggregate for all such Dispositions, provided that any such Disposition
(and the application or use of the Net Proceeds thereof) shall otherwise comply
with the terms and provisions of this Agreement;

 

(h)          the Disposition of Property between or among Loan Parties (other
than the Parent), subject to compliance with Section 8.14; and

 

(i)           the Disposition (including Casualty Events) of any Oil and Gas
Property or any interest therein (including any Equity Interest in any Loan
Party that owns Oil and Gas Property) and the Liquidation of any Swap Agreement
in respect of commodities; provided that:

 

(i)          no Default or Borrowing Base Deficiency exists or results from such
Disposition or Liquidation,

 

(ii)         100% of the consideration received in respect of such sale or other
disposition of any such Oil and Gas Property (or such Equity Interest) shall be
cash,

 

(iii)        other than in respect of Casualty Events, the consideration
received in respect of a Disposition of such Oil and Gas Property or interest
therein (or such Equity Interest) shall be equal to or greater than the fair
market value of such Oil and Gas Property or interest therein (or such Equity
Interest) subject of such Disposition (as reasonably determined by a Responsible
Officer of the Borrower and if requested by the Administrative Agent, the
Borrower shall deliver a certificate of a Responsible Officer of the Borrower
certifying to the foregoing),

 



101

 

 

(iv)         if any such Disposition is of Equity Interests of a Subsidiary,
such Disposition shall include all the Equity Interests of such Subsidiary,

 

(v)          the Borrowing Base shall be adjusted in accordance with the terms
of Section 2.07(e), and the Borrower shall make any required corresponding
prepayment under Section 3.04(c)(iii), and

 

(vi)         if any such Disposition would cause the aggregate future hedged
volumes under all Swap Agreements in respect of commodities then in effect
(other than basis differential swaps on volumes already hedged pursuant to other
Swap Agreements) to exceed 85% of the reasonably anticipated production from the
Oil and Gas Properties of the Credit Parties determined on a pro forma basis
after giving effect to such Disposition in any future calendar quarter for any
of crude oil, natural gas, or natural gas liquids, calculated separately, then
the Borrower shall novate from the applicable Loan Party to the purchaser,
terminate or otherwise unwind or monetize existing Swap Agreements such that,
within five (5) Business Days after the consummation of the applicable
Disposition (or such later date as agreed to by the Administrative Agent),
future hedging volumes will not exceed 85% of such reasonably anticipated
projected production for the then-current and any succeeding calendar quarters
from the remaining Oil and Gas Properties of the Loan Parties and
contemporaneously pay or otherwise satisfy all Swap Obligations owing as a
result of any such novations, unwinds and/or monetizations, including the
payment of any “close-out” amounts in connection therewith.

 

Notwithstanding anything to the contrary in the foregoing, the Borrower agrees
that it shall, in connection with any Disposition (whether in a single
transaction or series of transactions) of Oil and Gas Properties by any of the
Parent, the Borrower and/or any of their respective subsidiaries having an
aggregate fair market value in excess of $1,000,000 (determined at the time of
the consummation of such Disposition), deliver, prior to the consummation
thereof, a certificate of a Responsible Officer of the Borrower certifying that
such Disposition complies with this Section 9.14.

 

Section 9.15.        Environmental Matters. The Parent and the Borrower will
not, and will not permit any of their respective subsidiaries to, cause or
permit any of their respective Properties to be in violation of, or do anything
or permit anything to be done which will subject any such Property to a Release
or threatened Release of Hazardous Materials, exposure to any Hazardous
Materials, or to any Remedial Work under any Environmental Laws, assuming
disclosure to the applicable Governmental Authority of all relevant facts,
conditions and circumstances, if any, pertaining to such Property where such
violations, Release or threatened Release, exposure, or Remedial Work could
reasonably be expected to have a Material Adverse Effect. The Borrower will, and
will cause its subsidiaries to, use commercially reasonable efforts to cause the
operator of Properties that the Borrower or any subsidiary does not operate to
comply with the terms and provisions of this Section 9.15.

 

Section 9.16.        Transactions with Affiliates. The Borrower shall not, and
shall not permit any of its subsidiaries to, enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of Property
or the rendering of any service, with any Affiliate (other than the Borrower’s
subsidiaries that are Guarantors) unless such transactions are otherwise
permitted under this Agreement and are upon fair and reasonable terms no less
favorable to it than it would obtain in a comparable arm’s length transaction
with a Person not an Affiliate; provided, however, the foregoing provisions of
this Section 9.16 shall not apply to: (a) transactions solely among the Loan
Parties and (b) Restricted Payments permitted hereunder.

 



102

 

 

Section 9.17.         Subsidiaries. Neither the Parent nor the Borrower shall,
and they shall not permit any of their respective subsidiaries to, create or
acquire any subsidiary unless the Borrower gives written notice to the
Administrative Agent of such creation or acquisition and the Borrower, any other
applicable subsidiary and such subsidiary comply with Section 8.14(b). The
Parent and the Borrower shall not, and shall not permit any of their respective
subsidiaries to, sell, assign or otherwise dispose of any Equity Interests in
any Subsidiary except in compliance with Section 9.14. Neither the Parent nor
the Borrower nor any of their respective subsidiaries shall have any Foreign
Subsidiaries or Excluded Subsidiaries. The Borrower will not permit any Person
other than the Borrower or another of its subsidiaries to own, or hold, any
Equity Interests in any other of its subsidiaries; provided that only the
Borrower or another of its subsidiary Guarantors may own, or hold, any Equity
Interests in any other of the Borrower’s subsidiary Guarantors.

 

Section 9.18.         Negative Pledge Agreements; Dividend Restrictions. The
Parent and the Borrower will not, and will not permit any of their respective
subsidiaries to, create, incur, assume or suffer to exist any contract,
agreement or understanding (other than this Agreement, the Security Instruments
or Capital Leases creating Liens permitted by Section 9.03(b)) that in any way
prohibits or restricts the granting, conveying, creation or imposition of any
Lien on any of its Property in favor of the Administrative Agent, the Collateral
Agent and the Secured Parties or restricts any Subsidiary from paying dividends
or making distributions to the Borrower or any Guarantor (other than the
Parent), or which requires the consent of or notice to other Persons in
connection therewith.

 

Section 9.19.         Gas Imbalances, Take-or-Pay or Other Prepayments. The
Borrower will not, and will not permit any of its subsidiaries to, (a) incur,
become or remain liable for, any Material Gas Imbalance, or (b) allow
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
the Borrower or any such subsidiary that would require the Borrower or such
subsidiary to deliver Hydrocarbons at some future time without then or
thereafter receiving full payment therefor to exceed two (2) bcfe of gas (on an
mcf equivalent basis) in the aggregate.

 

Section 9.20.         Swap Agreements. Neither the Parent nor the Borrower will,
nor will they permit any of their respective subsidiaries to, enter into any
Swap Agreements with any Person other than:

 

(a)           subject to clause (b) of this Section 9.20, Swap Agreements with
an Approved Counterparty or Secured Swap Provider in respect of commodities
entered into not for speculative purposes, the notional volumes of which (when
aggregated with other commodity Swap Agreements then in effect other than basis
differential swaps) do not exceed, as of the date such Swap Agreement is entered
into (and for each month during the period during which such Swap Agreement is
in effect), 85% of the reasonably anticipated production from Person’s Oil and
Gas Properties constituting Proved Reserves (as set forth in the most recent
Reserve Report delivered pursuant to the terms of this Agreement) of crude oil,
natural gas and natural gas liquids, calculated separately; provided, however,
that such Swap Agreements shall not, in any case, have a tenor of longer than 60
months. It is understood that Swap Agreements in respect of commodities which
may, from time to time, “hedge” the same volumes, but different elements of
commodity risk thereof, shall not be aggregated together when calculating the
foregoing limitations on notional volumes.

 

(b)           Swap Agreements in respect of interest rates with an Approved
Counterparty or Secured Swap Provider for the sole purpose and effect of fixing
interest rates on a principal amount of indebtedness of the Borrower that is
accruing interest at a variable rate, provided that (i) the aggregate notional
amount of such contracts never exceeds 100% of the anticipated outstanding
principal balance of the indebtedness to be hedged by such contracts or an
average of such principal balances calculated by using a generally accepted
method of matching interest rate swap contracts to declining principal balances,
and (ii) the floating rate index of each such contract generally matches the
index used to determine the floating rates of interest on the corresponding
indebtedness to be hedged by such contract. In no event shall any Swap Agreement
contain any requirement, agreement or covenant for the Parent, the Borrower or
any of their respective subsidiaries to post collateral, credit support
(including in the form of letters of credit) or margin to secure their
obligations under any such Swap Agreement or to cover market exposures. Should
there be a breach of this Section 9.20(b), the Parent, the Borrower or such
subsidiary, as applicable, shall promptly unwind, modify, assign or terminate
any Swap Agreement as is necessary to cure such breach; provided that nothing
contained herein shall be construed to modify or limit the terms of
Section 10.01(d).

 



103

 

 

(c)           If, after the end of any calendar quarter, commencing with
calendar quarter ending September 30, 2019, the Borrower determines that the
aggregate weighted average of the notional volumes of all Swap Agreements in
respect of commodities for each calendar quarter (other than basis differential
swaps) exceeded 100% of actual production of Hydrocarbons in such calendar
quarter for any of crude oil, natural gas, or natural gas liquids, calculated
separately, then the Borrower (i) shall promptly notify the Administrative Agent
of such determination and (ii) shall, within 30 days of such determination,
terminate (only to the extent such terminations are permitted pursuant to
Section 9.14), create off-setting positions or otherwise unwind or monetize
(only to the extent such unwinds or monetizations are permitted pursuant to
Section 9.14) existing Swap Agreements such that, at such time, future hedging
volumes will not exceed 100% of reasonably anticipated projected production for
the ten current and any succeeding calendar quarters.

 

Section 9.21.         Marketing Activities. The Borrower will not, and will not
permit any of its subsidiaries to, engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than
(i) contracts for the sale of Hydrocarbons scheduled or reasonably estimated to
be produced from their Proved Oil and Gas Properties during the period of such
contract, (ii) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from Proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Borrower and its subsidiaries that the Borrower or one of its subsidiaries
has the right to market pursuant to joint operating agreements, unitization
agreements or other similar contracts that are usual and customary in the oil
and gas business, and (iii) other contracts for the purchase and/or sale of
Hydrocarbons of third parties (A) which have generally offsetting provisions
(i.e., corresponding pricing mechanics, delivery dates and points and volumes)
such that no “position” is taken and (B) for which appropriate credit support
has been taken to alleviate the material credit risks of the counterparty
thereto.

 

Section 9.22.         Holding Company. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Parent shall not engage in
any operating or business activities or other transaction other than its direct
ownership of the Equity Interests of the Borrower and shall not directly hold
Equity Interests of any Subsidiary except the Borrower; provided that the
following shall be permitted activities of the Parent: (i) the maintenance of
its legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (ii) the performance of its obligations with
respect to the Loan Documents, (iii) payment of Taxes, (iv) conduct of financial
audits as provided hereunder, (v) providing indemnification to officers,
managers and directors, (vi) making Restricted Payments to holders of its Equity
Interests to the extent permitted by Section 9.06, (vii) the issuance and
incurrence of Debt to the extent permitted by clauses (g), (h) or (j) of Section
9.02, (viii) the issuance of Equity Interests pursuant to the Transactions or a
public offering or (ix) any other activities incidental or reasonably to the
foregoing.

 

Section 9.23.         Changes in Fiscal Year and Amendments to Organizational
Documents. Neither the Parent nor the Borrower shall, and they shall not permit
any of their respective subsidiaries to, (a) have its fiscal year end on a date
other than December 31 or change its method of determining fiscal quarters or
(b) amend its bylaws, limited liability company agreement, certificates of
formation or other organizational documents in any manner that is, in the case
of this clause (b), materially adverse to the interests of the Lenders.

 



104

 

 

Section 9.24.         Non-Qualified ECP Guarantors. The Borrower shall not
permit any Loan Party that is not a Qualified ECP Guarantor to own, at any time,
any Proved Oil and Gas Properties or any Equity Interests in any subsidiaries of
the Borrower.

 

ARTICLE X
EVENTS OF DEFAULT; REMEDIES

 

Section 10.01.       Events of Default. One or more of the following events
shall constitute an “Event of Default”:

 

(a)          the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable (other than LC Disbursements which are repaid
through an ABR Borrowing as permitted by Section 2.8(e) hereof), whether at the
due date thereof or at a date fixed for prepayment thereof, by acceleration or
otherwise;

 

(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in Section 10.01(a))
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5)
Business Days;

 

(c)          any representation or warranty made or deemed made by or on behalf
of the Parent, the Borrower or any other Subsidiary in or in connection with any
Loan Document or any amendment or modification of any Loan Document or waiver
under such Loan Document, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been materially incorrect when made or deemed made;

 

(d)          the Parent, the Borrower or any other Subsidiary shall fail to
observe or perform any covenant, condition or agreement contained in Section
8.02(a), Section 8.03 (solely with respect to Parent and the Borrower), Section
8.13, Section 8.14, Section 8.19 or in Article IX;

 

(e)          the Parent, the Borrower or any other Subsidiary shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in Section 10.01(a), Section 10.01(b) or
Section 10.01(d)) or any other Loan Document, and such failure shall continue
unremedied for a period of 30 days after the earlier to occur of (A) notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender) or (B) a Responsible Officer of any of the
Loan Parties otherwise becoming aware of such failure to observe or perform;

 

(f)          the Parent, the Borrower or any other Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Debt when and as the same shall become due and payable
(after the expiration of any applicable period of grace and/or notice and cure
period set forth in the definitive documentation governing such Material Debt);

 

(g)          any event or condition occurs that results in any Material Debt
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the Redemption thereof or any offer
to Redeem to be made in respect thereof, prior to its scheduled maturity or
require the Parent, the Borrower or any other Subsidiary to make an offer in
respect thereof;

 



105

 

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Parent, the Borrower or any other Subsidiary, or any of their
respective debts, or of a substantial part of any of their respective assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Parent, the Borrower or any other Subsidiary, or for a substantial part of any
of their respective assets, and, in any such case, such proceeding or petition
shall continue undismissed for 30 days or an order or decree approving or
ordering any of the foregoing shall be entered;

 

(i)           the Parent, the Borrower or any other Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 10.01(h),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Parent, the Borrower or
any other Subsidiary, or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)           the Parent, the Borrower or any other Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

 

(k)          with respect to the Parent, the Borrower or any other Subsidiary:
(i) one or more final judgments for the payment of money in an aggregate amount
in excess of $15,000,000 (to the extent not covered by independent third party
insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to
an insolvency proceeding) or (ii) any one or more non-monetary judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, shall be rendered against the Parent, the Borrower,
any other Subsidiary or any combination thereof, and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Parent, the Borrower or any
other Subsidiary to enforce any such judgment;

 

(l)          the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms
against the Parent, the Borrower or any other Subsidiary party thereto or shall
be repudiated by any of them, or cease to create a valid and perfected Lien of
the priority required thereby on any of the collateral purported to be covered
thereby, except to the extent permitted by the terms of this Agreement, or the
Parent, the Borrower or any other Subsidiary or any of their Affiliates shall so
state in writing;

 

(m)         an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in liability of any of the Loan Parties in an aggregate amount exceeding
$10,000,000 in any year;

 



106

 

 

(n)          there occurs under any Swap Agreement an early Termination Date (as
defined in such Swap Agreement) resulting from (i) any event of default under
such Swap Agreement to which the Borrower or any other Subsidiary is the
Defaulting Party (as defined in such Swap Agreement), or (ii) any Termination
Event (as so defined) under such Swap Agreement as to which the Borrower or any
other Subsidiary is an Affected Party (as so defined) and, in either event, the
Swap Termination Value owed by the Borrower or such other Subsidiary as a result
thereof exceeds $10,000,000; or

 

(o)          a Change in Control shall occur;

 

(p)          the Collateral Agency Agreement shall for any reason, except to the
extent permitted by the terms thereof, cease to be in full force and effect and
valid, binding and enforceable in accordance with its terms against the Parent,
the Borrower or any other party thereto or holder of the Debt subordinated
thereby or shall be repudiated by any of them, or any payment is made by the
Parent, the Borrower or any other Loan Party in violation of the terms of the
Collateral Agency Agreement; or

 

(q)          after the Zero Exposure Effective Date, one or more Swap Triggering
Events shall occur and be continuing with respect to Secured Swap Agreements and
the Swap Termination Value owed (and unpaid or unsatisfied) by the Borrower or
such other Subsidiary in connection therewith shall, for a period of at least
five (5) Business Days, exceed the lesser of (i) $5,000,000 and (ii) 50% of the
aggregate Swap Termination Value at such time.

 

Section 10.02.       Remedies. In the case of an Event of Default other than one
described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time
thereafter during the continuance of such Event of Default, the Administrative
Agent may, and at the request of the Majority Lenders (or, from and after the
Zero Exposure Effective Date, the Majority Swap Providers), shall, by notice to
the Borrower, take either or both of the following actions, at the same or
different times: (i) terminate the Aggregate Maximum Revolving Credit Amounts
and the total Revolving Credit Commitments, and thereupon the Maximum Revolving
Credit Amounts and the Revolving Credit Commitments shall terminate immediately,
and (ii) declare the Loans then outstanding to be due and payable in whole (or
in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower and the Guarantors
accrued hereunder and the other Loan Documents (including, without limitation,
the payment of cash collateral to secure the LC Exposure, as provided in Section
2.08(j), shall become due and payable immediately, without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other notice
of any kind, all of which are hereby waived by the Borrower and each Guarantor;
and in case of an Event of Default described in Section 10.01(h), Section
10.01(i) or Section 10.01(j), the Aggregate Maximum Revolving Credit Amounts and
the total Revolving Credit Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and the other obligations of the Borrower and the Guarantors
accrued hereunder and under the other Loan Documents (including, without
limitation, the payment of cash collateral to secure the LC Exposure as provided
in Section 2.08(j) shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor. Administrative Agent, as a
matter of right and without regard to the sufficiency of the Collateral, and
without any showing of insolvency, fraud or mismanagement on the part of any
Loan Party, and without the necessity of filing any judicial or other proceeding
other than the proceeding for appointment of a receiver, shall be entitled to,
and Borrower agrees not to contest, and not to permit any other Loan Party to
contest, the appointment of a receiver or receivers of the Mortgaged Property,
or any part thereof, and of the income, rents, issues and profits thereof.
Notwithstanding the foregoing, in the case of an Event of Default occurring on
or after the Zero Exposure Effective Date, at any time thereafter during the
continuance of such Event of Default, the Administrative Agent and Collateral
Agent may, or (x) at the direction of any Notifying Swap Provider under a Swap
Notice of Triggering Event and (y) with the approval of the Majority Swap
Providers, shall, by notice to the Borrower and each Secured Swap Provider,
enforce all rights and commence any or all remedies available to it under this
Agreement, any other Loan Document, any Secured Swap Agreement, or at law and in
equity with respect to the Borrower and any applicable Guarantor for which a
Swap Triggering Event has occurred; provided that any exercise of remedies in
respect of the Collateral shall be subject to the provisions of the Collateral
Agency Agreement.

 



107

 

 

(a)           In the case of the occurrence of an Event of Default, the
Administrative Agent, the Collateral Agent and the Lenders will have all other
rights and remedies available at law and equity.

 

(b)          Subject to the Collateral Agency Agreement, all proceeds realized
from the liquidation or other disposition of collateral or otherwise received
after maturity of the Loans, whether by acceleration or otherwise, shall be
applied:

 

First, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
and the Collateral Agent in their capacities as such;

 

Second, pro rata to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Issuing Bank and to
the Lenders;

 

Third, pro rata to payment of accrued interest on the Revolving Loans;

 

Fourth, pro rata to payment of principal outstanding on the Revolving Loans, LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time, Debt referred to in clause (b) of the definition of Obligations
owing to Secured Swap Providers, as cash collateral to be held by the Collateral
Agent to secure the remaining LC Exposure and to payment of Obligations owed to
any Treasury Management Bank under any Secured Treasury Management Agreement;

 

Fifth, pro rata to payment of accrued interest on the Term Loans;

 

Sixth, pro rata to payment of principal outstanding on the Term Loans;

 

Seventh, pro rata to any other unpaid Obligations; and

 

Eighth, any excess, after all of the Obligations shall have been indefeasibly
paid in full in cash, shall be paid to the Borrower or as otherwise required by
any Governmental Requirement.

 

Subject to Sections 2.08, amounts used to cash collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Seventh above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Swap Agreements
and Secured Treasury Management Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Secured Swap Provider or
Treasury Management Bank, as the case may be. Each Secured Swap Provider and
Treasury Management Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent and the
Collateral Agent pursuant to the terms of Article XI hereof for itself and its
Affiliates as if a “Lender” party hereto.

 



108

 

 

ARTICLE XI
THE AGENTS

 

Section 11.01.      Appointment; Powers.

 

(a)          Each of the Lenders and the Issuing Bank hereby irrevocably
appoints Citibank to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and to act on its behalf as the Collateral Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent and the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent and the
Collateral Agent by the terms hereof and the other Loan Documents, together with
such actions and powers as are reasonably incidental thereto. The provisions of
this Article are solely for the benefit of the Administrative Agent, the
Collateral Agent, the Lenders and the Issuing Bank, and neither the Borrower nor
any other Loan Party shall have rights as a third-party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
(or any other similar term) herein and in any other Loan Document with reference
to the Administrative Agent or the Collateral Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

(b)          The Collateral Agent shall act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Secured Swap Provider and/or Treasury Management Bank) and the Issuing
Bank hereby irrevocably appoints and authorizes the Collateral Agent to act as
the agent of such Lender (in such capacities) and the Issuing Bank for purposes
of acquiring, holding and enforcing any and all Liens on Collateral granted by
any of the Loan Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Collateral Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 11.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Instruments, or for exercising any rights
and remedies thereunder at the direction of the Collateral Agent, shall be
entitled to the benefits of all provisions of this Article XI and Article XII
(including Section 11.03(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

Section 11.02.       Rights as a Lender. The Person serving as the
Administrative Agent or the Collateral Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent or the
Collateral Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent or the Collateral Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Parent, the Borrower or any other Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent or the Collateral Agent hereunder
and without any duty to account therefor to the Lenders.

 



109

 

 

Section 11.03.      Exculpatory Provisions.

 

(a)          Neither the Administrative Agent nor the Collateral Agent shall
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent and the Collateral Agent:

 

(i)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)         shall not have any duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.12; and

 

(iii)        shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, the Collateral Agent or any of its Affiliates in any
capacity.

 

(b)          The Administrative Agent and the Collateral Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent and the Collateral Agent in writing
by the Borrower, a Lender or the Issuing Bank.

 

(c)          Neither the Administrative Agent nor the Collateral Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Security Instruments, (v) the value or
sufficiency of any of the Collateral, (vi) the financial or other condition of
the Parent, the Borrower or any other Loan Party or any of their respective
Subsidiaries, or (vii) the satisfaction of any condition set forth in Article VI
or elsewhere herein, other than to confirm receipt of items expressly required
to be delivered to the Administrative Agent or the Collateral Agent.

 

Section 11.04.      Reliance by Administrative Agent and the Collateral Agent.
The Administrative Agent and the Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent and the
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent and the
Collateral Agent may presume that such condition is satisfactory to such Lender
or the Issuing Bank unless the Administrative Agent or the Collateral Agent, as
applicable, shall have received notice to the contrary from such Lender or the
Issuing Bank prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent and the Collateral Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 



110

 

 

Section 11.05.      Delegation of Duties. The Administrative Agent and the
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more sub-agents appointed by the Administrative Agent or the Collateral Agent,
as applicable. The Administrative Agent, the Collateral Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article XI shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent, the Collateral Agent and any such
sub agent, and shall apply to their respective activities in connection with the
syndication of the Loans as well as activities as Administrative Agent and the
Collateral Agent. Neither the Administrative Agent nor the Collateral Agent
shall be responsible for the negligence or misconduct of any sub-agents except
to the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent or the Collateral Agent, as
applicable, acted with gross negligence or willful misconduct in the selection
of such sub-agents.

 

Section 11.06.      Resignation of Administrative Agent and/or Issuing Bank.

 

(a)          The Administrative Agent or the Collateral Agent may at any time
give notice of its resignation to the Lenders, the Issuing Bank and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
(or, from and after the Zero Exposure Effective Date, the Majority Swap
Providers) shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders (or, from and
after the Zero Exposure Effective Date, the Majority Swap Providers) and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent or the retiring Collateral Agent gives notice of its resignation, then the
retiring Administrative Agent or the retiring Collateral Agent may on behalf of
the Lenders and the Issuing Bank, appoint a successor Administrative Agent or
successor Collateral Agent, as applicable, meeting the qualifications set forth
above; provided that if the Administrative Agent or the Collateral Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent or the
retiring Collateral Agent, as applicable, shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent or the Collateral Agent shall instead be made
by or to each Lender and the Issuing Bank directly, until such time as the
Required Lenders (or, from and after the Zero Exposure Effective Date, the
Majority Swap Providers) appoint a successor Administrative Agent or successor
Collateral Agent, as applicable, as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent or Collateral
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent or Collateral Agent, as applicable, and the retiring
Administrative Agent or retiring Collateral Agent, as applicable, shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s or retiring Collateral Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 12.03 shall continue
in effect for the benefit of such retiring Administrative Agent or retiring
Collateral Agent, its sub agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent or retiring Collateral Agent was acting as Administrative
Agent or Collateral Agent, as applicable.

 



111

 

 

(b)          Any resignation by Citibank, N.A. as Administrative Agent pursuant
to this Section shall also constitute its resignation as Issuing Bank. After the
resignation of the Issuing Bank hereunder, the retiring Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit or to extend, renew or
increase any existing Letter of Credit, including, without limitation, any
Letter of Credit with an auto-extend feature (for the avoidance of doubt, the
retiring Issuing Bank is authorized to notify any and each beneficiary of each
Letter of Credit (in accordance with the terms of such Letter of Credit) that
any such Letter of Credit will not be renewed, extended or increased,
automatically or otherwise). Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank, (ii) the retiring Issuing Bank and shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.

 

(c)          In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender or a Potential Defaulting Lender, the
Issuing Bank may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank, effective at the close of business
New York time on a date specified in such notice (which date may not be less
than 30 days after the date of such notice); provided that such resignation by
the Issuing Bank will have no effect on the validity or enforceability of any
Letter of Credit then outstanding or on the obligations of the Borrower or any
Lender under this Agreement with respect to any such outstanding Letter of
Credit or otherwise to the Issuing Bank.

 

Section 11.07.      Non-Reliance on Administrative Agent, Collateral Agent and
Other Lenders. Each Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

Section 11.08.      No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners listed on the cover page of this
Agreement or Arrangers shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent, a Lender or the
Issuing Bank hereunder. No Bookrunner listed on the cover page of this Agreement
or Arranger shall have or be deemed to have any fiduciary relationship with any
Lender.

 

Section 11.09.      Administrative Agent May File Proofs of Claim. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party or any of their respective subsidiaries,
the Administrative Agent (irrespective of whether the principal of any Loan or
LC Exposure shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 



112

 

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank, the Collateral Agent and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank, the Collateral Agent and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Bank, the Collateral Agent and the Administrative Agent under
Sections 3.05 and 12.03) allowed in such judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent or the Collateral Agent and, in the event that the Administrative Agent or
the Collateral Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Bank, to pay to the Administrative Agent or the
Collateral Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent, the Collateral Agent and
their respective agents and counsel, and any other amounts due the
Administrative Agent and the Collateral Agent under Section 12.03.

 

Section 11.10.       Collateral and Guaranty Matters.

 

(a)           Each of Lenders and the other Secured Parties (including each
Lender in its capacity as a potential Secured Swap Provider and/or Treasury
Management Bank), and the Issuing Bank, irrevocably authorize the Collateral
Agent, at its option and in its discretion,

 

(i)          to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (x) on the Final Discharge Date,
(y) that is Disposed of or to be Disposed of as part of or in connection with
any Disposition permitted under the Loan Documents, or (z) subject to
Section 12.02, if approved, authorized or ratified in writing by the Required
Lenders (or, from and after the Zero Exposure Effective Date, the Majority Swap
Providers);

 

(ii)         to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 9.03; and

 

(iii)        to release any Guarantor (other than the Parent) from its
obligations under the Guaranty Agreement if such Person ceases to be a
subsidiary of the Borrower or such Person is or becomes an Excluded Subsidiary,
in each case, as a result of a transaction permitted under the Loan Documents.

 

Upon request by the Collateral Agent at any time, the requisite Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty Agreement pursuant to this
Article XI. In each case as specified in this Section 11.10, the Collateral
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Security Instruments or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty
Agreement, in each case in accordance with the terms of the Loan Documents and
this Section 11.10.

 



113

 

 

(b)          Neither the Administrative Agent nor the Collateral Agent shall be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Collateral Agent’s Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Administrative Agent or the Collateral Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

(c)           Each of the Lenders hereby authorizes and instructs the
Administrative Agent and the Collateral Agent to enter into the Collateral
Agency Agreement on the Effective Date, and agrees to be bound by all of the
terms and provisions of the Collateral Agency Agreement.

 

Section 11.11.      Secured Swap Agreements and Secured Treasury Management
Agreements. No Secured Swap Provider or Treasury Management Bank that obtains
the benefits of Section 10.02, any Guaranty Agreement or any Collateral by
virtue of the provisions hereof or of any Guaranty Agreement or any Security
Instrument shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article XI to the contrary, neither the Administrative Agent
nor the Collateral Agent shall be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Swap Agreements and/or Secured Treasury Management
Agreements unless the Administrative Agent and the Collateral Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent and the Collateral Agent may request, from the
applicable Secured Swap Provider or Treasury Management Bank, as the case may
be.

 

Section 11.12.      Action by Administrative Agent and Collateral Agent. Neither
the Administrative Agent nor the Collateral Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent or the Collateral Agent is required
to exercise in writing as directed by the Majority Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) (or, from and after the Zero Exposure Effective Date,
the Majority Swap Providers) and in all cases the Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to act
hereunder or under any other Loan Documents unless it shall (a) receive written
instructions from the Majority Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) (or, from and after the Zero
Exposure Effective Date, the Majority Swap Providers) specifying the action to
be taken and (b) be indemnified to its satisfaction by the Lenders against any
and all liability and expenses which may be incurred by it by reason of taking
or continuing to take any such action. The instructions as aforesaid and any
action taken or failure to act pursuant thereto by the Administrative Agent or
the Collateral Agent shall be binding on all of the Lenders. If a Default has
occurred and is continuing, then the Administrative Agent and the Collateral
Agent shall take such action with respect to such Default as shall be directed
by the requisite Lenders in the written instructions (with indemnities)
described in this Section 11.12, provided that, unless and until the
Administrative Agent and the Collateral Agent shall have received such
directions, the Administrative Agent and the Collateral Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interests of the
Lenders. In no event, however, shall the Administrative Agent or the Collateral
Agent be required to take any action which exposes the Administrative Agent or
the Collateral Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law. Neither the Administrative
Agent nor the Collateral Agent shall be liable for any action taken or not taken
by it with the consent or at the request of the Majority Lenders or the Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 12.02) (or, from and after the Zero
Exposure Effective Date, the Majority Swap Providers), and otherwise neither the
Administrative Agent nor the Collateral Agent shall be liable for any action
taken or not taken by it hereunder or under any other Loan Document or under any
other document or instrument referred to or provided for herein or therein or in
connection herewith or therewith INCLUDING ITS OWN ORDINARY NEGLIGENCE, except
for its own gross negligence or willful misconduct.

 



114

 

 

ARTICLE XII
MISCELLANEOUS

 

Section 12.01.      Notices.

 

(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:

 

(i)if to the Borrower or any other Loan Party, to it at

 

5847 San Felipe, Suite 3000
Houston, Texas 77057-3399
Attn: Mr. Ryan Midgett
Facsimile No: 832-327-2260
Telephone: 832 -377-2203
Electronic Mail Address: rmidgett@vnrenergy.com
Website Address (for Section 8.02 purposes): www.vnrenergy.com

 

(ii)if to the Administrative Agent, to it at

 

Citibank, N.A.
811 Main Street, Suite 4000
Houston, TX 77002
Attention: Mr. Phil Ballard
Facsimile No: 281-271-8970
Telephone: 713-821-4789
Electronic Mail Address: phil.ballard@citi.com

 

with a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, TX, 77002
Attention: Mr. Trevor Wommack
Facsimile No: 713-546-5401
Telephone: 713-546-7425
Electronic Mail Address: trevor.wommack@lw.com

 

(iii)if to the Collateral Agent, to it at

 

Citibank, N.A.
811 Main Street, Suite 4000
Houston, TX 77002
Attention: Mr. Phil Ballard
Facsimile No: 281-271-8970
Telephone: 713-821-4789
Electronic Mail Address: phil.ballard@citi.com

 



115

 

 

with a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, TX, 77002
Attention: Mr. Trevor Wommack
Facsimile No: 713-546-5401
Telephone: 713-546-7425
Electronic Mail Address: trevor.wommack@lw.com

 

(iv)if to the Issuing Bank, to it at

 

Citibank, N.A.
811 Main Street, Suite 4000
Houston, TX 77002
Attention: Mario Duran
Facsimile No: 281-407-3570
Telephone: 713-821-4772
Electronic Mail Address: mario.duran@citi.com

 

(v)          if to any other Lender, to it at its address (or fax number), or
electronic mail address set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent, the Collateral Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that for both clauses (i) and
(ii) above, if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient.

 



116

 

 

(c)          Any party hereto may change its address or fax number for notices
and other communications hereunder by notice to the other parties hereto.

 

(d)          Platform.

 

(i)          Each Loan Party agrees that the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make the Communications (as
defined below) available to the Issuing Bank and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”).

 

(ii)         The Platform is provided “as is” and “as available.” Neither the
Administrative Agent nor any of its Related Parties (collectively, the “Agent
Parties”) make any warranty in respect of the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Agent Parties have any liability to the Borrower
or any other Loan Party, any Lender or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or any Agent Party’s
transmission of communications through the Platform. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of the Parent, the Borrower or any other Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications, including through the Platform.

 

(iii)        Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower, any of the other Loan Parties, or Parent, or their
securities for purposes of United States Federal or state securities laws.

 

Section 12.02.      Waivers; Amendments.

 

(a)          No failure on the part of the Administrative Agent, the Collateral
Agent, any other Agent, the Issuing Bank or any Lender to exercise and no delay
in exercising, and no course of dealing with respect to, any right, power or
privilege, or any abandonment or discontinuance of steps to enforce such right,
power or privilege, under any of the Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under any of the Loan Documents preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies of the Administrative Agent, the Collateral Agent, any other Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, no Borrowing shall be construed as a waiver of any Default or Event
of Default, regardless of whether the Administrative Agent, the Collateral
Agent, any other Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.

 



117

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent and the Collateral Agent in accordance with Section 10.02
for the benefit of all of the Secured Parties; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent or the Collateral
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as the Administrative Agent or the
Collateral Agent) hereunder and under the other Loan Documents, (b) the Issuing
Bank from exercising the rights and remedies that inure to its benefit (solely
in its capacity as Issuing Bank) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 12.08
(subject to the terms of Section 4.01), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as the
Administrative Agent or the Collateral Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders (or, from and after the Zero Exposure
Effective Date, the Majority Swap Providers) shall have the rights otherwise
ascribed to the Administrative Agent and the Collateral Agent pursuant to
Section 10.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 4.01, any Lender may,
with the consent of the Required Lenders (or, from and after the Zero Exposure
Effective Date, the Majority Swap Providers), enforce any rights and remedies
available to it and as authorized by the Required Lenders (or, from and after
the Zero Exposure Effective Date, the Majority Swap Providers).

 

(b)          Neither this Agreement nor any provision hereof, nor any Security
Instrument nor any other Loan Document nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Majority Lenders (or, from and after the
Zero Exposure Effective Date, the Majority Swap Providers) or by the Borrower
and the Administrative Agent with the consent of the Majority Lenders (or, from
and after the Zero Exposure Effective Date, the Majority Swap Providers);
provided that no such agreement shall (i) increase the Revolving Credit
Commitments or the Maximum Revolving Credit Amount of any Revolving Credit
Lender without the written consent of such Revolving Credit Lender, (ii)
increase the principal amount of any Term Lender’s Term Loan without the written
consent of such Term Lender, (iii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, or reduce any other Obligations hereunder or under any other Loan
Document, without the written consent of each Lender affected thereby; provided
that the imposition of the default rate of interest under Section 3.02(c) may be
waived by the Majority Lenders (or, from and after the Zero Exposure Effective
Date, the Majority Swap Providers), (iv) postpone the scheduled date of payment
or prepayment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or any other Obligations
hereunder or under any other Loan Document, or reduce the amount of, waive or
excuse any such payment, or postpone or extend the Maturity Date or the
Termination Date without the written consent of each Lender affected thereby,
(v) change Section 4.01 in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, (vi)
waive or amend Section 3.04(c), Section 8.14, Section 10.02(b) or Section 12.14
or change the definition of the terms “Domestic Subsidiary”, “Foreign
Subsidiary” or “Subsidiary”, without the written consent of each Lender (other
than any Defaulting Lender) (or, from and after the Zero Exposure Effective
Date, each Secured Swap Provider), (vii) release all or substantially all of the
aggregate value of the Guaranty Agreement (except as set forth in Section 11.10
or in the Guaranty Agreement) or release all or substantially all of the
Collateral or the Mortgaged Properties, without the written consent of each
Lender (other than any Defaulting Lender) and the Majority Swap Providers (or,
from and after the Zero Exposure Effective Date, each Secured Swap Provider),
(viii) change any of the provisions of this Section 12.02(b) or the definition
of “Majority Lenders” or “Majority Swap Providers” or any other provision hereof
specifying the number or percentage of Lenders or Secured Swap Providers
required to waive, amend or modify any rights hereunder or under any other Loan
Documents or make any determination or grant any consent hereunder or any other
Loan Documents, without the written consent of each Lender (other than any
Defaulting Lender) and the Majority Swap Providers (or, from and after the Zero
Exposure Effective Date, each Secured Swap Provider) or (ix) change the
definition of “Required Revolving Credit Lenders,” “Majority Lenders,” “Majority
Revolving Lenders,” or “Supermajority Revolving Lenders” without the written
consent of each Revolving Credit Lender (other than any Defaulting Lender) and
the Majority Swap Providers (or, from and after the Zero Exposure Effective
Date, each Secured Swap Provider) or (x) change Section 9.14 or Section 9.20(a)
or (c) in a way that is adverse to the interests of the Secured Swap Providers,
taken as a whole, without the consent of the Majority Swap Providers. (A) No
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Collateral Agent, any other Agent, or the Issuing
Bank hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent, the Collateral Agent, such other Agent or
the Issuing Bank, as the case may be, and (B) nothing in this Section 12.02
shall cause any waiver, amendment, modification or consent to (I) any fee letter
between the Borrower and any Lender, Agent or the Administrative Agent, the
Collateral Agent or the Issuing Bank to require the consent of the Required
Lenders or Majority Swap Providers, (II) any Letter of Credit Agreements between
the Borrower or any Subsidiary of the Borrower and the Issuing Bank to require
the consent of the Required Lenders, (III) any Letter of Credit issued by the
Issuing Bank pursuant to the terms of this Agreement to require the consent of
the Required Lenders except as specifically required by Section 2.08, (IV) any
Secured Swap Agreement to require the consent of the Required Lenders or
Majority Swap Providers, or (V) any Secured Treasury Management Agreement to
require the consent of the Required Lenders or Majority Swap Providers.

 



118

 

 

(c)          Notwithstanding the foregoing, (i) only the written consent of each
Revolving Credit Lender shall be required to increase the Borrowing Base or
modify Section 2.07 in any manner that results in an increase in the Borrowing
Base (other than any Defaulting Lender) and only the written consent of the
Required Revolving Credit Lenders shall be required to decrease or maintain the
Borrowing Base, postpone any Scheduled Redetermination, waive a reduction of the
Borrowing Base or postpone a redetermination of the Borrowing Base, (ii) any
supplement to Schedule 7.14 (Subsidiaries) shall be effective simply by
delivering to the Administrative Agent a supplemental schedule clearly marked as
such and, upon receipt, the Administrative Agent will promptly deliver a copy
thereof to the Lenders, (iii) the Borrower, the Collateral Agent and the
Administrative Agent may amend this Agreement or any other Loan Document without
the consent of the Lenders in order to correct, amend or cure any ambiguity,
inconsistency or defect or correct any typographical error or other manifest
error in any Loan Document, (iv) the Administrative Agent, the Collateral Agent
and the Borrower (or other applicable Loan Party) may enter into any amendment,
modification or waiver of this Agreement or any other Loan Document or enter
into any agreement or instrument to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Mortgaged Property or
Property to become Mortgaged Property to secure the Obligations for the benefit
of the Lenders or as required by any Governmental Requirement to give effect to,
protect or otherwise enhance the rights or benefits of any Lender under the Loan
Documents without the consent of any Lender and (v) the Administrative Agent,
the Collateral Agent and the Borrower (or other applicable Loan Party) may
implement amendments permitted by the Collateral Agency Agreement or the other
Security Instruments that do not by the terms of the Collateral Agency
Agreement, this Agreement or other Security Instruments require lender consent.

 

Section 12.03.         Expenses, Indemnity; Damage Waiver.

 

(a)             The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Collateral Agent and each of their
Affiliates, including, without limitation, the reasonable fees, charges and
disbursements of counsel (which shall be limited to one primary counsel for the
Administrative Agent, and the Arranger, one primary counsel for the Collateral
Agent, and one local counsel for the Administrative Agent, the Arranger and the
Collateral Agent in each relevant jurisdiction) and other outside consultants
for the Administrative Agent, the reasonable travel, photocopy, mailing,
courier, telephone and other similar expenses, and the cost of reasonably
requested environmental invasive and non-invasive assessments and audits and
surveys and appraisals, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration (both before and after the execution hereof and
including advice of counsel to the Administrative Agent and the Collateral Agent
as to the rights and duties of the Administrative Agent, the Collateral Agent
and the Lenders with respect thereto) of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of or consents related to
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all costs, expenses, Taxes,
assessments and other charges incurred by any Agent or any Lender in connection
with any filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Instrument or any other document
referred to therein, (iii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iv) all
out-of-pocket expenses incurred by any Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for any Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 12.03, or (B) in connection with the
Loans made or Letters of Credit issued hereunder, including, without limitation,
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. This Section 12.03
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

 



119

 

 

(b)             THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER, THE
ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES, PENALTIES, TAXES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES
AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), AND SHALL INDEMNIFY AND
HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES AND TIME CHARGES AND DISBURSEMENTS
FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED BY ANY INDEMNITEE
OR ASSERTED AGAINST ANY INDEMNITEE BY ANY PERSON OR BY THE BORROWER OR ANY OTHER
LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (II) THE FAILURE OF THE
PARENT, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES TO COMPLY WITH THE
TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL
REQUIREMENT, (III) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY
WARRANTY OR COVENANT OF THE PARENT, THE BORROWER OR ANY GUARANTOR SET FORTH IN
ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS
DELIVERED IN CONNECTION THEREWITH, (IV) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY THE
ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY
LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER
IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (V)
ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (VI) THE OPERATIONS OF THE BUSINESS OF
THE PARENT, THE BORROWER AND THEIR RESPECTIVE SUBSIDIARIES BY SUCH PERSON, (VII)
ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS
RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (VIII) ANY ENVIRONMENTAL LAW
APPLICABLE TO THE PARENT, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
OR ANY OF THEIR PROPERTIES OR OPERATIONS, INCLUDING, THE PRESENCE, GENERATION,
STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF
DISPOSAL OR TREATMENT OF HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES,
(IX) THE BREACH OR NON-COMPLIANCE BY THE PARENT, THE BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE PARENT, THE
BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, (X) THE PAST OWNERSHIP BY THE
PARENT, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OF ANY OF THEIR
PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND
FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (XI) THE
PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED
RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF
HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
PARENT, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE PARENT, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES,
(XII) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE PARENT, THE BORROWER
OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, OR (XIII) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (XIV) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES, PENALTIES OR RELATED EXPENSES (X) ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR
(Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER OR ANY OTHER LOAN PARTY AGAINST
AN INDEMNITEE FOR ANY MATERIAL BREACH IN BAD FAITH OF SUCH INDEMNITEE’S
OBLIGATIONS UNDER ANY OTHER LOAN DOCUMENT, IF THE BORROWER OR SUCH LOAN PARTY
HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION.

 



120

 

 

(c)          To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under paragraph (a) or (b) of this Section
12.03 to be paid by it to the Administrative Agent or the Collateral Agent (or
any sub-agent thereof), the Issuing Bank or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent or
the Collateral Agent (or any such sub-agent), the Issuing Bank or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s Revolving Credit Exposure at such time) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to the Issuing
Bank solely in its capacity as such, only the Lenders shall be required to pay
such unpaid amounts, such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Collateral Agent (or any such sub-agent), the
Issuing Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent or the Collateral Agent (or any
such sub-agent), the Issuing Bank in connection with such capacity. The
obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.05(c).

 

(d)          To the extent that the Borrower fails to pay any amount required to
be paid by it to any Agent, the Arranger or the Issuing Bank under Section
12.03(a) or (b), each Lender severally agrees to pay to such Agent, the Arranger
or the Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent, the Arranger or the
Issuing Bank in its capacity as such.

 

(e)          To the extent permitted by applicable law, the Parent and the
Borrower shall not assert, and hereby waive, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

(f)          All amounts due under this Section 12.03 shall be payable promptly
(and, in any event, not later than three Business Days after written demand
therefor.

 

(g)          The provisions of this Section 12.03 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans and the Obligations, the expiration or termination
of the Revolving Credit Commitments and the Maximum Revolving Credit Amount of
each Revolving Credit Lender, the expiration of any Letter of Credit, the
invalidity, unenforceability or termination of any or all Loan Documents or term
or provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent, any
Lender or the Issuing Bank.

 



121

 

 

Section 12.04.      Successors and Assigns Generally.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 12.04(c))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders.

 

(i)          Subject to the conditions set forth in Section 12.04(b)(ii), any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)         the Borrower, provided that no consent of the Borrower shall be
required if such assignment is to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, is to
any other assignee; and provided further that the Borrower shall be deemed to
have consented to any such assignment unless it has objected thereto by written
notice to the Administrative Agent within ten (10) days after the Borrower
having received notice thereof;

 

(B)         the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to an assignee that is
a Lender immediately prior to giving effect to such assignment; and

 

(C)         the Issuing Bank.

 

(ii)         Assignments shall be subject to the following additional
conditions:

 

(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Credit Commitment and Loans, the amount of the Revolving Credit
Commitment and Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$500,000 individually with respect to each of the Revolving Credit Commitments
(to the extent then in effect) and Loans and the Term Loans unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 



122

 

 

(B)         each partial assignment shall be made as an assignment of a
proportional part of all of the assigning Lender’s rights and obligations under
this Agreement, including without limitation all of such Lender’s Revolving
Credit Commitment and Loans, it being the express intent that the Revolving
Credit Commitments, Revolving Loans and Term Loans remain held proportionately
among the Lenders at all times;

 

(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(D)         the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and shall deliver notice of
the Assignment and Assumption to the Borrower; and

 

(E)         in no event may any Lender assign all or a portion of its rights and
obligations under this Agreement to (i) the Parent, the Borrower or any
Affiliate of the Borrower, (ii) any natural person or (iii) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (iii).

 

(iii)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
will be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment make such additional payments to
the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder becomes
effective under applicable law without compliance with the provisions of this
clause (iii), then the assignee of such interest will be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(iv)         Subject to Section 12.04(b)(v) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

 



123

 

 

(v)          The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Maximum Revolving
Credit Amount, if any, of, and principal amount (and stated interest) of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”), and, subject to clause (vi) below, upon the
determination by the Administrative Agent of (i) the satisfaction of all
conditions precedent to the effectiveness of such Assignment and Assumption
(including, without limitation, the receipt of all requisite consents, payment
of fees and transfer of money) and (ii) the expiration of any trading freeze or
trading holds due to any amendment, consent or waiver, or any other interruption
in, or hold on, trading as determined by the Administrative Agent, the
Administrative Agent will accept such Assignment and Assumption and record the
appropriate information contained therein in the Register. The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be in registered form within the meaning of Section
5f.103-1(c) of the United States Treasury Regulations and within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and forward a copy of such revised
Annex I to the Borrower, the Issuing Bank and each Lender.

 

(c)          Subject to the limitations set forth in Section 12.04(b)(ii)(E),
any Lender may, without the consent of the Borrower, the Administrative Agent or
the Issuing Bank, sell participations to one or more banks or other Persons
(other than the Borrower, any Affiliate of the Borrower or any natural person)
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 2.08(c), Section 12.03(c) and otherwise with respect to
any payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to Section
12.02 that affects such Participant. In addition such agreement must provide
that the Participant be bound by the provisions of Section 12.03. Subject to
Section 12.04(c)(ii), the Borrower agrees that each Participant shall be
entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 (subject
to the requirements and limitations in Section 5.03, including the requirements
under Section 5.03(f) and (g) (it being understood that the documentation
required under Section 5.03(f) and (g) and shall be delivered to the
participating Lender), and subject to Section 5.04) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 12.04(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.01(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations and
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 



124

 

 

(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section 12.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)          Notwithstanding any other provisions of this Section 12.04, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require the Borrower and the Guarantors to file a registration
statement with the SEC or to qualify the Loans under the “Blue Sky” laws of any
state.

 

Section 12.05.      Survival; Revival; Reinstatement.

 

(a)          All covenants, agreements, representations and warranties made by
the Parent and the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Collateral Agent, any other Agent, the
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other Obligation or
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Revolving
Credit Commitments have not expired or terminated. The provisions of Section
5.01, Section 5.02, Section 5.03 and Section 12.03 and Article XI shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans or any other
Obligation, the expiration or termination of the Letters of Credit and the
Revolving Credit Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.

 

(b)          To the extent that any payments on the Obligations or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s, the Collateral Agent’s and the Lenders’ Liens,
security interests, rights, powers and remedies under this Agreement and each
Loan Document shall continue in full force and effect. In such event, each Loan
Document shall be automatically reinstated and the Borrower shall take such
action as may be reasonably requested by the Administrative Agent, the
Collateral Agent and the Lenders to effect such reinstatement.

 



125

 

 

Section 12.06.      Counterparts; Integration; Effectiveness; Electronic
Signatures.

 

(a)          This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

 

(b)          This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent or the
Collateral Agent constitute the entire contract among the parties relating to
the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(c)          Except as provided in Section 6.02, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and the
Collateral Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by fax
or other electronic transmission (e.g., “.pdf”) shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

(d)          The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

Section 12.07.      Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 12.08.      Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitation, obligations under Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any Subsidiary against any of and all the obligations of the
Borrower or any Subsidiary owed to such Lender now or hereafter existing under
this Agreement or any other Loan Document, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (a) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.09 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Collateral Agent, the Issuing Bank, and
the Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and such Lender’s Affiliates under this Section 12.08
are in addition to other rights and remedies (including other rights of setoff)
that such Lender or its Affiliates may have. Each Lender and the Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 



126

 

 

Without limiting the generality of the foregoing, “set off” as used herein shall
include the set off and application of any amounts owed by any Lender or its
Affiliates to any Loan Party under any Swap Agreement against any of the
Obligations, whether direct or indirect, contingent or liquidated, matured or
unmatured, including, without limitation, any amounts owed by such Lender or its
Affiliates in respect of any required participation by such Lender under Section
4.01(c), or any other similar provisions for the pro rata sharing of payments
received from or on behalf of the Loan Parties among the Lenders

 

Section 12.09.         [RESERVED].

 

Section 12.10.         Governing Law. This Agreement and the other Loan
Documents and any claims, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other Loan Document (except, as to any other Loan Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of New York.

 

Section 12.11.         Submission to Jurisdiction. The Borrower and each other
Loan Party irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the Administrative
Agent, the Collateral Agent, any Lender, the Issuing Bank, or any Related Party
of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York in the Borough
of Manhattan, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.

 

Section 12.12.         Waiver of Venue. The Borrower and each other Loan Party
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 



127

 

 

Section 12.13.         Service of Process. EACH PARTY IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER
ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND
ASSUMPTION), SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH
MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY SUCH PARTY TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.

 

Section 12.14.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 12.15.         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 12.16.         Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement or any other Loan Document, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 12.16, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Agreement or any of its Related Parties relating to the
Borrower, any other Loan Party and their obligations, (g) with the consent of
the Borrower, (h) to any credit insurance provider relating to the Borrower and
its obligations, this Agreement or payments hereunder, (i) on a confidential
basis (i) to any rating agency in connection with the rating the Parent, the
Borrower or the Subsidiaries or the Loans or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Loans; or (j) to the extent such Information
(1) becomes publicly available other than as a result of a breach of this
Section 12.16 or (2) becomes available to the Administrative Agent, the
Collateral Agent, the Issuing Bank or any Lender or any of their Affiliates on a
nonconfidential basis from a source other than the Borrower.

 



128

 

 

For the purposes of this Section 12.16, “Information” means all information
received from the Borrower, the Parent or any of their respective subsidiaries
relating to the Parent, the Borrower or any such subsidiaries and their
respective businesses, other than any such information that is available to the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Parent, the Borrower or any
such subsidiaries; provided that, in the case of information received from the
Parent, the Borrower or any such subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 12.16 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent, the Collateral Agent, the Lenders and the
Issuing Bank acknowledges that (a) the Information may include material
non-public information concerning the Parent, the Borrower or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable law, including United States Federal
and state securities laws.

 

Section 12.17.         Interest Rate Limitation. It is the intention of the
parties hereto that each Lender shall conform strictly to usury laws applicable
to it. Accordingly, if the transactions contemplated hereby would be usurious as
to any Lender under laws applicable to it (including the laws of the United
States of America and any State therein or any other jurisdiction whose laws may
be mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Obligations, it is agreed as follows: (a) the aggregate of
all consideration which constitutes interest under law applicable to any Lender
that is contracted for, taken, reserved, charged or received by such Lender
under any of the Loan Documents or agreements or otherwise in connection with
the Loans shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (b) in the event that the maturity of the Loans is accelerated by
reason of an election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to any Lender may never include more than the maximum amount allowed
by such applicable law, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically by such Lender as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Obligations (or, to the
extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law. If at any time and from time to time (i) the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.17 and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of interest payable to such
Lender computed at the Highest Lawful Rate applicable to such Lender, then the
amount of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.17. To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect.
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.

 



129

 

 

Section 12.18.         EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

 

Section 12.19.         Collateral Matters; Swap Agreements. The benefit of the
Security Instruments and of the provisions of this Agreement relating to any
collateral securing the Obligations shall also extend to and be available to the
Secured Swap Providers with respect to any Swap Agreement including any Swap
Agreement in existence prior to the date hereof, but excluding any additional
transactions or confirmations entered into (a) after such Secured Swap Provider
ceases to be a Lender or an Affiliate of a Lender or (b) after assignment by a
Secured Swap Provider to another Secured Swap Provider that is not a Lender or
an Affiliate of a Lender. Prior to the Zero Exposure Effective Date, no Lender
or any Affiliate of a Lender shall have any voting or consent rights under any
Loan Document as a result of the existence of obligations owed to it under any
such Swap Agreements.

 

Section 12.20.         No Third Party Beneficiaries. This Agreement, the other
Loan Documents, and the agreement of the Lenders to make Loans and the Issuing
Bank to issue, amend, renew or extend Letters of Credit hereunder are solely for
the benefit of the Borrower, and no other Person (including, without limitation,
the Parent, any Subsidiary, any obligor, contractor, subcontractor, supplier or
materialman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, the Collateral
Agent, any other Agent, the Issuing Bank or any Lender for any reason
whatsoever. There are no third party beneficiaries.

 

Section 12.21.         USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the USA Patriot Act.

 



130

 

 

Section 12.22.      Amendment and Restatement; Prepetition Credit Agreement. The
parties hereto agree that this Agreement is an amendment and restatement of, and
an extension of, and amendment to, the Prepetition Credit Agreement. This
Agreement does not in any way constitute a novation of the Prepetition Credit
Agreement, but is an amendment and restatement of same. It is understood and
agreed that, except to the extent released by the Administrative Agent as
contemplated herein, the Liens securing the Obligations under and as defined in
the Prepetition Credit Agreement and the rights, duties, liabilities and
obligations of the Prepetition Borrower under the Prepetition Credit Agreement
and the Prepetition Loan Documents to which it is a party shall not be
extinguished but shall be carried forward and shall secure such obligations and
liabilities as amended, renewed, extended and restated by this Agreement. Upon
the effectiveness of this Agreement, (a) each Revolving Credit Lender’s
participation in each Letter of Credit shall be automatically adjusted to equal
its Applicable Revolving Credit Percentage (after giving effect to this
amendment and restatement), and (b) such other adjustments shall be made as the
Administrative Agent shall specify so that each Revolving Credit Lender’s
Revolving Credit Exposure equals its Applicable Revolving Credit Percentage
(after giving effect to this amendment and restatement) of the total Revolving
Credit Exposures of all of the Revolving Credit Lenders.

 

Section 12.23.      [Reserved.]

 

Section 12.24.      Time of the Essence. Time is of the essence of the Loan
Documents.

 

Section 12.25.      No Advisory or Fiduciary Responsibility. The Borrower and
each other Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that in connection with all aspects of (1) the transaction
evidenced by this Agreement and the other Loan Documents, (2) the Transactions
and (3) each other transaction contemplated hereby and by the other Loan
Documents (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) that:

 

(a)           (i)          the arranging and other services regarding this
Agreement and the other Loan Documents provided by the Agents and the Arrangers,
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent, the Collateral Agent, the other Agents and each of the Arrangers, on the
other hand,

 

(ii)         each of the Borrower and the other Loan Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and

 

(iii)        the Borrower and each other Loan Party is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents;

 

(b)           (i)          each of the Administrative Agent, the Collateral
Agent, the other Agents and each of the Arrangers, is, and has been, acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person;

 

(ii)         none of the Administrative Agent, the Collateral Agent, the other
Agents nor any of the Arrangers has any obligation to the Borrower, any other
Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents;

 



131

 

 

(iii)        any of the Administrative Agent, the Collateral Agent, the other
Agents and the Arrangers, and any of their respective Affiliates, may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower, the other Loan Parties and their respective Affiliates, and
none of the Administrative Agent, the Collateral Agent, the other Agents nor any
of the Arrangers has any obligation to disclose any of such interests to the
Borrower, any other Loan Party or any of their respective Affiliates.

 

To the fullest extent permitted by law, each of the Borrower and the other Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent, the Collateral Agent, any of the other Agents or any of
the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby and by the other Loan Documents.

 

Section 12.26.      [Reserved.]

 

Section 12.27.      Concerning the Collateral Agency Agreement. Each Lender
(a) consents to the pari passu Lien priorities and the first-out, last-out
payment priorities provided for in the Collateral Agency Agreement, (b) agrees
that it will be bound by and will take no actions contrary to the provisions of
the Collateral Agency Agreement, and (c) authorizes and instructs the
Administrative Agent and the Collateral Agent to enter into the Collateral
Agency Agreement as First-Out Representative (as defined therein) and Collateral
Agent (as defined therein). The foregoing provisions are intended as an
inducement to the Lenders to extend credit and such Lenders are intended third
party beneficiaries of such provisions and the provisions of the Collateral
Agency Agreement.

 

Section 12.28.      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 12.29.      Acknowledgment Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 



132

 

 

(a)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)          As used in this Section 12.29, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i)          a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(ii)         a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)        a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

Section 12.30.     Certain ERISA Matters.

 

(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 



133

 

 

(i)          such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments or this Agreement,

 

(ii)         the prohibited transaction exemption set forth in one or more PTEs,
such as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable so as
to exempt from the prohibitions of Section 406 of ERISA and Section 4975 of the
Code such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement or

 

(iv)         such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)          In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

[This space is left intentionally blank. Signature Pages follow.]

 

134

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER: GRIZZLY NATURAL GAS, LLC             By:

/s/ Ryan Midgett

 

Name:

Ryan Midgett

 

Title:

Chief Financial Officer

        PARENT: GRIZZLY ENERGY, LLC             By:

/s/ Ryan Midgett

 

Name:

Ryan Midgett

 

Title:

Chief Financial Officer

 



[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  ADMINISTRATIVE AGENT:       CITIBANK, N.A.   as Administrative Agent          
  By:

/s/ Phil Ballard

  Name:

Phil Ballard

  Title:

Vice President

      ISSUING BANK:       CITIBANK, N.A.   as Issuing Bank             By:

/s/ Phil Ballard

  Name:

Phil Ballard

  Title:

Vice President

 



[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  COLLATERAL AGENT:       CITIBANK, N.A.   as Collateral Agent         By:

/s/ Phil Ballard

  Name:

Phil Ballard

  Title:

Vice President

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  LENDERS:       CITIBANK, N.A.   as a Lender         By:

/s/ Phil Ballard

  Name:

Phil Ballard

  Title:

Vice President

  

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 



  BANK OF MONTREAL,   as a Lender               By: /s/ James V. Ducote   Name:
James V. Ducote   Title: Managing Director

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  ABN AMRO CAPITAL USA LLC,   as a Lender               By: /s/ Jamie Matos  
Name: Jamie Matos   Title: Director         By: /s/ John Sullivan   Name: John
Sullivan   Title: Managing Director

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION,   as a Lender               By: /s/ Michael
P. Robinson   Name: Michael P. Robinson   Title: Vice President

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  JPMORGAN CHASE BANK, N.A.,   as a Lender               By: /s/ Matthew H.
Massie   Name: Matthew H. Massie   Title: Managing Director

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  CHASE LINCOLN FIRST COMMERCIAL CORPORATION,   as a Lender               By:
/s/ Sean Chudzik   Name: Sean Chudzik, Asc.   Title: Authorized Signatory

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  ING CAPITAL LLC,   as a Lender               By: /s/ Juli Bieser   Name: Juli
Bieser   Title: Managing Director         By: /s/ Scott Lamoreaux   Name: Scott
Lamoreaux   Title: Director

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  BARCLAYS BANK PLC,   as a Lender               By: /s/ Sydney G. Dennis  
Name: Sydney G. Dennis   Title: Director

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  BARCLAYS BANK PLC (“Barclays”), solely in respect of its Distressed Trading
Desk (the “Distressed Desk”) and not any other desk, unit, group, division, or
affiliate of Barclays, as a New Lender.         For the avoidance of doubt, and
notwithstanding anything to the contrary contained in this Agreement, nothing in
this Agreement shall bind Barclays or its affiliates to take or not take any
action, or otherwise in any respect, other than with respect to its Distressed
Desk.         as a Lender               By: /s/ Salvatore Russo   Name:
Salvatore Russo   Title: Authorized Signatory

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  PNC BANK, N.A.,   s a Lender               By: /s/ John Ataman   Name: John
Ataman   Title: Sr. Vice President

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  COMERICA BANK,   as a Lender               By: /s/ Cynthia B. Jones   Name:
Cynthia B. Jones   Title: Vice President

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  Fifth Third Bank, an Ohio Banking Corporation,   as a Lender               By:
/s/ David R. Garcia   Name: David R. Garcia   Title: Vice President

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  Sumitomo Mitsui Banking Corporation,   as a Lender               By: /s/
Toshitake Funaki   Name: Toshitake Funaki   Title: Managing Director

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  Royal Bank of Canada,   as a Lender               By: /s/ Mari Hodgkinson  
Name: Mari Hodgkinson   Title: Director, SLAS

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  HUNTINGTON NATIONAL BANK,   as a Lender               By: /s/ Douglas Howard  
Name: Douglas Howard   Title: Vice President

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  UBS AG STAMFORD BRANCH,   as a Lender               By: /s/ Darlene Arias  
Name: Darlene Arias   Title: Director         By: /s/ Houssem Daly   Name:
Houssem Daly   Title: Associate Director

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,   as a Lender               By:
/s/ Ronald E. Spitzer   Name: Ronald E. Spitzer   Title: Managing Director      
        By: /s/ Kathleen Sweeney   Name: Kathleen Sweeney   Title: Managing
Director

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  BANK OF AMERICA, N.A.,   as a Lender               By: /s/ Jacob Carson  
Name: Jacob Carson   Title: Vice President

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  BANC OF AMERICA CREDIT PRODUCTS, INC.,   as a Lender               By: /s/
Cassie Goodnight   Name: Cassie Goodnight   Title: Vice President

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  Commonwealth Bank of Australia,   as a Lender               By: /s/ Matt
Seveau   Name: Matt Seveau   Title: Senior Associate

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  BDCM STRATEGIC CAPITAL FUND I, L.P.   By: BDCM Strategic Capital Fund I
Adviser, L.L.C., its Investment Manager,   as a Lender               By: /s/
Stephen H. Deckoff   Name: Stephen H. Deckoff   Title: Managing Principal

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  Black Diamond Credit Strategies Master Fund, Ltd.   By: Black Diamond Credit
Strategies Fund Adviser, L.L.C., its Investment Adviser,   as a Lender          
    By: /s/ Stephen H. Deckoff   Name: Stephen H. Deckoff   Title: Managing
Principal

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  CITIZENS BANK, N.A.,   as a Lender               By: /s/ Michael Flynn   Name:
Michael Flynn   Title: Senior Vice President

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  Canadian Imperial Bank of Commerce, New York Branch,   as a Lender            
  By: /s/ Eric J. De Santis   Name:  Eric J. De Santis   Title: Authorized
Signatory

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  Hancock Whitney Bank,   as a Lender               By: /s/ Brian Berns Sr.  
Name: Brian Berns Sr.   Title: Vice President

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  U.S. Bank National Association,   as a Lender               By: /s/ James P.
Cecil   Name: James P. Cecil   Title: Senior Vice President

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  Associated Bank, NA,   as a Lender               By: /s/ Brett P. Stone  
Name: Brett P. Stone   Title: Senior Vice President

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  SUNTRUST BANK,   as a Lender               By: /s/ William S. Krueger   Name:
William S. Krueger   Title: Senior Vice President

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

 

 

  WELLS FARGO BANK, N.A.,   as a Lender               By: /s/ Katherine Scalzo  
Name: Katherine Scalzo   Title: Director

 



[Signature Page to Fifth Amended and Restated Credit Agreement]